Exhibit 10.1

         
 
  *   Confidential Treatment has
 
      been requested for the marked
 
      portions of this exhibit
 
      pursuant to Rule 24B-2 of the
 
      Securities Exchange Act of
 
      1934, as amended.

COLLABORATION AND LICENSE AGREEMENT
     This Collaboration and License Agreement (this “Agreement”) is entered into
as of August 27, 2009 (the “Signing Date”), by and between Facet Biotech
Corporation, a Delaware corporation having a principal place of business at 1500
Seaport Blvd., Redwood City, California 94063 (“Facet”) and Trubion
Pharmaceuticals, Inc., a Delaware corporation having a principal place of
business at 2401 4th Avenue, Suite 1050, Seattle, Washington 98121 (“Trubion”).
Facet and Trubion may each be referred to herein individually as a “Party” and
collectively as the “Parties”.
     WHEREAS, Facet and Trubion are engaged in the research and development of
pharmaceutical products;
     WHEREAS, Trubion has developed a proprietary compound known as TRU-016
directed at the CD37 Antigen (as defined below) and shall initially manufacture
such compound for the collaboration; and
     WHEREAS, Facet and Trubion desire to collaborate on the research,
development and commercialization of products directed at the CD37 Antigen (as
defined below) as provided herein.
     NOW THEREFORE, in consideration of the mutual promises and covenants set
forth below and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
1. DEFINITIONS.
     1.1 “AAA” has the meaning set forth in Section 15.3.
     1.2 “Acquired Party” has the meaning set forth in Section 7.3.
     1.3 “Affiliate(s)” means, with respect to any Person, any other Person
which controls, is controlled by or is under common control with such Person for
so long as such control exists. For the purposes of this definition, the word
“control” (including, with correlative meaning, the terms “controlled by” or
“under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of more
than fifty percent (50%) of the voting stock of such entity, or by contract or
other means.
     1.4 “Audited Party” has the meaning set forth in Section 9.9(b).
     1.5 “Auditing Party” has the meaning set forth in Section 9.9(b).

 



--------------------------------------------------------------------------------



 



     1.6 “Bankrupt Party” has the meaning set forth in Section 14.7.
     1.7 “BLA” means a Biologic License Application, as defined in the United
States Public Health Service Act, as amended, and applicable regulations
promulgated thereunder by the FDA.
     1.8 “Bulk API” means the active pharmaceutical ingredient form of a Product
in bulk form.
     1.9 “Business Day” means a day other than a Saturday, Sunday, or bank or
other public holiday in the State of Washington or California.
     1.10 “Calendar Quarter” means, for each Calendar Year, the respective
periods of three (3) consecutive calendar months ending on March 31, June 30,
September 30 or December 31.
     1.11 “Calendar Year” means, for the first calendar year, the period
commencing on the Signing Date and ending on December 31 of the calendar year
during which the Signing Date occurs, and each successive period beginning on
January 1 and ending twelve (12) consecutive calendar months later on
December 31.
     1.12 “CD37 Antigen” means the human protein antigen that is known as CD37,
and identified as a full length CD37 protein antigen [*].
     1.13 “CD37 Competitor” means a Third Party who is at the applicable
time Developing or Commercializing a protein therapeutic that [*].
     1.14 “Change of Control” means, with respect to a Party: (i) the sale of
all or substantially all of such Party’s assets or business relating to this
Agreement; (ii) a merger, reorganization, or consolidation involving such Party
in which the voting securities of such Party outstanding immediately prior
thereto cease to represent at least fifty percent (50%) of the combined voting
power of the surviving entity immediately after such merger, reorganization, or
consolidation; or (iii) a Person or group of Persons, acting in concert acquire
more than fifty percent (50%) of the voting equity or management control of such
Party.
     1.15 “CHMP” means the Committee for Medicinal Products for Human Use that
is responsible for preparing the opinions on all questions concerning medicinal
products for human use for the European Medicines Agency, or any successor
thereto.
     1.16 “Clinical Costs” means all costs incurred by or on behalf of a Party
that are directly attributable and reasonably allocated to the conduct of
Clinical Trials of a Collaboration Product, [*], whether alone or in combination
with another product or agent. [*], Clinical Costs shall consist of the
following: (a) the preparation for and conduct of Clinical Trials (except for
related Manufacturing Costs otherwise included in Development Costs); (b) data
collection and analysis, and report writing; and (c) clinical laboratory work.
Notwithstanding the above, Clinical Costs shall exclude costs incurred in
connection with Phase IV Clinical Studies for purposes other than label
expansion and Regulatory Approval, and post-marketing surveillance activities,
which shall be considered Sales and Marketing Costs. Clinical Costs shall be
*Confidential Treatment Requested.

2



--------------------------------------------------------------------------------



 



calculated in accordance with GAAP, consistently applied with allocations by a
Party calculated in accordance [*].
     1.17 “Clinical Trial” means any human clinical trial of a Product.
     1.18 “Collaboration” has the meaning set forth in Section 2.1.
     1.19 “Collaboration Inventions” has the meaning set forth in
Section 10.1(a).
     1.20 “Collaboration Product” means a Product with respect to which neither
Party has exercised the Opt-Out Option, nor has been deemed to have exercised
its Opt-Out Option under Section 14.2(b).
     1.21 “Combination Product” means any product containing as active
ingredients both (a) a Royalty Product and (b) one or more other
pharmaceutically active compounds or substances.
     1.22 “Commercialization Budget” means the budget of Commercialization Costs
set forth in the Commercialization Plan to be incurred by the Parties in
connection with the performance of the Commercialization Plan.
     1.23 “Commercialization Costs” means all costs incurred by or on behalf of
a Party in performing its obligations under the then-current Commercialization
Plan that are directly attributable and reasonably allocated to the
Commercialization of a Collaboration Product in the Field in the Territory. [*],
Commercialization Costs shall consist of: (a) Manufacturing Costs for a
Collaboration Product for commercial sale; (b) Sales and Marketing Costs;
(c) costs associated with Medical Education Activities incurred after the First
Commercial Sale of the applicable Collaboration Product, and other ancillary
services to the foregoing; (d) Distribution Costs; (e) subject to Section 8.7,
payment to a Third Party under a Future Third Party License incurred after the
First Commercial Sale of the applicable Collaboration Product; (f) Trademark
Costs incurred after the First Commercial Sale of the applicable Collaboration
Product; (g) patent costs described in Section 10.3(b)(i); and (h) patient
assistance and indigent/expanded access programs with respect to a Collaboration
Product. Commercialization Costs shall specifically exclude general corporate
and administrative overhead of each Party. In the calculation of
Commercialization Costs, a Party’s FTE effort shall be calculated at the FTE
Rate. Commercialization Costs shall be calculated in accordance with GAAP,
consistently applied [*].
     1.24 “Commercialization Plan” means the written plan for the
Commercialization of a Collaboration Product described in Section 5.2.
     1.25 “Commercialize” means to promote, market, distribute, sell (and offer
for sale or contract to sell) or provide product support for a Product,
including by way of example: (a) detailing and other promotional activities in
support of a Product; (b) advertising and public relations in support of a
Product, including market research, development and distribution of selling,
advertising and promotional materials, field literature, direct-to-consumer
advertising campaigns, media/journal advertising, and exhibiting at seminars and
conventions; (c) developing reimbursement programs and information and data
specifically intended for national accounts, managed care organizations,
governmental agencies (e.g., federal, state and local), and
*Confidential Treatment Requested.

3



--------------------------------------------------------------------------------



 



other group purchasing organizations, including pull-through activities;
(d) conducting Medical Education Activities and journal advertising; and
(e) conducting Phase IV Clinical Studies for purposes other than label expansion
and Regulatory Approval, and post-marketing surveillance activities. For
clarity, “Commercializing” and “Commercialization” have a correlative meaning.
     1.26 “Commercial Supply Agreement” has the meaning set forth in
Section 6.5.
     1.27 “Committee” means the JSC, the JDC, the JCC, the JFC, the JPC, or any
other committee established by the JSC in accordance with the terms of this
Agreement.
     1.28 “Competing Program” has the meaning set forth in Section 8.5.
     1.29 “Confidential Information” of a Party means all Know-How or other
information, including, without limitation, proprietary information and
materials (whether or not patentable) regarding such Party’s technology,
products, business information or objectives, that is communicated in any way or
form by such Party to the other Party pursuant to this Agreement, and that is
identified as confidential at the time of disclosure; provided that, information
not identified as confidential by the disclosing Party shall be deemed to be
Confidential Information of the disclosing Party if the receiving Party knows,
or should have had a reasonable expectation, that such information communicated
by the disclosing Party is confidential or proprietary information of the
disclosing Party. Notwithstanding the foregoing, [*]. All confidential
information disclosed by either Party pursuant to that certain Mutual
Non-Disclosure Agreement between the Parties dated December 22, 2008 (the
“Non-Disclosure Agreement”) that is related to the subject matter of this
Agreement shall be deemed to be such Party’s Confidential Information hereunder.
The terms and conditions of this Agreement shall be considered Confidential
Information of both Parties.
     1.30 “Consolidated Party” and “Consolidation Party” shall have the
respective meanings set forth in Section 9.9(e).
     1.31 “Control” or “Controlled” means, with respect to any item of Know-How,
Patent Rights, or other intellectual property right, the possession (whether by
ownership or license, other than a license granted by one Party to the other
pursuant to this Agreement) by a Party of the ability to grant to the other
Party access, a license or a sublicense (as applicable), or to extend other
rights as provided in this Agreement, to such intellectual property right,
without violating the terms of any agreement or other arrangements with any
Third Party existing at the time such Party would be first required to grant any
such access, license or sublicense under this Agreement.
     1.32 “Co-Commercialization” means the joint Commercialization of a
Collaboration Product in the Field, in the Territory by both Parties under the
terms of this Agreement. “Co-Commercialize,” when used as a verb, means to
engage in such Co-Commercialization.
     1.33 “Co-Development” means the joint Development of a Collaboration
Product in the Field, in the Territory by both Parties under the terms of this
Agreement. “Co-Develop,” when used as a verb, means to engage in such
Co-Development.
*Confidential Treatment Requested.

4



--------------------------------------------------------------------------------



 



     1.34 “Detail” or “Detailing” means an interactive presentation ([*]) by a
Party’s sales representative, to one or several medical professional(s) having
prescribing authority in the applicable territory in the Field, as well as to
other mutually agreed individuals or entities that have the ability to impact or
influence prescribing decisions in the applicable territory in the Field, where
the principal objective of such presentation is to emphasize the features and
function of such Collaboration Product in the Field in compliance with
applicable Laws. A Detail does not include a reminder or sample drop or [*].
     1.35 “Development” or “Develop” means research, pre-clinical and clinical
drug development activities pertaining to a Product, including, without
limitation, toxicology, pharmacology, test method development, stability
testing, process development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, clinical studies (including pre- and post-approval studies),
regulatory affairs, pharmacovigilance and Regulatory Approval and clinical study
regulatory activities (including regulatory activities directed to obtaining
pricing and reimbursement approvals). Development shall include development and
regulatory activities for additional indications for a Product after Regulatory
Approval of such Product, but shall exclude Phase IV Clinical Studies for
purposes other than label expansion and Regulatory Approval and post-marketing
surveillance activities.
     1.36 “Development Budget” means the budget for Development Costs set forth
in the Development Plan which shall include a detailed budget for the first year
thereof, which budget shall be allocated between the Parties [*].
     1.37 “Development Costs” means the costs incurred by or on behalf of a
Party in performing its obligations under the then-current Development Plan,
that are directly attributable and reasonably allocated to the Development of a
Collaboration Product, [*], in the Field in the Territory, and that are directed
to achieving or maintaining Regulatory Approval of such Collaboration Product or
Royalty Product. The Development Costs shall include amounts, without mark-up,
that a Party pays to Third Parties involved in such Development of a
Collaboration Product, and all internal costs incurred by a Party in connection
with such Development of such Collaboration Product. [*], Development Costs
include the following: (a) preclinical costs, such as toxicology and the
creation of product assays such as those for pharmacokinetic and immunogenicity
testing; (b) formulation development, process development, test method
development, delivery system development, stability testing and statistical
analysis; (c) Clinical Costs; (d) costs associated with Medical Education
Activities incurred prior to the First Commercial Sale of the applicable
Collaboration Product, and other ancillary services to the foregoing,
(e) Manufacturing Costs for a Collaboration Product for use in preclinical and
clinical activities including the manufacture, purchase or packaging of
comparators or placebo for use in Clinical Trials of a Collaboration Product
(with the manufacturing costs for comparators or placebo to be determined in the
same manner as Manufacturing Costs are determined for any Collaboration
Product), as well as the direct costs and expenses of disposal of drugs and
other supplies used in such clinical studies; (f) subject to Section 8.7,
payment to a Third Party under a Future Third Party License incurred prior to
the First Commercial Sale of the applicable Collaboration Product; (g) losses
incurred in connection with claims set forth in Section 13.5, to the extent
provided therein; (h) development of the Manufacturing process for a
Collaboration Product (including with respect to any excipients or adjuvants
included in such Collaboration Product) and related scale-up, manufacturing
process
*Confidential Treatment Requested.

5



--------------------------------------------------------------------------------



 



validation, manufacturing process improvements, and qualification and validation
of Third Party contract manufacturers; (i) regulatory expenses relating to
Development activities for the purpose of obtaining Regulatory Approval for an
indication for a Collaboration Product; (j) patent costs described in
Section 10.3(b)(i); (k) Trademark Costs incurred prior to the First Commercial
Sale of the applicable Collaboration Product; and (l) other out-of pocket
Collaboration Product Development expenses that meet the criteria set forth
above in this Section 1.37 including, without limitation institutional and
advisory review boards, investigator meetings, quality of life studies,
epidemiology and outcomes research. For clarity, scale-up and validation costs
as described in clause (h) above will be considered Development Costs until
commercial Collaboration Product that is eligible for sale has been
manufactured. Development Costs shall specifically exclude general corporate and
administrative overhead of each Party. In the calculation of Development Costs,
a Party’s FTE effort shall be calculated at the FTE Rate. Development Costs
shall be calculated in accordance with GAAP, consistently applied [*].
     1.38 “Development Plan” means the written plan for the Development of a
Collaboration Product described in Section 3.3.
     1.39 “Diligent Efforts” means, with respect to the efforts to be expended
by any Party with respect to any objective, [*]. With respect to any objective
relating to the Development and/or Commercialization of a Product by any Party,
“Diligent Efforts” means [*] taking into account [*]. Diligent Efforts shall be
determined [*]. Diligent Efforts requires a Party to: [*].
     1.40 “Distribution Costs” means the costs, excluding general corporate and
administrative overhead, incurred by or on behalf of a Party that are directly
attributable and reasonably allocated to the distribution of a Collaboration
Product in the Field in the Territory for Commercialization purposes, including,
unless otherwise determined by the JSC: (a) handling and transportation to
fulfill orders with respect to a Collaboration Product in the Territory to the
extent such costs are not included in one or more items listed in Section 1.92
(a)-(d); (b) customer services, including order entry, billing and adjustments,
inquiry and credit and collection with respect to a Collaboration Product in the
Territory; and (c) costs of storage and distribution of Collaboration Products
for sale in the Territory. Distribution Costs shall be calculated in accordance
with GAAP, consistently applied [*].
     1.41 “Dollars” or “$” means the legal tender of the United States.
     1.42 “Drug Approval Application” means a NDA, BLA, or any MAA.
     1.43 “End-of-Phase 2 Meeting” means a meeting with FDA, the purpose of
which is to determine the safety of initiating a first Phase III Clinical Study,
to evaluate the Phase III Clinical Study plan and protocols and the adequacy of
current studies and plans to assess pediatric safety and effectiveness, and to
identify any additional information necessary to support a Drug Approval
Application for the uses under investigation, as further defined in 21 C.F.R.
312.47(b)(1), as amended from time to time, or the corresponding foreign
equivalent.
     1.44 “European Union” or “EU” means all of the European Union member states
as of the applicable time during the Term.
*Confidential Treatment Requested.

6



--------------------------------------------------------------------------------



 



     1.45 “Executive Officers” means the Chief Executive Officer of Facet (or an
executive officer of Facet designated by such Chief Executive Officer) and the
Chief Executive Officer of Trubion (or an executive officer of Trubion
designated by such Chief Executive Officer).
     1.46 “Existing Inventory” has the meaning set forth in Section 7.5(b)(vi).
     1.47 “Facet Applied Know-How” means the Facet Know-How applied, [*], as
applicable, or [*], as applicable, [*], as applicable, to the Development,
Manufacture, use, importation or Commercialization of (a) in the case of an
Opt-Out, a Royalty Product in the Field that, [*], or (b) in the case of a
termination of this Agreement [*], a Product in the Field that, [*].
     1.48 “Facet Applied Patent Rights” means the Facet Patent Rights that claim
[*], or that would otherwise be infringed, absent a license, by [*] (a) in the
case of an Opt-Out, a Royalty Product in the Field that, [*], or (b) in the case
of a termination of this Agreement [*], a Product that, [*].
     1.49 “Facet Applied Technology” means the Facet Applied Know-How and Facet
Applied Patent Rights.
     1.50 “Facet Collaboration Patent Rights” means Facet Patent Rights that
(a) claim a Collaboration Invention generated solely by Facet, or its
Affiliate(s), including through their employees, agents or independent
contractors, and (b) are not Facet Product Patent Rights.
     1.51 “Facet Know-How” means any Know-How that (a) is a [*], or is [*]; and
(b) is [*] for the Development, Manufacture, use, importation or
Commercialization of Products in the Field. For clarity, the use of “Affiliate”
in this definition shall exclude any Third Party that becomes an Affiliate due
to a Third Party’s acquisition of Facet, except as provided in Section 16.1.
     1.52 “Facet Patent Right” means a Patent Right that (a) claims [*], or is
[*] or is [*]; and (b) claims [*] one or more Products in the Field or that
would otherwise be infringed, absent a license, by [*] any Products in the
Field. For clarity, the use of “Affiliate” in this definition shall exclude any
Third Party that becomes an Affiliate due to a Third Party’s acquisition of
Facet, except as provided in Section 16.1.
     1.53 “Facet Product Patent Rights” means those Facet Patent Rights that
claim [*] one or more Products in the Field, and do not claim [*].
     1.54 “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
     1.55 “FD&C Act” means the United States Federal Food, Drug, and Cosmetic
Act (21 U.S.C. § 301 et seq.), as amended, and the rules and regulations
promulgated thereunder.
     1.56 “Field” means all human and animal applications.
*Confidential Treatment Requested.

7



--------------------------------------------------------------------------------



 



     1.57 “First Commercial Sale” means, with respect to a given Product in the
Field and any country in the Territory, the first sale or transfer for value of
such Product under this Agreement by either Party or its Affiliates or permitted
sublicensees to a Third Party for end use or consumption in such country
following receipt of Regulatory Approval from the appropriate Regulatory
Authority permitting commercial sale of such Product in such country. First
Commercial Sale excludes any sale or other distribution for use in a Clinical
Trial or other Development activities.
     1.58 “FTE” means the equivalent of a full-time individual’s work, currently
[*] per year for a twelve (12) month period, on Development or Commercialization
of Collaboration Products. In the case that any full time personnel of a Party
works partially on the Development or Commercialization of Collaboration
Products and partially on other work outside this Agreement in a given fiscal
year, then the full-time equivalent to be attributed to such individual’s work
hereunder shall be equal to the percentage of such individual’s total work time
in such fiscal year that such individual spent working on activities related to
the Development or Commercialization of Collaboration Products. In the event
that any part-time personnel of a Party works on the Development or
Commercialization of Collaboration Products, the full time equivalent to be
attributed to such work shall reflect appropriate adjustment for such
personnel’s reduced total work time relative to full time personnel. FTE efforts
shall not include general corporate and administrative overhead. Each Party
shall track FTEs using its standard practice and normal systems and
methodologies as approved by the JFC.
     1.59 “FTE Rate” means the partially burdened FTE personnel cost incurred by
a Party, which for purposes of this Agreement shall initially be set at an
annual rate of [*] per FTE. Commencing with the Calendar Year [*], the FTE Rate
shall [*].
     1.60 “Future Third Party License” has the meaning set forth in Section 8.7.
     1.61 “GAAP” means United States generally accepted accounting principles,
consistently applied, in accordance with the rules and guidance of the United
States Securities and Exchange Commission.
     1.62 “Good Clinical Practices” or “GCP” means the then-current good
clinical practice standards, practices and procedures promulgated or endorsed by
FDA as set forth in the guidelines entitled “Guidance for Industry E6 Good
Clinical Practice: Consolidated Guidance,” including related regulatory
requirements imposed by FDA, and comparable regulatory standards, practices and
procedures in jurisdictions outside the United States, in each case as they may
be updated from time to time.
     1.63 “Good Laboratory Practices” or “GLP” means the then-current good
laboratory practice standards promulgated or endorsed by FDA as defined in 21
C.F.R. Part 58, and comparable regulatory standards in jurisdictions outside the
United States, in each case as they may be updated from time to time.
     1.64 “Good Manufacturing Practices” or “GMP” means the then-current good
manufacturing practices required by FDA, as set forth in the FD&C Act and the
regulations promulgated thereunder, for the manufacture and testing of
pharmaceutical materials, and
*Confidential Treatment Requested.

8



--------------------------------------------------------------------------------



 



comparable Laws applicable to the manufacture and testing of pharmaceutical
materials in jurisdictions outside the United States, including without
limitation the guideline promulgated by the International Conference on
Harmonization designated ICH Q7A, entitled “Q7A Good Manufacturing Practice
Guidance for Active Pharmaceutical Ingredients” and the regulations promulgated
thereunder, in each case as they may be updated from time to time.
     1.65 “Governmental Authority” means any multi-national, federal, state,
local, municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).
     1.66 “ICH” has the meaning set forth in Section 4.7.
     1.67 “IND” means an Investigational New Drug Application, as defined in the
FD&C Act, that is required to be filed with FDA before beginning clinical
testing of a Product in human subjects, or an equivalent foreign filing.
     1.68 “Initial Development Plan” has the meaning set forth in
Section 3.3(b).
     1.69 “Joint Commercialization Committee” or “JCC” has the meaning set forth
in Section 2.1(a).
     1.70 “Joint Development Committee” or “JDC” has the meaning set forth in
Section 2.1(a).
     1.71 “Joint Finance Committee” or “JFC” has the meaning set forth in
Section 2.1(a).
     1.72 “Joint Invention” has the meaning set forth in Section 10.1(c).
     1.73 “Joint Patent Committee” or “JPC” has the meaning set forth in
Section 2.1(a).
     1.74 “Joint Patent Right” means a Patent Right that claims a Joint
Invention.
     1.75 “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 2.1(a).
     1.76 “Know-How” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including, without limitation,
know-how, trade secrets, practices, techniques, methods, processes, inventions,
developments, specifications, formulations, formulae, materials or compositions
of matter of any type or kind (patentable or otherwise), software, algorithms,
marketing reports, clinical and non-clinical study reports, regulatory
submission summaries and regulatory submission documents, expertise, technology,
test data including pharmacological, biological, chemical, biochemical,
toxicological, and clinical test data, analytical and quality control data,
stability data, studies and procedures.
 

9



--------------------------------------------------------------------------------



 



     1.77 “Laws” means all relevant laws, statutes, rules, regulations,
guidelines, ordinances and other pronouncements having the effect of law of any
federal, national, multinational, state, provincial, county, city or other
political subdivision, domestic or foreign.
     1.78 “Lead Commercialization Party” has the meaning set forth in
Section 5.1.
     1.79 “Lead Development Party” has the meaning set forth in Section 3.2.
     1.80 “Lead Manufacturing Party” has the meaning set forth in Section 6.1.
     1.81 “Lead Regulatory Party” has the meaning set forth in Section 4.1.
     1.82 “Major European Countries” means [*].
     1.83 “Major Market Countries” means the United States, [*] Major European
Countries, and [*].
     1.84 “Manufacturing” or “Manufacture” means activities directed to
producing, manufacturing, processing, filling, finishing, packaging, labeling,
quality assurance testing and release, shipping and storage of a Product.
     1.85 “Manufacturing Costs” means the costs incurred by or on behalf of a
Party that are directly attributable and reasonably allocated to the
Manufacturing of Collaboration Products. [*], Manufacturing Costs shall consist
of (a) if the Collaboration Product is manufactured by a Third Party
manufacturer, [*]; or (b) if the Collaboration Product is manufactured by a
Party, [*].  For clarity, the [*] cost referenced under subsection (b) above
shall be calculated [*]. Manufacturing Costs shall be calculated in accordance
with GAAP, consistently applied [*].
     1.86 “Marketing Authorization Application” or “MAA” means an application
for Regulatory Approval (but excluding Pricing Approval) in any particular
jurisdiction other than the United States.
     1.87 “Marks” means trade marks, service marks, trade names, service names,
logos, slogans, tag lines, trade dress, and Internet domain names and addresses.
     1.88 “Medical Education Activities” means activities designed to ensure or
improve appropriate medical use of, conduct medical education of, or further
research regarding, a Collaboration Product sold or to be sold in the Territory,
including by way of example: (a) activities of medical sales liaisons;
(b) grants to support continuing medical education, symposia, or research
related to a Collaboration Product in the Territory (excluding Phase IV Clinical
Studies, which, with respect to a Collaboration Product, shall be considered
Sales and Marketing Costs if conducted for a purpose other than label expansion
or Regulatory Approval and otherwise shall be considered Development Costs);
(c) development, publication and dissemination of publications relating to a
Collaboration Product in the Territory, as well as medical information services
provided in response to inquiries communicated via sales representatives or
received by letter, phone call or email; and (d) conducting advisory board
meetings or other consultant programs, the purpose of which is to obtain advice
and feedback related to the Development or Commercialization of a Collaboration
Product in the Territory.
*Confidential Treatment Requested.

10



--------------------------------------------------------------------------------



 



     1.89 “Milestone Payment” has the meaning set forth in Section 9.3.
     1.90 “[*]” means a SMIP or other protein therapeutic that binds to the CD37
Antigen (or a portion thereof) and binds to one or more additional biological
targets that are not part of the CD37 Antigen, [*].
     1.91 “NDA” means a New Drug Application, as defined in the FD&C Act and the
regulations promulgated thereunder by the FDA.
     1.92 “Net Sales” means all amounts invoiced on sales of Royalty Products by
a Party, its Affiliates or permitted sublicensees to Third Parties, less the
following deductions actually allowed or taken by such Third Parties and not
otherwise recovered by or reimbursed to the seller whose sales are being
measured:
          (a) trade, quantity or volume, and cash discounts, including amounts
paid or credited to customers under distribution and channel services
agreements;
          (b) credits, rebates and chargebacks (including those to managed-care
entities and government agencies), allowances for bad debt not to exceed [*] and
allowances to customers on account of rejection or returns or retroactive price
reductions;
          (c) freight, postage and transportation charges, including handling
and insurance to the extent added to the sales price and set forth separately as
such in the total amount invoiced; and
          (d) sales (such as VAT or its equivalent) and excise taxes, other
consumption taxes and customs duties to the extent added to the sales price and
set forth separately as such in the total amount invoiced.
Sales between a Party and its Affiliates or permitted sublicensees for resale
shall be excluded from the computation of Net Sales. In any other sale of
Royalty Products that is made on other than arms’-length terms, the amounts
invoiced shall be deemed, for purposes of this definition, to be no less than
the amount that would be invoiced in a substantially contemporaneous,
arms’-length transaction.
In the event a Royalty Product is sold in a country as part of a Combination
Product, for purposes of determining payments due a Party under this Agreement,
Net Sales of Combination Products shall be calculated by multiplying the Net
Sales of the Combination Product by the fraction A over A+B, in which A is the
Gross Selling Price of the Royalty Product when such Royalty Product is sold in
the relevant country in substantial quantities where the Royalty Product is the
sole therapeutically active ingredient during the applicable accounting period
in which the sales of the Royalty Product were made, and B is the Gross Selling
Price of the other therapeutically active ingredients contained in the
Combination Product sold separately in the relevant country in substantial
quantities during the accounting period in question. All Gross Selling Prices of
the therapeutically active ingredients of the Royalty Product and Combination
Products shall be calculated as the average Gross Selling Price of the
therapeutically active ingredients in such products in the relevant country
during the applicable accounting period for which the Net Sales are being
calculated. In the event that no separate sale of either the Royalty
*Confidential Treatment Requested.

11



--------------------------------------------------------------------------------



 



Product as the sole therapeutically active ingredient or the other
therapeutically active ingredients of the Combination Product are made in the
relevant country during the accounting period in which the sale was made or if
the Gross Selling Price for a particular therapeutically active ingredient
cannot be determined for an accounting period, Net Sales allocable to the
Royalty Product and Combination Product shall be determined by mutual agreement
reached in good faith by the Parties prior to the end of the accounting period
in question based on an equitable method of determining same that takes into
account the relative contribution of each therapeutically active ingredient in
the Combination Product, and relative value to the end user of each
therapeutically active ingredient. For purposes of this definition, “Gross
Selling Price” means the gross price at which an active ingredient is sold to a
Third Party, before discounts, deductions, credits, taxes or allowances.
     1.93 “Non-Clinical Studies” means all non-human studies of Products.
     1.94 “Non-Opt-Out Party” means the Party which receives an Opt-Out Notice
pursuant to Section 7.2, 7.3 or 8.5 or provides a written notice of continuation
to the breaching Party pursuant to Section 14.2(b).
     1.95 “Opt-Out Effective Date” has the meaning set forth in Section 7.4.
     1.96 “Opt-Out Notice” has the meaning set forth in Section 7.1.
     1.97 “Opt-Out Option” has the meaning set forth in Section 7.1.
     1.98 “Opt-Out Party” means the Party which has exercised its Opt-Out Option
pursuant to Sections 7.2, 7.3 or 8.5 or which is deemed to have exercised its
Opt-Out Option pursuant to Section 14.2(b).
     1.99 “Opt-Out Product” has the meaning set forth in Section 7.2.
     1.100 “Patent Rights” means any and all (a) patents; (b) pending patent
applications, including, without limitation, all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, and
all patents granted thereon, (c) all patents-of-addition, reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms, including, without limitation, supplementary protection
certificates or the equivalent thereof, (d) inventor’s certificates, and (e) all
United States and foreign counterparts of any of the foregoing.
     1.101 “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.
     1.102 “Pharmacovigilance Agreement” has the meaning set forth in
Section 4.12.
     1.103 “Phase I Clinical Study” means a study of a Product in the Field in
human subjects with the endpoint of determining initial tolerance, safety or
pharmacokinetic information
*Confidential Treatment Requested.

12



--------------------------------------------------------------------------------



 



in single dose, single ascending dose, multiple dose and/or multiple ascending
dose regimens, which is prospectively designed to generate sufficient data (if
successful) to commence a Phase II Clinical Study of such Product, as further
defined in 21 C.F.R. 312.21(a), as amended from time to time, or the
corresponding foreign regulations.
1.104 “Phase II Clinical Study” means a study of a Product in the Field in human
patients to determine initial efficacy and dose range and/or regimen finding
before embarking on Phase III Clinical Studies, as further defined in 21 C.F.R.
312.21(b), as amended from time to time, or the corresponding foreign
regulations.
     1.105 “Phase III Clinical Study” means a pivotal study (whether or not
denominated a “Phase III” clinical study under applicable regulations) in the
Field in human patients with a defined dose or a set of defined doses of a
Product designed to ascertain efficacy and safety of such Product for the
purpose of enabling the preparation and submission of Drug Approval Applications
to the competent Regulatory Authorities in a country of the Territory, as
further defined in 21 C.F.R. 312.21(c), as amended from time to time, or the
corresponding foreign regulations.
     1.106 “Phase IV Clinical Study” means a product support clinical trial of a
Product that is commenced after receipt of Regulatory Approval in the country
where such trial is conducted. A Phase IV Clinical Study may include
epidemiological studies, modeling and pharmacoeconomic studies, “post-marketing
surveillance trials” and investigator-sponsored Clinical Trials studying a
Product that are approved by the JCC and that otherwise fit the foregoing
definition.
     1.107 “Pre-BLA Meeting” means a meeting with FDA, the primary purpose of
which is to uncover any major unresolved problems, to identify those studies
that the sponsor is relying on as adequate and well-controlled to establish the
drug’s effectiveness, to identify the status of ongoing or needed studies
adequate to assess pediatric safety and effectiveness, to acquaint FDA reviewers
with the general information to be submitted in the marketing application
(including technical information), to discuss appropriate methods for
statistical analysis of the data, and to discuss the best approach to the
presentation and formatting of data in the marketing application, as further
defined in 21 C.F.R. 312.47(b)(2), as amended from time to time, or the
corresponding foreign equivalent.
     1.108 “Pricing Approval” means such approval, agreement, determination or
governmental decision establishing prices for the Products that can be charged
to consumers and shall be reimbursed by Governmental Authorities in regulatory
jurisdictions where the Governmental Authorities or Regulatory Authorities
approve or determine pricing of pharmaceutical products for reimbursement or
otherwise.
     1.109 “Product” means any SMIP or other protein therapeutic that binds to
the CD37 Antigen [*], including without limitation TRU-016 [*].
     1.110 “Product Labeling” means (a) the full prescribing information for a
Collaboration Product approved in the Field by the applicable Regulatory
Authority, and (b) all
*Confidential Treatment Requested.

13



--------------------------------------------------------------------------------



 



labels and other written, printed or graphic information included in or placed
upon any container, wrapper or package insert used with or for the Collaboration
Product in the Field.
     1.111 “Product Profit” means (a) gross sales of Collaboration Products
(i.e. all amounts invoiced on sales of Collaboration Products by a Party or its
Affiliates), less (b) Commercialization Costs, and (c) deductions for items
listed in 1.92(a)-(d) to the extent actually allowed or taken by the Lead
Commercialization Party and not otherwise recovered by or reimbursed to the Lead
Commercialization Party. For sake of clarity, Product Profit shall be determined
prior to application of any income taxes.
     1.112 “Promotion” means the marketing and advertising of a Collaboration
Product in the relevant Field in the applicable territory in accordance with the
relevant Commercialization Plan, including medical education, information and
communication, market development and medical liaison activities, but not
including Detailing. “Promote,” when used as a verb, means to engage in such
Promotion.
     1.113 “Promotional Materials” means all sales representative training
materials and all written, printed, graphic, electronic, audio or video
presentations of information, including, without limitation, journal
advertisements, sales visual aids, formulary binders, reprints, direct mail,
direct-to-consumer advertising, internet postings, broadcast advertisements and
sales reminder aides (for example, note pads, pens and other such items)
intended for use or used by or on behalf of the Parties or their Affiliates or
permitted sublicensees in connection with any Promotion of a Collaboration
Product, in the Field, in the Territory (all to the extent applicable for the
Commercialization in the Territory), but excluding Product Labeling.
     1.114 “Pursuit Notice” has the meaning set forth in Section 7.5(b).
     1.115 “Recall” has the meaning set forth in Section 5.10.
     1.116 “Regulatory Approval” means the technical, medical and scientific
licenses, registrations, authorizations and approvals (including, without
limitation, approvals of Drug Approval Applications, supplements and amendments,
pre- and post- approvals, Pricing Approvals, and labeling approvals) of any
national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, necessary
for the commercial Manufacture, distribution, marketing, promotion, offer for
sale, use, import, export and sale of Product(s) in a regulatory jurisdiction in
the Field, in the Territory. [*].
     1.117 “Regulatory Authorit(y/ies)” means any national (e.g., FDA),
supra-national (e.g., the European Commission, the Council of the European
Union, or the European Agency for the Evaluation of Medicinal Products);
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity in each country of the Territory that
governs the Regulatory Approval for a Product in the Field in such applicable
regulatory jurisdiction.
     1.118 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Product other than patents, including, without limitation, rights conferred in
the United States under the Hatch-
*Confidential Treatment Requested.

14



--------------------------------------------------------------------------------



 



Waxman Act or the FDA Modernization Act of 1997 (including pediatric
exclusivity), or rights similar thereto outside the United States.
     1.119 “Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, Regulatory Approvals or other submissions made to
or with a Regulatory Authority that are necessary or reasonably desirable in
order to Develop, Manufacture, and Commercialize the Products in a particular
country, territory or possession. Regulatory Materials include, without
limitation, INDs, Drug Approval Applications, and amendments and supplements for
any of the foregoing, and applications for Pricing Approvals.
     1.120 “Royalty Period” means the period of time beginning on the date of
the First Commercial Sale of a Royalty Product, in the Field, in a particular
country in the Territory and, on a Royalty Product-by-Royalty Product and
country-by-country basis, extending until the later of (i) the date on which the
last Valid Claim included within the Trubion Patent Rights and the Facet Applied
Patent Rights ceases to be a Valid Claim, which Valid Claim would be infringed
by [*] such Royalty Product in such country, (ii) the expiration of any
Regulatory Exclusivity granted with respect to such Royalty Product in such
country and (iii) the [*] year anniversary of the First Commercial Sale of such
Royalty Product in such country.
     1.121 “Royalty Product” means a Product with respect to which a Party has
exercised or is deemed to have exercised the Opt-Out Option and the other Party
has provided or is deemed to have provided a Pursuit Notice in accordance with
Section 7.5(b) or 14.2(b).
     1.122 “Sales and Marketing Costs” means the direct costs that are directly
attributable and reasonably allocated to the sales and marketing of a
Collaboration Product in Field in the Territory. [*], Sales and Marketing Costs
shall consist of: (a) activities directed to the advertising and marketing of a
Collaboration Product in the Territory; (b) professional education (to the
extent not performed by sales representatives), including launch meetings;
(c) costs of advertising, public relations and medical education agencies with
respect to a Collaboration Product in the Territory; (d) peer-to-peer activities
with respect to a Collaboration Product in the Territory, such as continuing
medical education, grand rounds, and lunch and dinner meetings; (e) speaker
programs with respect to a Collaboration Product in the Territory, including the
training of such speakers; (f) grants to support continuing medical education or
research (excluding costs associated with Clinical Trials other than Phase IV
Clinical Studies for a Collaboration Product for purposes other than label
expansion and Regulatory Approval); (g) development, publication and
dissemination of publications with respect to a Collaboration Product in the
Territory; (h) developing, obtaining and providing training with respect to a
Collaboration Product in the Territory, as well as training packages,
promotional literature, promotional materials and other selling materials with
respect to a Collaboration Product in the Territory; (i) developing and
performing market research with respect to a Collaboration Product in the
Territory; (j) conducting symposia and opinion leader development activities
with respect to a Collaboration Product in the Territory; (k) developing
reimbursement programs with respect to a Collaboration Product in the Territory;
(l) developing information and data specifically intended for national accounts,
managed care organizations and group purchasing organizations with respect to a
Collaboration Product in the Territory; (m) losses incurred in connection with
claims set forth in Section 13.5, to the extent provided therein; (n) costs of
transporting, housing and maintaining sales representatives for training with
respect to a Collaboration Product in the
*Confidential Treatment Requested.

15



--------------------------------------------------------------------------------



 



Territory; (o) conducting Phase IV Clinical Studies for Collaboration Products
for purposes other than label expansion and Regulatory Approval; and
(p) administration, operation and maintenance of the sales force that promotes a
Collaboration Product in the Territory, sales bulletins and other
communications, sales meetings, specialty sales forces, consultants, call
reporting and other monitoring/tracking costs, district and regional sales
management, home office personnel who support the sales force. Sales and
Marketing Costs shall include costs of such activities that are undertaken at
any time during the Term (including prior to the initial Regulatory Approval of
a Collaboration Product in the Territory). Sales and Marketing Costs shall be
calculated in accordance with GAAP, consistently applied [*].
     1.123 “SMIP(s)” or “small modular immuno-pharmaceutical(s)” means a single
chain polypeptide that (i) [*], (ii) binds with specificity to a target antigen,
(iii) has a binding domain, and (iv) may have an effector domain which may or
may not have effector function, [*].
     1.124 “Subcommittee” has the meaning set forth in Section 2.7(a).
     1.125 “Term” has the meaning set forth in Section 14.1.
     1.126 “Territory” means worldwide.
     1.127 “Third Part(y/ies)” means any Person(s) other than Facet and its
Affiliates or Trubion and its Affiliates.
     1.128 “Trademark Costs” mean the fees and expenses paid to outside counsel
and other Third Parties, direct costs of in-house counsel and filing and
maintenance expenses, in each case incurred in connection with the establishment
and maintenance of rights under Marks applicable to Collaboration Product in the
Territory, including costs of trademark filing and registration fees, actions to
enforce or maintain a trademark and other trademark proceedings. Trademark Costs
shall be calculated in accordance with GAAP, consistently applied [*].
     1.129 “Transition Assistance” shall have the meaning set forth in
Section 7.5(b)(iii).
     1.130 “TRU-016” means the humanized SMIP directed against the CD37 Antigen
that is currently designated by Trubion as “TRU-016,” as further described on
Exhibit A.
     1.131 “Trubion Know-How” means any Know-How Controlled as of the Signing
Date or thereafter during the Term by Trubion and/or its Affiliate(s) and [*]
for the Development, Manufacture, use, importation or Commercialization of
Products in the Field. For clarity, the use of “Affiliate” in this definition
shall exclude any Third Party that becomes an Affiliate due to a Third Party’s
acquisition of Trubion, except as provided in Section 16.1.
     1.132 “Trubion Core Patent Rights” means those Trubion Patent Rights that
are not Trubion Product Patent Rights. As of the Signing Date, the Patent Rights
listed in Schedule 1.132 are Trubion Core Patent Rights.
     1.133 “Trubion Patent Rights” means Patent Rights that are Controlled as of
the Signing Date or thereafter during the Term by Trubion and/or its
Affiliate(s) (including without limitation Trubion’s interest in Joint Patent
Rights) and that claim [*] one or more Products in
*Confidential Treatment Requested.

16



--------------------------------------------------------------------------------



 



the Field or that would otherwise be infringed, absent a license, by the [*] any
Products in the Field. For clarity, the use of “Affiliate” in this definition
shall exclude any Third Party that becomes an Affiliate due to a Third Party’s
acquisition of Trubion except as provided in Section 16.1.
     1.134 “Trubion Product Patent Rights” means those Trubion Patent Rights
that claim the composition of matter, manufacture or use of one or more Products
in the Field, and do not claim the composition of matter, manufacture or use of
any other product that is not a Product. As of the Signing Date, the Patent
Rights listed in Schedule 1.134 are Trubion Product Patent Rights.
     1.135 “United States” or “U.S.” means the United States of America and its
possessions and territories.
     1.136 “Valid Claim” means a claim that (a) in the case of any unexpired
patent, such claim shall not have been dedicated to the public, disclaimed, nor
held invalid or unenforceable by a court or government agency of competent
jurisdiction in an unappealed or unappealable decision, or (b) in the case of
any patent application, such claim (i) shall not have been cancelled, withdrawn
or abandoned, without being refiled in another application, in the applicable
jurisdiction, (ii) shall not have been finally rejected by an administrative
agency or other governmental action from which no appeal can be taken, and
(iii) shall not have been pending [*] for more than [*] from its filing date. If
a claim of a patent application that ceased to be a Valid Claim under (b) due to
the passage of time later issues as part of a patent described within (a) then
it shall again be considered to be a Valid Claim effective as of the issuance of
such patent.
2. COLLABORATION MANAGEMENT.
     2.1 General. The Parties desire and intend to establish a collaboration
with respect to the Development, Manufacture and Commercialization of
Collaboration Products in the Field in the Territory on an exclusive basis under
the terms of this Agreement (“Collaboration”). Unless and until a Party
exercises or is deemed to have exercised its Opt-Out Option in respect of one or
more Collaboration Products, each Party shall participate in the clinical
development of TRU-016 in the Field, in the Territory and in the preclinical and
clinical development of Collaboration Products other than TRU-016 in the Field,
in the Territory pursuant to an agreed-upon Development Plan with respect to
each such Collaboration Product, as further described below. The Parties shall
share equally the costs incurred in connection with the performance of each
Development Plan, as set forth in, and in accordance with, Article 3. The
Parties shall Co-Commercialize such Collaboration Products in the Field and
share profits equally, subject to the payment obligations in Article 9 and the
other terms of this Agreement. If either Party elects to exercise its Opt-Out
Option for a Collaboration Product as provided for under Article 7 or
Section 8.5, or is deemed to have exercised its Opt-Out Option under
Section 14.2(b), and if the other Party so elects, such other Party shall
continue and be solely responsible for the Development, Manufacturing and
Commercialization of such Product at its cost and expense pursuant to
Section 7.5(b), and shall have the exclusive right to Develop, Manufacture and
Commercialize such Product as a Royalty Product in the Field in the Territory,
subject to
*Confidential Treatment Requested.

17



--------------------------------------------------------------------------------



 



payments with respect to such Royalty Product pursuant to Article 9 and the
other terms of this Agreement.
          (a) Role of Committees. Subject to Section 2.1(b) and the other terms
and conditions of this Agreement, the Parties shall establish: five
(5) specialized joint committees consisting of: (A) one to set the goals and
strategy and approve the budgets for the Development, Manufacture and
Commercialization of Collaboration Products and to oversee the other committees
(such committee, the “Joint Steering Committee” or “JSC”); (B) one to focus on
Development, Manufacturing (for Development purposes) and Regulatory Approval of
Collaboration Products and other regulatory matters (such committee, the “Joint
Development Committee” or “JDC”); (C) one to focus on Commercialization of
Collaboration Products (such committee, the “Joint Commercialization Committee”
or “JCC”); (D) one to focus on financial matters (such committee, the “Joint
Finance Committee” or “JFC”); and (E) one to focus on intellectual property
matters (such committee, the “Joint Patent Committee” or “JPC”).  Each Committee
shall have the responsibilities and authority allocated to it in this Article 2
and elsewhere in this Agreement. 
          (b) Limitations on the Authority of Committees.  Notwithstanding the
Committee structure established pursuant to Section 2.1(a) to oversee the
Collaboration, each Party shall retain the rights, powers and discretion granted
to it under this Agreement, and no such rights, powers, or discretion shall be
delegated to or vested in a Committee unless such delegation or vesting of
rights is expressly provided for in this Agreement or the Parties expressly so
agree in writing.  Without limiting the generality of the foregoing, no
Committee shall have any authority or jurisdiction to: (i) amend, modify, or
waive compliance with this Agreement, any of which shall require mutual written
agreement of the Parties; (ii) interpret this Agreement, or determine whether or
not a Party has met its diligence or other obligations under the Agreement or
whether or not a breach of this Agreement has occurred; (iii) make any decision
on any matter that this Agreement expressly states is an option or election to
be made by a Party; (iv) make any retroactive updates, amendments and
modifications to, or waivers of provisions of, a Development Plan or
Commercialization Plan, any of which shall require the mutual agreement of the
Parties; or (v) such other matters as are reserved to the consent, approval,
agreement or other decision-making authority of one or both Parties in this
Agreement and that are not required by this Agreement to be considered by a
Committee prior to the exercise of such consent, approval or other
decision-making authority. Notwithstanding the foregoing, neither Party shall be
restricted from bringing before any appropriate Committee for discussion any
matter relating to the Collaboration that it believes warrants discussion
between the Parties through the Committees, provided that the consideration of
any such matter by any Committee shall not infringe or limit the exercise of a
Party’s right of consent or approval or other decision-making authority granted
to it by this Agreement, nor shall any such consideration, as contemplated by
this sentence, subject any such right of consent or approval or other
decision-making authority to any dispute resolution mechanism provided for in
Section 2.7 or Article 15 or elsewhere in this Agreement.
          (c) Representatives. Each Party shall designate representatives to
each Committee as provided for in Sections 2.2-2.6 below. Each representative
may serve on more than one Committee as appropriate in view of the individual’s
expertise.

18



--------------------------------------------------------------------------------



 



     2.2 Joint Steering Committee.
          (a) Purpose; Formation. Within [*] after the Signing Date, the Parties
shall establish a Joint Steering Committee that shall monitor and coordinate
communication regarding the Parties’ performance under this Agreement to
Develop, obtain Regulatory Approval for, Manufacture, and Commercialize
Collaboration Products in the Field in the Territory. The JSC shall have only
the powers assigned expressly to it in this Section 2.2 and elsewhere in this
Agreement, and the JSC shall not have any power to amend, modify or waive
compliance with this Agreement.
          (b) Composition. Each Party shall initially appoint three
(3) representatives to the JSC, each of whom will be an officer or employee of
such Party and will have sufficient seniority within the applicable Party to
make decisions arising within the scope of the JSC’s responsibilities. The JSC
may change its size from time to time by mutual consent of its members. Each
Party may replace its JSC representatives at any time upon written notice to the
other Party. The JSC may invite non-members (including consultants and advisors
of a Party who are under an obligation of confidentiality consistent with this
Agreement) to participate in the discussions and meetings of the JSC, provided
that such participants shall have no voting authority at the JSC. The JSC shall
have a chairperson. Each Party shall have the right, on an alternating Calendar
Year basis, to select from among its JSC representatives a representative to
serve as the chairperson of the JSC during such Calendar Year. Such Party shall
have the right during such Calendar Year to replace the chairperson of the JSC
with one of its other JSC representatives. The initial chairperson shall be
designated by [*]. The role of the chairperson shall be to convene and preside
at meetings of the JSC, to prepare agendas (with due input from the other
Party’s representatives), circulate agendas and to ensure the preparation of
meeting minutes, but the chairperson shall have no additional powers or rights
beyond those held by the other JSC representatives.
          (c) Specific Responsibilities. In addition to its overall
responsibility for monitoring and providing a forum to discuss and coordinate
the Parties’ activities under this Agreement, the JSC shall in particular:
               (i) oversee the collaborative activities of the Parties under
this Agreement, create and review the overall strategy for Developing and
seeking Regulatory Approval for, Manufacturing, and Commercializing
Collaboration Products, in the Field in the Territory;
               (ii) receive and discuss reports from the JDC, the JCC, the JFC,
and the JPC, and provide guidance thereto, approve the Development Plan(s)
(including the Development Budget(s)) and the Commercialization Plan(s)
(including the Commercialization Budget(s)), and any amendments thereto;
               (iii) establish such additional joint subcommittees as it deems
necessary to achieve the objectives and intent of this Agreement;
               (iv) attempt to resolve issues presented to it by, and disputes
within, the JDC, the JCC, the JFC, and the JPC, or any other committee;
*Confidential Treatment Requested.

19



--------------------------------------------------------------------------------



 



               (v) review and approve decisions to terminate Development on any
Collaboration Product, including with respect to specific indications;
               (vi) discuss and decide whether to Develop Collaboration Products
(other than TRU-016) and for which indications;
               (vii) select the Lead Development Party, Lead Regulatory Party,
Lead Manufacture Party, and Lead Commercialization Party, and review and approve
any changes thereto;
               (viii) review and approve the manufacturing plan [*] with
associated budget, resource allocation and regulatory plans;
               (ix) review and approve (A) inclusion of any costs not
specifically enumerated in the definitions of Development Costs or
Commercialization Costs or any component thereof, and (B) any costs incurred by
a Party that exceed that the portion of the applicable Development Budgets or
Commercialization Budgets allocated to such Party with respect to the relevant
Calendar Quarter by more than [*];
               (x) review and approve any changes to the specific
responsibilities of the JDC, the JCC, the JFC, and the JPC;
               (xi) discuss and make determinations regarding material safety
issues with respect to the Collaboration Product; and
               (xii) perform such other functions as appropriate to further the
purposes of this Agreement as allocated to it in writing by the Parties.
          (d) Meetings. Unless the Parties mutually agree in writing to a
different frequency, the JSC shall hold at least [*] meetings per year (at least
[*] of which shall be held in person) on such dates and at such times each year
as it elects. The meetings of the JSC shall alternate between the Parties’
business locations or as otherwise decided by the JSC. Meetings of the JSC shall
be effective only if at least two (2) representatives of each Party are present
or participating. Each Party shall bear the expense of its respective members’
participation in JSC meetings. The chairperson of the JSC shall be responsible
for preparing and issuing minutes of each such meeting within [*] thereafter.
Such minutes shall not be finalized until each Party reviews and confirms the
accuracy of such minutes in writing; provided that any minutes shall be deemed
approved unless a member of the JSC objects to the accuracy of such minutes
within [*] after the circulation of the minutes by the chairperson of the JSC.
          (e) Decision-Making. The JSC shall act by consensus. The
representatives from each Party will have, collectively, one (1) vote on behalf
of that Party. If the JSC cannot reach consensus on an issue that comes before
the JSC and over which the JSC has oversight, then such matter shall be resolved
in accordance with Section 2.7.
*Confidential Treatment Requested.

20



--------------------------------------------------------------------------------



 



     2.3 Joint Development Committee.
          (a) Formation and Composition. Within [*] after the Signing Date, the
Parties shall establish a Joint Development Committee that shall oversee the
Development and Manufacture (for Development) of Collaboration Products in Field
in the Territory in accordance with the Development Plans for such Collaboration
Products and to coordinate the Development and related Manufacturing activities
of the Parties with respect to such Collaboration Products. Each Party shall
initially appoint three (3) representatives to the JDC, each of whom will be an
officer or employee of such Party and will have knowledge and expertise in the
Development or Manufacture of products similar to the Collaboration Products and
sufficient seniority within the applicable Party to make decisions arising
within the scope of the JDC’s responsibilities. The JDC may change its size from
time to time by mutual consent of its members. Each Party may replace its JDC
representatives at any time upon written notice to the other Party. The JDC may
invite non-members (including consultants and advisors of a Party who are under
an obligation of confidentiality consistent with this Agreement) to participate
in the discussions and meetings of the JDC, provided that such participants
shall have no voting authority at the JDC. The JDC shall have a chairperson.
Each Party shall have the right, on an alternating Calendar Year basis, to
select from among its JDC representatives a representative to serve as the
chairperson of the JDC during such Calendar Year. Such Party shall have the
right during such Calendar Year to replace the chairperson of the JDC with one
of its other JDC representatives. The initial chairperson shall be designated by
[*]. The role of the chairperson shall be to convene and preside at meetings of
the JDC, to prepare agendas (with due input from the other Party’s
representatives), circulate agendas and to ensure the preparation of meeting
minutes, but the chairperson shall have no additional powers or rights beyond
those held by the other JDC representatives.
          (b) Specific Responsibilities. In addition to its general
responsibilities set forth in Section 2.3(a), the JDC shall in particular:
               (i) discuss, prepare and approve for submission to the JSC annual
and interim amendments to the Development Plan and the Development Budget for
each Collaboration Product;
               (ii) oversee the implementation of the Development Plan for each
Collaboration Product;
               (iii) implement the overall strategy for Development and
Manufacturing (for Development) of Collaboration Products, create, implement and
review the design and objectives of all Clinical Trials and Non-Clinical Studies
conducted under each Development Plan;
               (iv) decide whether and when to initiate or discontinue, and
oversee the conduct of, any Clinical Trial and any Non-Clinical Study under each
Development Plan;
               (v) allocate budgeted resources and determine priorities for each
Clinical Trial and Non-Clinical Study under each Development Plan;
*Confidential Treatment Requested.

21



--------------------------------------------------------------------------------



 



               (vi) establish procedures for each Party to access records, data
and Know-How and related financial information of the other Party with respect
to work performed under the Development Plan; and
               (vii) perform such other functions as may be appropriate to
further the purposes of this Agreement, as directed by the JSC.
          (c) Meetings. Unless the Parties mutually agree in writing to a
different frequency, the JDC shall hold at least [*] meetings per year (at least
[*] of which shall be held in person) on such dates at such times each year as
it elects. The meetings of the JDC shall alternate between the Parties’ business
locations or as otherwise decided by the JDC. Meetings of the JDC shall be
effective only if at least two (2) representatives of each Party are present or
participating. Each Party shall bear the expense of its respective members’
participation in JDC meetings. The chairperson of the JDC shall be responsible
for preparing and issuing minutes of each such meeting within [*] days
thereafter. Such minutes shall not be finalized until each Party reviews and
confirms the accuracy of such minutes in writing; provided that any minutes
shall be deemed approved unless a member of the JDC objects to the accuracy of
such minutes within [*] days after the circulation of the minutes by the
chairperson of the JDC.
          (d) Decision-Making. The JDC shall act by consensus. The
representatives from each Party will have, collectively, one (1) vote on behalf
of that Party. If the JDC cannot reach consensus on an issue that comes before
the JDC and over which the JDC has oversight, then such matter shall be resolved
in accordance with Section 2.7.
     2.4 Joint Commercialization Committee.
          (a) Formation and Composition. At such time as determined by the JSC,
but in any event not later than [*], the Parties shall establish a Joint
Commercialization Committee that shall oversee the Commercialization and
Manufacturing (for Commercialization) of Collaboration Products. Each Party
shall initially appoint three (3) representatives to the JCC, each of whom will
be an officer or employee of such Party and will have knowledge and expertise in
the Commercialization and Manufacturing of products similar to the Collaboration
Products and sufficient seniority within the applicable Party to make decisions
arising with the scope of the JCC’s responsibilities. The JCC may change its
size from time to time by mutual consent of its members. Each Party may replace
its JCC representatives at any time upon written notice to the other Party. The
JCC may invite non-members (including consultants and advisors of a Party who
are under an obligation of confidentiality consistent with this Agreement) to
participate in the discussions and meetings of the JCC, provided that such
participants shall have no voting authority at the JCC. The JCC shall have a
chairperson. Each Party shall have the right, on an alternating Calendar Year
basis, to select from among its JCC representatives a representative to serve as
the chairperson of the JCC during such Calendar Year. Such Party shall have the
right during such Calendar Year to replace the chairperson of the JCC with one
of its other JCC representatives. The role of the chairperson shall be to
convene and preside at meetings of the JCC, to prepare agendas (with due input
from the other Party’s representatives), circulate agendas and to ensure the
preparation of meeting minutes, but the chairperson shall have no additional
powers or rights beyond those held by the other JCC representatives.
*Confidential Treatment Requested.

22



--------------------------------------------------------------------------------



 



          (b) Specific Responsibilities. In addition to its general
responsibilities set forth in Section 2.4(a), the JCC shall in particular:
               (i) discuss, prepare and approve for submission to the JSC the
Commercialization Plan and the Commercialization Budget for each Collaboration
Product, and any amendment thereto;
               (ii) allocate, in a manner consistent with the Commercialization
Plan, primary responsibility as between the Parties for tasks relating to
Commercialization of Collaboration Products on a Product-by-Product basis;
               (iii) oversee the implementation of the Commercialization Plan
for each Collaboration Product;
               (iv) review and discuss the Commercialization activities of each
Party with respect to each Collaboration Product in the Territory;
               (v) review and update sales forecasts for Collaboration Products
at least quarterly;
               (vi) review strategies for obtaining, maintaining, defending and
enforcing trademark protection for Collaboration Products;
               (vii) review, discuss, coordinate and approve the Parties’
medical affairs activities (the responsibility for which may be delegated by the
JCC to a subcommittee of the JCC that is comprised of medical representatives of
the Parties); and
               (viii) perform such other functions as may be appropriate to
further the purposes of this Agreement, as directed by the JSC.
          (c) Meetings. Unless the Parties mutually agree in writing to a
different frequency, the JCC shall hold at least [*] meetings per year (at least
[*] of which shall be held in person) on such dates at such times each year as
it elects. The meetings of the JCC shall alternate between the Parties’ business
locations or as otherwise decided by the JCC. Meetings of the JCC shall be
effective only if at least two (2) representatives of each Party are present or
participating. Each Party shall bear the expense of its respective members’
participation in JCC meetings. The chairperson of the JCC shall be responsible
for preparing and issuing minutes of each such meeting within [*] thereafter.
Such minutes shall not be finalized until each Party reviews and confirms the
accuracy of such minutes in writing; provided that any minutes shall be deemed
approved unless a member of the JCC objects to the accuracy of such minutes
within [*] after the circulation of the minutes by the chairperson of the JCC.
          (d) Decision-Making. The JCC shall act by consensus. The
representatives from each Party will have, collectively, one (1) vote on behalf
of that Party. If the JCC cannot reach consensus on an issue that comes before
the JCC and over which the JCC has oversight, then such matter shall be resolved
in accordance with Section 2.7.
*Confidential Treatment Requested.

23



--------------------------------------------------------------------------------



 



     2.5 Joint Finance Committee.
          (a) Formation and Purpose. Within [*] after the Signing Date, the
Parties shall create a Joint Finance Committee that shall operate under the
direction of the JSC to provide services to and consult with the JDC and the JCC
in order to address the financial, budgetary and accounting issues that arise in
connection with the Development Plans and Commercialization Plans. Additionally,
the JFC will lead the economic analyses to help drive decisions regarding the
collaborative activities of the Parties under this Agreement, and lead the
reporting and reconciliation processes outlined in Section 3.7 and Section 9.4.
The JFC shall operate by the procedures set forth in this Section 2.5 and in
Section 2.7.
          (b) Membership of the JFC. Each Party shall appoint two
(2) representatives to the JFC each of whom will be an officer or employee of
such Party and will have appropriate knowledge and expertise and sufficient
seniority within the applicable Party to make decisions arising within the scope
of the JFC’s responsibilities. Each Party may replace any or all of its JFC
representatives at any time upon prior written notice to the other Party. Such
representatives will include individuals with expertise and responsibilities in
the areas of accounting, cost allocation, budgeting and financial reporting.
          (c) Specific Responsibility of the JFC. In addition to its general
responsibilities set forth in Section 2.5(a), the JFC shall, in particular:
               (i) coordinate with the JSC and other Committees as applicable
regarding the preparation and submission of the Development Budget and the
Commercialization Budget to the JSC for review and approval;
               (ii) develop specific schedules, procedures and methods to
implement the financial reporting and reconciliation provisions of this
Agreement, such schedules, procedures and methods to implement the provisions of
Section 3.7 and Section 9.4 shall, unless otherwise determined by the JSC, be
developed within [*] after the Signing Date;
               (iii) review and update financial forecasts, which shall be
updated at least quarterly for the remainder of each Calendar Year unless
otherwise determined by the JSC, to ensure that Development Costs and
Commercialization Costs incurred or projected to be incurred by each Party are
within the approved Development Budget and Commercialization Budget,
respectively;
               (iv) coordinate and agree upon the calculations, allocations and
reports by each Party of Development Costs, Commercialization Costs, and Product
Profit; and
               (v) perform such other functions as appropriate to further the
purposes of this Agreement as determined by the JSC.
          (d) Meetings of the JFC. The JFC shall meet as frequently as members
of the JSC determine is required (but in no event, less frequently than [*]
times every Calendar Year), on such dates and at such times as agreed to by the
Parties, with all scheduled in-person meetings to alternate between a Trubion
site and a Facet site as designated by the respective Party prior to such
meeting, or at other locations as determined by the JFC. All meetings shall be
held in person or by audio or videoconference. Additional representatives or
consultants, who are under an obligation of confidentiality consistent with this
Agreement, may be invited to
*Confidential Treatment Requested.

24



--------------------------------------------------------------------------------



 



attend JFC meetings from time to time by agreement of the JFC. Each Party shall
be responsible for its own expenses for participating in the JFC. Meetings of
the JFC shall be effective only if at least one representative of each Party is
present or participating.
          (e) Decision-Making. The JFC shall act by consensus. The
representatives from each Party will have, collectively, one (1) vote on behalf
of that Party. If the JFC cannot reach consensus on an issue that comes before
the JFC and over which the JFC has oversight, then such matter shall be resolved
in accordance with Section 2.7.
     2.6 Joint Patent Committee.
          (a) Formation and Purpose. Within [*] after the Signing Date, the
Parties shall create a Joint Patent Committee. The purposes of the JPC shall be
to prepare, file and prosecute the Trubion Product Patent Rights, Facet Product
Patent Rights and Joint Patent Rights, as described in and subject to the terms
of Article 10. The JPC shall operate by the procedures set forth in this
Section 2.6 and Section 2.7.
          (b) Membership of the JPC. Each Party shall appoint one
(1) representative to the JPC who will be an officer or employee of such Party
and will have appropriate knowledge and expertise and sufficient seniority
within such Party to make decisions arising within the scope of the JPC’s
responsibilities. Each Party may replace its representative at any time upon
prior written notice to the other Party.
          (c) Specific Responsibilities of the JPC. In addition to its general
responsibilities set forth in Section 2.6(a), the JPC shall, in particular be
responsible for:
               (i) managing the filing and prosecution of Trubion Product Patent
Rights, Facet Product Patent Rights and Joint Patent Rights as described in and
subject to the terms of Article 10;
               (ii) making decisions with respect to certain claims in the
Trubion Core Patent Rights as described in and subject to the terms of
Article 10;
               (iii) keeping updated lists of the Trubion Core Patent Rights,
Trubion Product Patent Rights, Facet Product Patent Rights and Facet Patent
Rights [*];
               (iv) reviewing invention disclosures in accordance with the terms
of Article 10;
               (v) reviewing licensing and enforcement activities and conflicts
involving intellectual property rights, and making appropriate recommendations
to the JSC regarding such matters;
               (vi) providing advice, periodic updates and reports to the JSC
regarding intellectual property matters;
*Confidential Treatment Requested.

25



--------------------------------------------------------------------------------



 



               (vii) using reasonable and customary efforts to monitor and
timely analyze freedom to operate and other intellectual property related issues
relating to Collaboration Products;
               (viii) using good faith efforts to keep the Parties informed as
to material developments with respect to the prosecution of, and any adversarial
proceedings involving intellectual property rights, to the extent a Party’s
representative on the JPC concludes that such prosecution or proceeding directly
affects a Collaboration Product; and
               (ix) performing such other functions as appropriate to further
the purposes of this Agreement as determined by the JSC.
          (d) Meetings of the JPC. The JPC shall communicate on such dates and
at such times as agreed upon by its members but in no event, less frequently
than once every other Calendar Quarter. Meetings may be held in person or by
audio or video conference. The JPC may permit visitors who are under an
obligation of confidentiality consistent with this Agreement to attend meetings
of the JPC. Each Party shall be responsible for its own expenses for
participating in the JPC. Meetings of the JPC shall be effective only if the
representative of each Party is present or participating.
          (e) Decisions. Subject to Article 10 below, any approval,
determination or other action of the JPC shall require agreement of both members
of the JPC. In the event that a decision cannot be reached by the JPC, then the
matter shall be referred to the respective senior management of the in-house
legal department of each Party. In the event such senior management is unable to
resolve the matter, then the matter will be resolved pursuant to Section 2.7 and
Article 15.
     2.7 Resolution of Committee Disputes.
          (a) Within Subcommittees. All decisions within the JDC, the JCC, the
JFC, the JPC, and any other Committee created by the JSC (each, a
“Subcommittee”) shall be made by consensus, and if a dispute arises which cannot
be resolved within such Subcommittee, then the representatives of either Party
may cause such matter to be referred to the JSC for resolution as provided in
Section 2.7(b).
          (b) Within The JSC. All decisions within the JSC (whether originating
there, or referred to it by a Subcommittee) shall be made by consensus. If a
matter is referred by a Subcommittee to the JSC, the JSC shall use good faith
efforts to resolve promptly such matter. If the JSC is unable to reach consensus
on any issue, either Party may elect to submit such issue to the Parties’
Executive Officers in accordance with Section 2.7(c).
          (c) Referral To Executive Officers. If a Party makes an election under
Section 2.7(b) to refer a matter to the Executive Officers, the JSC shall submit
in writing the respective positions of the Parties to the Executive Officers.
Such Executive Officers shall use good faith efforts to resolve promptly such
matter, which good faith efforts shall include at least one [*] meeting between
such Executive Officers within [*] after the JSC’s submission of such matter to
them. If the Executive Officers are unable to reach consensus on any such matter
within [*] after the referral of such matter to the Executive Officers, then the
dispute shall be
*Confidential Treatment Requested.

26



--------------------------------------------------------------------------------



 



resolved through arbitration as provided for (a) under Section 15.3(c), with
respect to disputes regarding: [*]; or (b) under Section 15.3(b), with respect
to all other disputes.
     2.8 Discontinuation of Participation on a Committee. Either Party may, in
its sole discretion, terminate its participation on a Committee by providing to
the other Party written notice of its intention to no longer participate in such
Committee, which may be made upon [*] written notice at any time during the
Co-Development or Co-Commercialization period. In the event a Party has provided
written notice as referred to in this Section 2.8, the Party electing to
terminate its participation shall have no further rights with respect to the
decisions otherwise subject to determination by the Committee and the notified
Party shall control any decisions that were previously the responsibility of the
Committee.
3. DEVELOPMENT.
     3.1 Overview. As stated in greater detail in this Article 3, the Parties
will Co-Develop each Collaboration Product in the Field throughout the Territory
pursuant to a Development Plan and will share equally the associated Development
Costs.
     3.2 Development Responsibilities. The JSC shall select the lead development
party (“Lead Development Party”) for each Clinical Trial of a Collaboration
Product, provided that Trubion shall be the initial Lead Development Party for
all Clinical Trials and Non-Clinical Studies of TRU-016 that are on-going as of
the Signing Date. The JSC shall, in allocating Lead Development Party
responsibilities between the Parties: (a) endeavor to take advantage of the
respective resources, capabilities and expertise of Facet and Trubion;
(b) endeavor to (i) maintain, to the extent reasonably practical and
appropriate, continuity in functions and commitments of personnel and physical
resources of the Parties, (ii) avoid duplication of efforts by the Parties and
(iii) foster efficient use by the Parties of resources and personnel, consistent
with this Agreement and the Development Plan and Development Budget; and (c) act
in the best interests of the Collaboration. The Lead Development Party shall be
responsible for implementing the Development Plan with respect to the applicable
Clinical Trial, provided that the other Party shall perform all tasks with
respect to such Clinical Trial that are allocated to it pursuant to the
Development Plan and may direct and conduct certain additional Development
activities not specifically allocated to either Party pursuant to the
Development Plan, if the JDC agrees upon such allocation. The Lead Development
Party shall not have the right to change the Development Plan or to make changes
to the Clinical Trial protocol or the statistical analysis plan or make changes
that affect study design or Clinical Trial strategy (any of the foregoing
actions falling under the authority of the JDC or JSC, as applicable).
     3.3 Development Plan.
          (a) Scope. The Development of Collaboration Products shall be governed
by development plans (each, a “Development Plan”), which, unless otherwise
determined by the JSC, shall be Collaboration Product-specific,
indication-specific, multi-year and world-wide (i.e., it shall cover the
Development of each such Collaboration Product for use in the U.S., Japan, each
of the Major European Countries and the EU as a whole, and the remaining
countries in the Territory). Each Development Plan may, as determined by the
JSC: (i) provide a planned Development program that is designed to generate the
non-clinical, clinical and regulatory
*Confidential Treatment Requested.

27



--------------------------------------------------------------------------------



 



information required for submitting Drug Approval Applications and to obtain
Regulatory Approvals for the relevant indications in the Territory;
(ii) indicate the initial indications that will be pursued with respect to such
Collaboration Product; (iii) address the target product profile for each
Collaboration Product for each indication, as periodically updated; (iv) specify
all material Development activities per indication to be performed for such
Collaboration Product for such year, including without limitation, Clinical
Trial protocols, additional preclinical tests (including any and all
carcinogenicity and toxicology studies), Collaboration Product manufacturing
plan including production and supply, and stability studies, enrollment numbers,
submission dates and estimated dates of meetings with FDA for such Collaboration
Product; (v) set forth the target timelines for each indication with respect to
such Development activities; (vi) include a forecast of the amount of Bulk API
or finished Collaboration Product needed for such Development activities; and
(vii) assign tasks to each Party with respect to the performance of the
Development activities contemplated by such Development Plan. Each Development
Plan shall include a Development Budget. Each Development Plan and updates
thereof shall be prepared by the Party appointed by the JDC, with input from the
other Party’s key clinical development personnel, and submitted pursuant to the
procedures set forth in clause (c) below to the JDC for review and submission to
the JSC for approval.
          (b) Initial Development Plan. A draft of the initial Development Plan,
together with associated initial Development Budget, for TRU-016 is attached
hereto as Exhibit B (the “Initial Development Plan”). The Parties shall make
good faith efforts to agree upon the definitive Initial Development Plan and
have it appropriately approved by the JSC within [*] after the Signing Date.
          (c) Updates to the Development Plan. On an annual basis (no later than
[*] of each Calendar Year), the Party appointed by the JDC shall prepare
amendments to each then-current Development Plan and each Development Budget.
Each such amended Development Plan shall cover the next Calendar Year and shall
contain a corresponding Development Budget. Each such updated and amended
Development Plan shall reflect any changes, re-prioritization of studies within,
reallocation of resources with respect to, or additions to Development of the
applicable Collaboration Product. The amended Development Plan and Development
Budget shall be submitted to the JDC for review and, following such review, to
the JSC for its review and approval. Once approved by the JSC, the amended
Development Plan and Development Budget shall become effective on January 1 of
each Calendar Year and shall be in full force throughout such Calendar Year
unless further amended in accordance with this Section 3.3(c). In any event, any
amended or updated Development Plan and Development Budget shall supersede the
previous Development Plan and Development Budget.
     3.4 Standards of Conduct; Diligence.
          (a) Each Party shall perform the Development activities for which it
is responsible under the Development Plan in good scientific manner and in
compliance with applicable Laws, including without limitation applicable GCP,
GLP, and GMP. Each Party will keep the other Party fully informed regarding the
progress and results of such Party’s Development activities with respect to the
Collaboration Products through the JDC meetings on a quarterly basis and other
than through the JDC at such other time as necessary under the circumstances.
*Confidential Treatment Requested.

28



--------------------------------------------------------------------------------



 



          (b) Each Party shall use Diligent Efforts to execute and carry out the
activities assigned to it in the Development Plan and shall use Diligent Efforts
to execute and carry out such activities within the Development Budget; provided
that if a Party exceeds the portion of such Development Budget allocated to it
with respect to the relevant Calendar Quarter by greater than [*] without the
approval of the JSC, any amount in excess of such number shall not be considered
Development Costs and such Party shall be solely responsible for payment of such
excess.
          (c) The Parties shall cooperate in good faith to establish appropriate
and consistent medical information support relating to Collaboration Products.
     3.5 Third Parties.
          (a) Contractors. Any Third Party retained by a Party to perform
Development activities with respect to Collaboration Products must be approved
in advance in writing by the JSC, such approval not to be unreasonably withheld
or delayed, unless such Third Party and such activities are pre-existing
obligations listed in Schedule 3.7 or are specifically approved in the
Development Plan or Development Budget. Each Party shall remain liable for the
performance of its obligations hereunder which it delegates to such Third
Parties.
          (b) Obligations with Respect to Third Party Contracts. Any Third
Parties performing Development activities hereunder shall be subject to
confidentiality and non-use obligations at least as stringent as those set forth
in Article 11 with a minimum duration of [*] and must comply with the terms of
Section 10.1(c) with respect to any invention or Know-How generated in the
course of performing the Development activities. Unless otherwise determined by
the JSC, each Party shall include provisions in its contracts with Third Parties
entered into after the Signing Date and specifically related to Development or
Commercialization of a Collaboration Product that would permit, in the event
that such Collaboration Product becomes a Royalty Product (i) the assignment of
such contract by the Opt-Out Party to the Non-Opt-Out Party, or (ii) the
granting of a sublicense or equivalent right of access to the Non-Opt-Out Party.
          (c) Intellectual Property. Neither Party shall knowingly introduce to
any Collaboration Product any Patent Right or Know-How that is not Controlled by
such Party, except with the prior approval of the JSC.
     3.6 Limitations on Development. After the Signing Date and during the Term,
neither Party nor any of its Affiliates shall, directly or through any Third
Party, sponsor, conduct or cause to be conducted, otherwise assist in, or supply
any Collaboration Product for use in connection with, or otherwise fund, any
Clinical Trial of any Collaboration Product outside of the Development Plan,
without the prior written consent of the other Party.
     3.7 Development Costs.
          (a) In general. All Development Costs incurred by either Party shall
be borne by the Parties as follows: Facet shall bear fifty percent (50%) of all
Development Costs and Trubion shall bear fifty percent (50%) of all Development
Costs, provided that such costs were incurred pursuant to the Development Plan,
and either do not exceed the portion of the Development Budget allocated to the
applicable Party with respect to the relevant Calendar
*Confidential Treatment Requested.

29



--------------------------------------------------------------------------------



 



Quarter by more than [*] or are otherwise approved by the JSC. For clarity, any
costs otherwise or previously shared by the Parties shall not be double counted
or otherwise included as a Development Cost even if it meets such definition.
          (b) FTE Records and Calculations. Each Party shall record its FTE
effort for the Development of each Collaboration Product to the extent that such
FTE efforts are included in Development Costs that are, or may in the future be,
shared under this Agreement, and shall report such FTE effort to the JDC, on a
Calendar Quarterly basis, in each case in a manner that allocates such FTE
effort to the extent practicable to each applicable Collaboration Product.
Except to the extent provided herein, each Party shall calculate and maintain
records of FTE effort incurred by it in the same manner as used for other
products developed by such Party in accordance with a methodology approved by
the JSC. The JFC shall facilitate any reporting hereunder.
          (c) Other Expenses. Any expenses incurred by a Party for Development
activities that do not fall within the definitions of Development Costs shall be
borne solely by such Party unless the JSC determines otherwise.
          (d) Pre-existing Obligations. Unless otherwise determined by the JSC,
any Third Party obligations of either Party in existence prior to the Signing
Date, [*] other than those listed in Schedule 3.7 will not be considered
Development Costs and will not be subject to expense sharing. [*]
          (e) Reports. Each Party shall report to the other Party within [*]
after the end of each Calendar Quarter with regard to the Development Costs
incurred by it during such quarter.  Such report shall be prepared in accordance
with GAAP and shall specify in reasonable detail all expenses included in such
Development Costs during such quarter and shall be accompanied by invoices,
and/or such other appropriate supporting documentation in accordance with the
procedures established by the JSC.  Each Party’s report shall include, in
addition to the Development Costs incurred by it during the relevant Calendar
Quarter a comparison of the amounts budgeted in the Development Plan for such
activities and the amounts incurred by such Party for such activities. The
Parties shall seek to resolve any questions related to such accounting
statements within [*] following receipt by each Party of the other Party’s
report hereunder.  The JFC shall facilitate the reporting of Development Costs
hereunder and the resolution of any questions concerning such reports.  Each
Party shall have the right at reasonable times and upon reasonable prior notice
to audit the other Party’s records as provided in Section 9.9(b) to confirm the
accuracy of the other Party’s costs and reports with respect to Development
Costs that are shared under this Agreement.
          (f) Development Cost Accounts. Each Party shall charge all Development
Costs as incurred by it or its Affiliates on its books and records in accordance
with GAAP to enable the tracking of expenses incurred in connection with each
Development Plan. Each Party shall provide the other Party with an interim
quarterly report of monthly estimates for the current Calendar Quarter charges
within [*] after the end of the second calendar month in each Calendar Quarter.
*Confidential Treatment Requested.

30



--------------------------------------------------------------------------------



 



          (g) Reconciliation Payment. Within [*] after the end of each of the
first three Calendar Quarters and, for the last Calendar Quarter in a Calendar
Year, within [*] after the end of such quarter, the Party that has incurred less
than its share of such Development Costs shall make a reconciling payment to the
other Party to achieve the appropriate allocation of Development Costs provided
for in Section 3.7(a). 
          (h) Records. Each Party shall keep detailed records of the Development
Costs it incurs, including all supporting documentation for such expenses. Each
Party shall keep such records for at least [*] after the date that such expense
was incurred.
          (i) General Procedures Apply. Any reimbursement payments made pursuant
to this Section 3.7 shall be subject to the general payment procedures set forth
in Sections 9.6-9.9.
     3.8 Records, Reports and Information. Each Party shall maintain complete,
current and accurate records of all work conducted by it under the Development
Plan and all data and other Know-How resulting from such work. Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Development Plan in sufficient detail and in good scientific
manner appropriate for patent and regulatory purposes. Each Party shall provide
written reports to the JDC on its Development and regulatory activities with the
Collaboration Product pursuant to the Development Plan on a quarterly basis at
the end of each Calendar Quarter, at a level of detail reasonably sufficient to
enable the other Party to determine the reporting Party’s compliance with its
Diligent Efforts obligations under Section 3.4. Each Party shall have the right
to review any such records maintained by the other Party at reasonable times and
upon written request in accordance with procedures established by the JDC.
4. REGULATORY MATTERS.
     4.1 Transfer of Data and Regulatory Materials. The JDC shall determine the
content and manner for sharing data and Regulatory Materials between the
Parties. The lead Party for regulatory activities with respect to a particular
Collaboration Product in a particular country (such Party, the “Lead Regulatory
Party”), as provided in Section 4.3, shall provide the other Party with copies
of the IND and of such other Regulatory Materials Controlled by the Lead
Regulatory Party, in each case with respect to Collaboration Products.
Specifically, within [*] after the Signing Date, Trubion shall provide Facet
with a copy of all TRU-016 related Regulatory Materials in the form then
existing, generated as of the Signing Date and Controlled by Trubion. The
non-Lead Regulatory Party shall have the right, without any additional
consideration, to use any and all such data and reports supplied by the Lead
Regulatory Party under this Section 4.1 in connection with the Development
and/or Commercialization of any Collaboration Products or Royalty Products in
the Field, in the Territory in accordance with the terms of this Agreement,
including the incorporation of such data or reports in any regulatory
submissions.
     4.2 Ownership of Regulatory Dossier. The Lead Regulatory Party will own all
regulatory filings for each Collaboration Product in each country where such
Party is the Lead Regulatory Party in order to facilitate such Party’s
interactions with Regulatory Authorities in such country with respect to each
such Collaboration Product. Trubion, as initial Lead
*Confidential Treatment Requested.

31



--------------------------------------------------------------------------------



 



Regulatory Party for TRU-016 in the Unites States, will initially own all
Regulatory Materials for [*], including all Regulatory Materials related to [*].
Promptly upon the JSC’s decision to change the Lead Regulatory Party or the
delivery of a Pursuit Notice or a deemed Pursuit Notice if the Lead Regulatory
Party has exercised or has been deemed to have exercised its Opt-Out Option
pursuant to Article 7, Section 8.5 or Section 14.2(b), the former Lead
Regulatory Party shall transfer and assign to the other Party (and the other
Party hereby agrees to receive from the former Lead Regulatory Party) all of the
former Lead Regulatory Party’s right, title and interest to the applicable
regulatory filings.
     4.3 Lead Regulatory Party. The Parties intend that each Development Plan
shall set forth the regulatory strategy approved by the JSC for the applicable
Collaboration Product. The JSC shall select the Lead Regulatory Party for each
Collaboration Product, provided that Trubion shall be the initial Lead
Regulatory Party for TRU-016 in the United States and the JSC may change the
Lead Regulatory Party for any Collaboration Product at any time. The Lead
Regulatory Party shall be responsible for the implementation of such strategy in
the applicable country. The Lead Regulatory Party shall comply with applicable
Laws and other regulatory obligations related to the submission and maintenance
of any Regulatory Materials for Regulatory Approval of a Collaboration Product,
in the Field, in the applicable country(ies) of the Territory. The Party that is
not the Lead Regulatory Party shall have a participatory role in all material
regulatory activities that would have a potential impact on Collaboration
Products in the relevant country, including all interactions with Regulatory
Authorities. All material regulatory decisions (including the content of any
regulatory filing or dossier, pharmacovigilance reports, patient risk management
strategies and plans, Product Labeling and safety) will be made by the JSC and
implemented by the Lead Regulatory Party. Notwithstanding any other provision of
this Agreement, the decision to [*] must be the result of consensus by the JSC
or, in the event that the JSC is unable to reach consensus with respect to such
a [*] decision and the matter is submitted to the Parties’ Executive Officers
pursuant to Section 2.7(b), the unanimous agreement of the Executive Officers
pursuant to Section 2.7(c) to [*]. If the Executive Officers are unable to reach
consensus on any such matter within the applicable [*] period, then the JSC will
be deemed to have decided not to [*]. In no event will a dispute regarding
whether to [*] be resolved through arbitration under Article 15.
     4.4 Regulatory Filings.
          (a) The Lead Regulatory Party shall prepare, for timely review by the
JDC, all IND and BLA submissions (including any supplements or modifications
thereto, but excluding routine submissions such as study site documentation and
adverse event reports (i.e., not relating to serious adverse events as defined
by applicable Law)) to the applicable Regulatory Authority. The other Party
shall have a right to review and comment upon (through its members of the JDC)
all draft material regulatory filings, including without limitation all
correspondence to be submitted to the Regulatory Authority related to Clinical
Trial design, the content and subject matter of, and strategy for, each Drug
Approval Application, all proposed Product Labeling (including the final
Regulatory Authority-approved Labeling) and post-Regulatory Approval labeling
changes. The Lead Regulatory Party shall accept and incorporate all reasonable
comments provided by the other Party. Each Party shall promptly provide the
other with copies of all written or electronic communications received by it
from, or sent by it to, a Regulatory Authority including IND submissions and
amendments thereof, and all communications (other
*Confidential Treatment Requested.

32



--------------------------------------------------------------------------------



 



than routine communications) with respect to obtaining and maintaining,
Regulatory Approvals for a Collaboration Product (it being understood that
routine adverse event filings (i.e., not relating to serious adverse events as
defined by applicable Law) shall not fall within the meaning of maintenance) and
copies of all contact reports produced by such Party. The Lead Regulatory Party
shall be the sole Party to initiate contact with any Regulatory Authorities
regarding a Collaboration Product, and shall initiate such contact at the
reasonable request of the other Party.
          (b) Notice of Regulatory Filing Requirements.  The Lead Regulatory
Party shall provide to the other Party, within [*] of discovery or receipt
thereof by the Lead Regulatory Party, notice of (i) any event with respect to
any Collaboration Product that triggers any Regulatory Authority filing
requirement, (ii) any additional requirements which the applicable Regulatory
Authority may impose with respect to obtaining or maintaining Regulatory
Approval for a Collaboration Product (including additional Clinical Trials), and
(iii) all Regulatory Authority inquiries with respect to a Collaboration Product
that require a response or for a which a response may be advisable. The JDC
shall discuss in good faith and on a timely basis determine the most effective
and expeditious means of responding to such Regulatory Authority filing
requirements, additional requirements or inquiries.
     4.5 Regulatory Meetings. The Lead Regulatory Party shall provide the other
Party with notice of all meetings, conferences, and discussions (including
Regulatory Authority advisory committee meetings and any other meeting of
experts convened by the Regulatory Authority concerning any topic relevant to a
Collaboration Product, as well as Collaboration Product labeling and
post-Regulatory Approval Collaboration Product labeling discussions with any
Regulatory Authority) scheduled by the Regulatory Authority concerning any
pending Drug Approval Application or any material regulatory matters relating to
a Collaboration Product within [*] after the Lead Regulatory Party receives
notice of the scheduling of such meeting, conference, or discussion (or within
such shorter period as may be necessary in order to give the other Party a
reasonable opportunity to participate in such meetings, conferences and
discussions). The other Party shall be entitled to be present at, and to
participate in, all such meetings, conferences or discussions. Facet’s and
Trubion’s respective members of the JDC shall use reasonable efforts to agree in
advance on the scheduling of such meetings and on the objectives to be
accomplished at such meetings, conferences, and discussions and the agenda for
the meetings, conferences, and discussions with the Regulatory Authority.  The
Lead Regulatory Party shall reasonably attempt to include the other Party in any
unscheduled, ad-hoc meetings, conferences and discussions with the Regulatory
Authority concerning any pending IND, Drug Approval Application or any material
regulatory matters relating to a Collaboration Product, and will promptly copy
such other Party on a contact report.
     4.6 Regulatory Data. In accordance with procedures established by the JDC,
each Party shall provide to the other Party on a timely basis access to or
copies of all material pre-clinical and clinical data generated or compiled
pursuant to the Development Plan with respect to Regulatory Materials maintained
by such Party (via electronic copies of such data in a form that may be analyzed
and manipulated by the other Party).
     4.7 Common Database. If deemed appropriate by the JDC, the Parties will
establish a common database to be controlled, maintained and administered by the
Party designated by the JDC for the receipt, investigation, recordation,
communication, and exchange (as between the
*Confidential Treatment Requested.

33



--------------------------------------------------------------------------------



 



Parties) of data arising from Clinical Trials for Collaboration Products.  The
Parties shall agree upon guidelines and procedures for such common database that
shall be in accordance with, and enable the Parties to fulfill their reporting
obligations under applicable Law.  Furthermore, such guidelines and procedures
shall be consistent with relevant International Council for Harmonisation
(“ICH”) guidelines.  The Parties’ costs incurred in connection with receiving,
investigating, recording, reviewing, communicating, and exchanging such data
shall be included as an element of Development Costs or as Commercialization
Costs, as applicable, calculated on a FTE cost (calculated at the FTE Rate) and
direct out-of-pocket cost basis.
     4.8 Rights of Reference. Each Party shall have the right to cross
reference, file or incorporate by reference any regulatory filing or drug master
file (as defined in 21 C.F.R. 314.420, or as amended from time to time, or the
corresponding foreign equivalent) (and any data contained therein) for any
Collaboration Product, or any component thereof, made in any country in the
Territory (including all Regulatory Approvals) in order to support regulatory
filings that such Party is permitted to make under this Agreement for any
Collaboration Product or Royalty Product and to enable either Party to fulfill
its obligations under this Agreement to Develop, Manufacture or Commercialize in
the Territory any such Collaboration Product or Royalty Product.  Each Party
shall support the other, as may be reasonably necessary, in obtaining Regulatory
Approvals for each Collaboration Product and Royalty Product, including
providing necessary documents, or other materials required by applicable Law to
obtain Regulatory Approvals, in each case in accordance with the terms and
conditions of this Agreement.
     4.9 Costs and Expenses. Unless otherwise agreed by the JSC and subject to
Section 3.4(b), any costs required for the Parties to prepare, submit and
maintain all Regulatory Materials in the Territory shall be treated as
Development Costs to the extent such costs are incurred in accordance with the
Development Plan and do not exceed the portion of the Development Budget
allocated to such regulatory activities to the applicable Party with respect to
the relevant Calendar Quarter by more than [*] or are otherwise approved by the
JSC.
     4.10 Consultation, Reporting and Review.
          (a) Each Lead Regulatory Party shall keep the other Party reasonably
and regularly informed of the status of the preparation of all Regulatory
Materials, Regulatory Authority review of Regulatory Materials, and Regulatory
Approvals made by it for Collaboration Products in the Field.
          (b) Each Lead Regulatory Party shall provide the other Party, in a
timely manner, with copies of all Regulatory Approvals it receives for
Collaboration Products in the Field.
          (c) Each Party shall provide the other Party, in a timely manner, with
copies of, and all information received by it pertaining to, notices, questions,
actions and requests from or by Regulatory Authorities with respect to
Collaboration Products, in the Field, or the testing, manufacture, distribution
or facilities in relation thereto, including without limitation any notices of
non-compliance with Laws in connection with Collaboration Products in the Field
(e.g., warning letters or other notices of alleged non-compliance), audit
notices, notices of initiation by
*Confidential Treatment Requested.

34



--------------------------------------------------------------------------------



 



Regulatory Authorities of investigations, inspections, detentions, seizures or
injunctions concerning Collaboration Products (or their manufacture,
distribution, or facilities connected thereto), notice of violation letters
(i.e., an untitled letter), warning letters, service of process or other
inquiries.
     4.11 Regulatory Inspection or Audit. If a Regulatory Authority in the
Territory desires to conduct an inspection or audit with regard to a
Collaboration Product of a Party’s facility or a facility under contract with a
Party, or with regard to a Royalty Product of the Opt-Out Party’s facility or a
facility under contact with the Opt-Out Party when the Opt-Out Party continues
to supply the Royalty Product to the Non-Opt-Out Party pursuant to
Section 7.5(b)( vi), such Party shall promptly notify the other Party. In such
case, the audited Party shall permit and cooperate with such inspection or
audit, and shall cause the contract facility to permit and cooperate with such
Regulatory Authority during such inspection or audit. The other Party shall have
the right to have a representative observe such inspection or audit and shall,
if requested by the audited Party, assist the audited Party in preparing for,
facilitating or enabling such inspection or audit. Following receipt of the
inspection or audit observations of such Regulatory Authority (a copy of which
the audited Party shall immediately provide to the other Party), the audited
Party shall prepare a draft response to any such observations, in consultation
with the other Party, and the Party that holds the Regulatory Materials in the
applicable country or territory shall prepare and file the final response with
such Regulatory Authority. If the Regulatory Authority is conducting an
inspection or audit with regard to a Party’s contract facility, such Party shall
(subject to the terms of the applicable contract with a Third Party
manufacturer) cause its contract facility to prepare, submit to both Parties for
input, and file the final response incorporating such input with such Regulatory
Authority, and copy both Parties on such submission.
     4.12 Pharmacovigilance Agreement. Subject to the terms of this Agreement,
and at a date to be determined by the JDC, Facet and Trubion shall define and
finalize the actions the Parties shall employ to protect patients and promote
their well-being in a written agreement (hereinafter referred to as the
“Pharmacovigilance Agreement”). These responsibilities shall include mutually
acceptable guidelines and procedures for the receipt, investigation,
recordation, communication, and exchange (as between the Parties) of adverse
event reports, pregnancy reports, and any other information concerning the
safety of any Collaboration Product. Such guidelines and procedures shall be in
accordance with, and enable the Parties to fulfill, local and national
regulatory reporting obligations to Governmental Authorities. Furthermore, such
agreed procedures shall be consistent with relevant ICH guidelines, except where
said guidelines may conflict with existing local regulatory safety reporting
requirements, in which case local reporting requirements shall prevail. The
Pharmacovigilance Agreement will provide for a worldwide safety database to be
maintained by the Party appointed by the JDC. Each Party hereby agrees to comply
with its respective obligations under such Pharmacovigilance Agreement (as the
Parties may agree to modify it from time to time) and to cause its Affiliates
and permitted sublicensees to comply with such obligations.
5. COMMERCIALIZATION.
     5.1 Overview. The Parties agree to collaborate with respect to the
Commercialization of Collaboration Products, in the Field, in the Territory as
provided in this
*Confidential Treatment Requested.

35



--------------------------------------------------------------------------------



 



Article 5. The JSC shall choose the Party, on a country-by-country and
Collaboration Product-by-Collaboration Product basis, with the greatest
applicable Commercial capability with respect to a particular Collaboration
Product in a particular country as the lead commercialization party (“Lead
Commercialization Party”) for such Collaboration Product in such country to
coordinate the implementation of the Commercialization Plan in accordance with
the allocation of responsibilities set forth therein.
     5.2 Commercialization Plan.
          (a) Scope. The Commercialization of Collaboration Products shall be
conducted pursuant to commercialization plans (each, a “Commercialization
Plan”), which, unless otherwise determined by the JSC, shall be Collaboration
Product-specific, multi-year, world-wide, and shall set forth the anticipated
Commercialization activities (including market studies, launch plans, Detailing
and Promotion) and timelines, shall allocate responsibility for carrying out
such activities between Facet and Trubion, and shall include the
Commercialization Budget for such activities. Each Commercialization Plan may,
as determined by the JSC, include a lifecycle plan and the plan, with respect to
each country, for: (i) Detailing and Promotion activities for the applicable
Collaboration Product for the next [*] (as to the initial Commercialization
Plan, the [*] following launch) and timelines for performing such activities,
(ii) target audience, (iii) anticipated expenses, (iv) assumptions regarding
product profile, (v) sales force size, and (vi) Promotional efforts. Each
Commercialization Plan shall include a Commercialization Budget. Each
Commercialization Plan and updates thereof shall be prepared by the Lead
Commercialization Party in the United States for such Collaboration Product,
with review by and input from the other Party’s key personnel for
Commercialization and Manufacturing activities, and submitted pursuant to the
procedures set forth in clauses (b) and (c) below to the JCC for review and
submission to the JSC for approval.
          (b) Initial Commercialization Plan. Promptly following the JSC’s
request for a Commercialization Plan for a particular Collaboration Product and
at least [*] prior to the then-current date of expected Regulatory Approval for
such Collaboration Product in the Field, the Lead Commercialization Party in the
United States for such Collaboration Product, with strategic guidance from the
JSC, shall prepare the initial Commercialization Plan for such Collaboration
Product and submit such plan to the JCC for review and, following such review,
to the JSC for its review and approval. The Parties agree and acknowledge that
any such Commercialization Plan will reasonably allocate all Commercialization
activities between the Parties, giving equal consideration to each Party’s
abilities when making such allocation.
          (c) Updates to the Commercialization Plan. On an annual basis (no
later than [*] of each Calendar Year), the Lead Commercialization Party in the
United States for such Collaboration Product shall prepare amendments to the
then-current Commercialization Plan and the Commercialization Budget. Such
amended Commercialization Plan shall cover the next Calendar Year and shall
contain a corresponding Commercialization Budget. Such updated and amended
Commercialization Plan shall reflect any changes, re-prioritization of
activities within, reallocation of resources with respect to, or additions to
Commercialization of the applicable Collaboration Product. The amended
Commercialization Plan and Commercialization Budget shall be submitted to the
JCC for review and, following such recommendation, to the JSC for its review and
approval. Once approved by the JSC, the amended Commercialization Plan and
*Confidential Treatment Requested.

36



--------------------------------------------------------------------------------



 



Commercialization Budget shall become effective on January 1 of each Calendar
Year and shall be in full force throughout such Calendar Year unless further
amended in accordance with this Section 5.2(c). In any event, any amended or
updated Commercialization Plan and Commercialization Budget shall supersede the
previous Commercialization Plan and Commercialization Budget.
     5.3 Commercialization Reports. Each Party will keep the JCC fully informed
regarding the progress and results of its Commercialization activities with
respect to Collaboration Products under this Agreement.
     5.4 Standards of Conduct.
          (a) Each Party shall perform, or shall ensure that its Affiliates and
permitted sublicensees and Third Party contractors perform, all
Commercialization activities assigned to it in a good scientific and ethical
business manner and in compliance with applicable Laws.
          (b) Each Party shall use Diligent Efforts to execute and carry out the
activities assigned to it in the Commercialization Plan and each Party shall use
Diligent Efforts to execute and carry out such activities within the
Commercialization Budget; provided that if a Party exceeds the portion of the
Commercialization Budget allocated to it with respect to the relevant Calendar
Quarter by greater than [*] without the approval of the JSC, any amount in
excess of such number shall not be considered Commercialization Costs hereunder
and such Party shall be solely responsible for payment of such excess.
     5.5 Sales Force Training. The Lead Commercialization Party shall develop
and conduct training programs for the sales representatives of one or both
Parties’ sales representatives (depending on whether one or both Parties will be
Detailing the Collaboration Product), specifically relating to the Collaboration
Products to be Commercialized. Each Party agrees to utilize such training
programs on an ongoing basis to assure a consistent, focused promotional
strategy.
     5.6 Product Labeling and Promotional Materials. The JCC shall determine
which Party shall be responsible for designing and supplying the Product
Labeling and Promotional Materials for each Collaboration Product in the
Territory. Such responsible Party shall provide samples of such labeling and
materials to the JCC for review and consultation prior to finalizing such
materials for use by the Parties’ sales representatives. The Parties shall
describe in the applicable Commercialization Plan how and the manner in which
the Parties shall be presented and described to the medical community in any
Promotional Materials and the placement of the names and logos of the Parties
therein, in each case as permitted by applicable Law and in accordance with the
labeling for the Collaboration Product approved by the applicable Regulatory
Authority.
     5.7 Branding. Each Collaboration Product Commercialized under this
Agreement shall be Commercialized under and in connection with the Marks
selected in accordance with Section 10.7. To the extent that a Party is granted
rights under this Agreement to Commercialize a Collaboration Product, it shall
Commercialize such Collaboration Product solely under and in connection with the
Marks selected and approved pursuant to the terms of Section 10.7 (except
*Confidential Treatment Requested.

37



--------------------------------------------------------------------------------



 



for Marks that include, in whole or part, any corporate name or logo of such
Party, which Marks do not require such approval).
     5.8 Pricing. The JSC will determine the selling price (including volume
discounts (including those available, without limitation, to managed care
providers, indemnity plans, unions, self insured entities, and government payer,
insurance or contracting programs such as Medicare, Medicaid, or the United
States Dept. of Veterans Affairs), rebates, and similar matters, credit terms,
and return policies) for all Collaboration Products Commercialized hereunder.
The Lead Commercialization Party for a particular Collaboration Product in a
particular country shall have the right and responsibility for proposing to the
JCC for review and submission to the JSC for approval the terms and conditions
(and any updates and revisions thereof) with respect to the sale of such
Collaboration Product in such country, including any terms and conditions
relating to or affecting the price at which the Collaboration Product shall be
sold, discounts, any discount attributable to payments on receivables,
distribution of the Collaboration Product, and credits, price adjustments, or
other discounts and allowances to be granted or refused.
     5.9 Booking of Sales. The Lead Commercialization Party for a particular
Collaboration Product in a particular country will book sales in accordance with
GAAP including handling inventory, receivables, managing relationships with the
trade, returns, reimbursements, and charge-backs, trade-customer complaints and
inquiries with respect to such Collaboration Product in such country. For
clarity, each Party’s expenses in connection with the activities described in
this Section 5.9 will be included as Sales and Marketing Costs or Distribution
Costs, as appropriate.
     5.10 Product Recalls. Decisions with respect to recalls, withdrawals or
other corrective actions (“Recall") with respect to any Collaboration Product
related to manufacturing or product quality issues shall be handled in
accordance with the Commercial Supply Agreement. Decisions with respect to any
other Recall related to any Collaboration Product shall be made only upon mutual
agreement of the Parties; provided, however, [*]. The Parties shall cooperate
with respect to any actions taken or public statements made in connection with
any such Recall. Except as otherwise provided in this Section 5.10, the Parties
will share all costs of a Recall with respect to any Collaboration Product as
Sales and Marketing Costs. Notwithstanding the foregoing, a Party shall bear any
and all costs of a Recall, market withdrawal or other corrective action with
respect to a Collaboration Product in the Territory, including the Manufacturing
Costs for the Collaboration Product in question, to the extent the Recall is
attributable to the fault of such Party and results from (a) a grossly negligent
or reckless act or omission or intentional misconduct of such Party (or its
Affiliate, agent or permitted sublicensee), (b) in the case such Party is the
Lead Manufacturing Party, the failure of the Lead Manufacturing Party or its
Affiliate, agent or sublicensee to perform its responsibilities and Manufacture
the Collaboration Product in compliance with the specifications (as set forth in
the Commercial Supply Agreement), or with applicable Laws, including applicable
Good Manufacturing Practices, (c) any defect or condition introduced by a Party,
its Affiliates or permitted sublicensees following delivery of the Collaboration
Product from the Lead Manufacturing Party or its contract manufacturer, into a
Collaboration Product or its packaging or labeling, or (d) a breach of any Laws
or the terms of this Agreement by such Party.
*Confidential Treatment Requested.

38



--------------------------------------------------------------------------------



 



     5.11 Co-Promotion Agreement. In the event that both Parties have their own
sales forces with appropriate expertise or that the Parties otherwise agree to
share promotional responsibilities with respect to one or more Collaboration
Products in one or more countries, the Parties shall negotiate in good faith and
enter into a co-promotion agreement for such Collaboration Product in such
countries to implement the promotional activities contemplated in the
Commercialization Plan for such Collaboration Product in such country.
     5.12 Limitations on Commercialization. After the Signing Date and during
the Term, neither Party nor any of its Affiliates shall, directly or through any
Third Party, Commercialize any Collaboration Product outside of the
Commercialization Plan, without the prior written consent of the other Party.
6. MANUFACTURING.
     6.1 Roles of the Parties. The JSC shall select the lead manufacturing Party
(“Lead Manufacturing Party”) for each Collaboration Product and the Lead
Manufacturing Party shall be responsible for the supply of the Parties’ entire
requirements of such Collaboration Product in accordance with the terms set
forth below. Trubion shall be the initial Lead Manufacturing Party for TRU-016.
          (a) Facet acknowledges that Trubion uses Third Party manufacturers to
Manufacture TRU-016, and Trubion confirms that it shall be solely responsible
for the performance of such Third Party manufacturers until such time as the
Parties determine to engage an alternate or additional source of supply, or the
Parties agree to amend such agreements in accordance with Section 6.4.
          (b) Trubion shall promptly notify existing Third Party manufacturers
of execution of this Agreement, and, if Trubion proposes to materially amend, or
to extend the term of, any existing Product manufacturing agreement with a Third
Party, use Diligent Efforts to include Facet as a party to such agreement or to
provide Facet with third party beneficiary rights with respect to such agreement
and to allow for assignment of such agreement, or, if such agreement also
applies to products that are not Products, assignment of all rights and
obligations to the extent related to such Product, in each case from Trubion to
Facet without consent from such Third Party manufacturer.
     6.2 Pre-Clinical and Clinical Supply. The Lead Manufacturing Party with
respect to a particular Collaboration Product shall, by itself or through its
Third Party contract manufacturers, timely supply all quantities of such
Collaboration Product agreed upon by the JDC as required by the Parties to carry
out all Development activities (pre-clinical and clinical) for such
Collaboration Product pursuant to the Development Plan. Such quantities of
Collaboration Product, and the schedule for such supply, shall be confirmed and
if necessary updated by the JDC in a manner consistent with the Development
Plan. Such supply shall be considered a Development Cost and charged on an
accrual basis; provided that [*]. [*]. The JSC shall, in allocating Lead
Manufacturing Party responsibilities between the Parties: (a) endeavor to take
advantage of the respective resources, capabilities and expertise of Facet and
Trubion; (b) endeavor to (i) maintain, to the extent reasonably practical and
appropriate, continuity in functions and commitments of personnel and physical
resources of the Parties, (ii) avoid
*Confidential Treatment Requested.

39



--------------------------------------------------------------------------------



 



duplication of efforts by the Parties and (iii) foster efficient use by the
Parties of resources and personnel, consistent with this Agreement and the
applicable then-current Development Plan and Development Budget; and (c) act in
the best interests of the Collaboration. The Lead Manufacturing Party shall
ensure that all finished Collaboration Product supplied pursuant to the
Development Plan shall, when delivered, have been manufactured, handled and
stored in compliance with all agreed-upon specifications, then-current GMP
requirements and applicable Laws, including without limitation prohibitions on
misbranding and adulteration. The Lead Manufacturing Party shall reasonably
determine the process for quantity orders, timing for delivery and shipping
terms to permit the Parties to fulfill their obligations under the Development
Plan.
     6.3 Pre-existing Obligations with Third-Party Manufacturers. Unless
otherwise determined by the JSC, any Third Party obligations in existence prior
to the Signing Date for manufacturing of TRU-016, such as manufacturing capacity
reservation, other than those listed in Schedule 3.7 will not be considered
Manufacturing Costs and will not be subject to expense sharing. [*]
     6.4 Alternative Supply Arrangements. Unless otherwise determined by the
JSC, in the event that: (a) the Lead Manufacturing Party proposes to enter into
one or more new manufacturing agreements, (b) the Lead Manufacturing Party
proposes to materially amend, to renegotiate or to renew its then existing Third
Party manufacturing agreements, or (c) the Lead Manufacturing Party notifies the
JSC that capacity or quality under the existing Third Party manufacturing
agreements will not be sufficient to meet the needs of the Parties under the
Development Plan, the JSC shall determinate the appropriate course of action,
including a determination of whether a second source of supply is appropriate.
In any event, the Lead Manufacturing Party shall notify the other Party and the
JSC prior to entry into any such new, amended or renewed Third Party
manufacturing agreement, and the JSC shall review and approve the proposed terms
of such new, amended or renewed agreement; provided that such agreement may
include, as agreed upon by the JSC (i) attempting to order in full lot or
production run batches and otherwise reducing the Manufacturing Cost of
Collaboration Product, (ii) providing for sufficient capacity and timely supply
to satisfy the requirements of the then-current Development Plan, (iii) having
Facet and Trubion as parties (and in any event third party beneficiaries) with
respect to the rights and obligations related to Collaboration Products pursuant
to such Third Party agreement, (iv) ensuring that in the event of the exercise
or deemed exercise of an Opt-Out Option by a Party, the remaining Party shall be
the sole obligor pursuant to such Third Party Agreement, (v) providing that the
Parties shall have joint rights and obligations under the agreement with respect
to Collaboration Product, but that one Party shall be designated as the
“principal party” under such agreement, (v) providing both Parties with the
right to audit and inspect such Third Party’s facilities on at least [*], which
efforts shall be coordinated between the Parties in the event both Parties
desire to conduct such audit and inspection, and (vi) providing for complete
sharing of any and all information under and the terms and conditions of such
agreement between the Parties. The Lead Manufacturing Party shall be responsible
for negotiating the terms of such agreement, with the other Party having
consultation and review rights on the terms of such Third Party agreement.
     6.5 Commercial Supply Agreement. Unless a Party has already exercised its
Opt-Out Option or is deemed to have exercised its Opt-Out Option under
Section 14.2(b), at least [*]
*Confidential Treatment Requested.

40



--------------------------------------------------------------------------------



 



prior to the anticipated commercial launch of a Collaboration Product, the
Parties shall negotiate in good faith and enter into a manufacturing and supply
agreement (the “Commercial Supply Agreement”) governing the commercial supply of
such Collaboration Product. Such Commercial Supply Agreement shall contain
customary terms governing such manufacturing and supply relationships, but shall
in any event provide as follows:
          (a) Collaboration Product (i) shall meet the agreed specification,
then-current GMP and be manufactured in accordance with applicable Laws
including prohibitions on adulteration and misbranding, (ii) shall be supplied
by or on behalf of the Lead Manufacturing Party in a timely manner consistent
with established and agreed manufacturing and delivery schedules; and
(iii) shall be supplied at a cost equal to the Manufacturing Cost of such
Collaboration Product.
          (b) Upon a material and uncured breach by the Lead Manufacturing Party
of its supply obligations, the other Party shall have the right to obtain the
transfer and the Lead Manufacturing Party shall have the obligation to
(i) effect such transfer [*], without undue delay, of any and all manufacturing
technology reasonably necessary for the Manufacture of the applicable
Collaboration Product included in the Trubion Know-How or included in the Facet
Know-How that (x) has been applied to the Manufacture of the applicable
Collaboration Product prior to Facet ceasing to be the Lead Manufacturing Party,
or (y) [*], as applicable, not already in the other Party’s possession in the
form and format in which such Know-How is maintained by the Lead Manufacturing
Party or its Third Party manufacturers in the ordinary course of business, and
to (ii) at the other Party’s request, use Diligent Efforts to obtain an
assignment of any Third Party manufacturing agreement in each case as reasonably
necessary to enable the other Party to Manufacture or have Manufactured
Collaboration Product in accordance with the terms of this Agreement, provided,
however, that the Lead Manufacturing Party shall be required to assign any such
agreement solely to the extent assignment is permitted by such agreement,
provided that the Lead Manufacturing Party uses Diligent Efforts to obtain any
consent necessary for such assignment, and the Lead Manufacturing Party is not
required to pay any consideration or commence litigation in order to effect an
assignment of any such agreement to the other Party. In the event the Lead
Manufacturing Party exercises or is deemed to have exercised its Opt-Out Option
pursuant to Article 7, Section 8.5 or Section 14.2(b), then Sections 7.5(b)(iii)
and 7.5(b)(x) shall apply.
          (c) The Manufacturing Costs of commercial supplies of Collaboration
Product as well as the duty, freight, postage, shipping, transportation,
insurance, warehousing and handling charges actually allowed or paid with regard
to such Collaboration Product shall be included in the calculation of cost of
goods sold as part of Commercialization Costs.
     6.6 Facility Audits. The JDC shall propose and submit to the JSC for
approval a schedule for periodic audit and inspection of the facilities of any
Third Party contract manufacturer on at least an annual basis subject to the
terms of any applicable existing contract with a Third Party contract
manufacturer. Pursuant to the schedule approved by the JSC, or upon request of
the JDC, the Lead Manufacturing Party shall conduct an inspection or audit of
the facilities of such Third Party contract manufacturers. The Lead
Manufacturing Party shall provide not less than [*] notice to the other Party of
any planned inspection and such other Party shall be permitted to participate in
any audit, provided that, if the consent of the Third Party
*Confidential Treatment Requested.

41



--------------------------------------------------------------------------------



 



contract manufacturer is required under the applicable contract to allow such
other Party to participate in such audit, the Lead Manufacturing Party shall use
Diligent Efforts to obtain such consent. Any inspection or audit requested by
the JDC (other than pursuant to the schedule approved by the JSC) shall be
conducted no more frequently than [*] at a given facility, and shall occur as
promptly as possible following written notice by the JDC of its desire for such
inspection or audit, but in no event shall such inspection commence later than
[*] thereafter (unless such audit is triggered by a material safety or GMP
non-conformance issue, in which case the audit may be conducted as frequently as
necessary and the maximum notice period shall be [*] if permitted under the
applicable contract). Costs associated with auditing shall be Development Costs
or Commercialization Costs as applicable.
     6.7 Quality Agreement. The Parties shall negotiate in good faith and enter
into a quality agreement governing the quality control, quality assurance and
validation of the commercial and clinical supply of Bulk API and Product.
7. OPT-OUT.
     7.1 General. Each Party shall have the right to opt-out of all of its
rights and obligations to Co-Develop and Co-Commercialize any Collaboration
Product pursuant to Sections 7.2 and 7.3 below (an “Opt-Out Option”). In
addition, each Party may also exercise its Opt-Out Option pursuant to
Section 8.5, and may be deemed to have exercised its Opt-Out Option pursuant to
Section 14.2(b). The Opt-Out Party may exercise its Opt-Out Option pursuant to
Sections 7.2, 7.3 or 8.5 by providing a written notice (an “Opt-Out Notice”) to
the Non-Opt-Out Party.
     7.2 Opt-Out Option. Each Party may, on a Product-by-Product basis, exercise
its Opt-Out Option with respect to any Collaboration Product by providing an
Opt-Out Notice to the other Party during one of the following periods: (a) the
period beginning with [*] and ending [*]; (b) the period beginning with [*] and
ending [*]. In addition, Trubion may, on a Product-by-Product basis, exercise
its Opt-Out Option with respect to any Collaboration Product by providing an
Opt-Out Notice to Facet at any time after [*] and prior to [*]. Each such
Opt-Out Notice shall identify the Collaboration Product for which the Opt-Out
Party is exercising the Opt-Out Option (the “Opt-Out Product”). If a Party is
deemed to have exercised its Opt-Out Option pursuant to Section 14.2(b), all
Collaboration Products shall be deemed Opt-Out Products and Royalty Products.
     7.3 Opt-Out Option Following Change of Control. If either Party (the
“Acquired Party”) experiences a Change of Control, it shall inform the other
Party within [*] following the effectiveness of such Change of Control and it
shall use Diligent Efforts to arrange for the acquiring entity to discuss with
the other Party the acquiring entity’s (a) intentions with respect to the
Development and Commercialization of the Collaboration Products and
(b) contemplated proposals for amending the Development Plan and, if applicable,
Commercialization Plan for each Collaboration Product, and the other Party may
exercise its Opt-Out Option with respect to all Collaboration Products by
providing an Opt-Out Notice to the Acquired Party or its successor in interest
within [*] of such Change of Control and all Collaboration Products shall become
Opt-Out Products on the Opt-Out Effective Date.
*Confidential Treatment Requested.

42



--------------------------------------------------------------------------------



 



     7.4 Opt-Out Effective Date. An Opt-Out Option shall become effective [*]
after the Non-Opt-Out Party’s receipt of such Opt-Out Notice (the “Opt-Out
Effective Date”). Notwithstanding the foregoing, if a Party, after uncured
material breach, is deemed to have exercised its Opt-Out Option pursuant to
Section 14.2(b), then both the date of the Opt-Out Notice and the Opt-Out
Effective Date for such Opt-Out Option shall be deemed to be the date on which
the other Party provides the notice under Section 14.2(b) to continue this
Agreement and all Collaboration Products shall become Royalty Products on such
date.
     7.5 Consequences of Opt-Out.
          (a) The Opt-Out Party’s obligations and rights to Co-Develop and
Co-Commercialize a particular Opt-Out Product shall terminate upon the
applicable Opt-Out Effective Date, and the Opt-Out Party shall have no liability
for Development Costs or Commercialization Costs incurred by the Non-Opt-Out
Party in respect of the Opt-Out Product(s) following the Opt-Out Effective Date,
provided, however, that the Opt-Out Party shall remain liable for its share of
[*].
          (b) The Non-Opt-Out Party may, in its sole discretion, elect to
continue the Development and Commercialization of the Opt-Out Product by notice
(the “Pursuit Notice”) to the Opt-Out Party. [*]. Notwithstanding the foregoing,
if a Party is deemed to have exercised its Opt-Out Option pursuant to
Section 14.2(b), then the Non-Opt-Out Party shall be deemed to have provided a
Pursuit Notice to the Opt-Out-Party by providing a written notice of
continuation of the Agreement pursuant to Section 14.2(b). If the Non-Opt-Out
Party delivers a Pursuit Notice with respect to an Opt-Out Product [*] or is
deemed to have delivered such Pursuit Notice, such Opt-Out Product shall become
a Royalty Product, and:
               (i) the Non-Opt-Out Party shall be solely responsible, at its
sole cost and expense (except for those costs for which the Opt-Out Party
remains responsible pursuant to Section 7.5(a)) for the Development of such
Royalty Product, the preparation and filing of Regulatory Materials for such
Royalty Product, the receipt of Regulatory Approval for such Royalty Product,
and the Commercialization of such Royalty Product, in each case in the Field in
the Territory. The Non-Opt-Out Party shall use Diligent Efforts to Develop and
obtain Regulatory Approval for Royalty Products and to Commercialize such
Royalty Products in the Field in the Major Market Countries;
               (ii) the Non-Opt-Out Party will inform the Opt-Out Party of the
status of the Non-Opt-Out Party’s Development and Commercialization of Royalty
Products through [*] progress reports submitted in writing to the Opt-Out Party,
provided that if the Opt-Out Party remains responsible for the costs [*]
pursuant to Section 7.5(a), the Non-Opt-Out Party shall additionally provide [*]
reports and invoices with respect to such [*];
               (iii) the Opt-Out Party shall provide reasonable consultation and
assistance during a period of [*] following the Opt-Out Party’s receipt of the
Pursuit Notice or written notice of continuation of the Agreement pursuant to
Section 14.2(b), (“Transition Assistance”) for the purpose of transferring or
transitioning to the Non-Opt-Out Party, (i) all Facet Applied Know-How or
Trubion Know-How, as applicable, which is reasonably necessary for the continued
Development, Manufacture or Commercialization of the Royalty Product not
*Confidential Treatment Requested.

43



--------------------------------------------------------------------------------



 



already in the Non-Opt-Out Party’s possession in the form and format in which
such Know-How is maintained by the Opt-Out Party or its Affiliate or
subcontractor in the ordinary course of business, and (ii) at the Non-Opt-Out
Party’s request, the Opt-Out Party shall use Diligent Efforts to assign to the
Non-Opt-Out Party all then-existing Third Party agreements that relate solely to
the Royalty Product, in the Territory, in the Field and are reasonably necessary
for the Non-Opt-Out Party to continue researching, Developing, Manufacturing, or
Commercializing such Royalty Product in the Territory, in the Field; provided,
however, that the Opt-Out Party shall be required to assign any such agreement
solely to the extent assignment is permitted by such agreement provided that the
Opt-Out Party uses Diligent Efforts to obtain any consent necessary for such
assignment, and the Opt-Out Party is not required to pay any consideration or
commence litigation in order to effect an assignment of any such agreement to
the Non-Opt-Out Party;
               (iv) the Opt-Out Party shall transfer and assign to the
Non-Opt-Out Party, in the form and format in which such materials are maintained
by the Opt-Out-Party in the ordinary course of business, all Regulatory
Materials for such Royalty Product, in the Territory, in the Field, that are
Controlled by the Opt-Out-Party or its Affiliates or permitted sublicensees; the
Non-Opt-Out Party shall have the right, without any additional consideration, to
use any and all such data and reports supplied by the Lead Regulatory Party
under this Section 7.5(b)(iv) or pursuant to Section 4.1 in connection with the
Development, Manufacture and/or Commercialization of such Royalty Product in the
Field, in the Territory in accordance with the terms of this Agreement,
including the incorporation of such data or reports in any regulatory
submissions; and the Opt-Out Party’s rights to participate in regulatory
activities and meetings shall terminate;
               (v) all Committees except the JPC shall cease to have any rights,
obligations or decision-making capabilities with respect to such Royalty Product
and, if there are no Collaboration Products still being pursued at such time,
shall disband until such time, if ever, that a Collaboration Product is being
pursued. All decisions that were made by such Committees under this Agreement
with respect to the Royalty Product prior to the Opt-Out Effective Date shall
thereafter be made solely by the Non-Opt-Out Party consistent with such Party’s
obligations under Section 7.5(b)(i). The JPC shall continue subject to
Section 10.3 unless a Party has exercised or is deemed to have exercised its
Opt-Out Option in respect of all Collaboration Products, in which case all
decisions that were made by the JPC prior to the Opt-Out Effective Date shall be
made solely by the Non-Opt-Out Party consistent with such Party’s obligations
under Section 7.5(b)(i);
               (vi) if the Opt-Out Party is the Lead Manufacturing Party of the
Royalty Product(s), as part of and during the period of the Transition
Assistance (1) the Non-Opt-Out Party shall have the right to require the Opt-Out
Party to continue supplying Bulk API and finished Product for such Royalty
Product(s) under the terms of Article 6 for a period of up to eighteen
(18) months (provided that the Non-Opt-Out Party shall use Diligent Efforts to
find one or more alternative suppliers for Bulk API and finished Product as soon
as reasonably possible following the exercise of the Opt-Out Option), and
(2) the Non-Opt-Out Party shall have the right to obtain transfer, and the
Opt-Out-Party shall have the obligation to effect transfer, without undue delay,
of any and all manufacturing technology included in the Facet Applied Know-How
or Trubion Know-How, as applicable, that is reasonably necessary to enable
 

44



--------------------------------------------------------------------------------



 



the Non-Opt-Out Party to Manufacture, or have Manufactured such Royalty
Product(s). The Non-Opt-Out Party automatically owns one-half (1/2) of any or
all of the inventory in existence as of the Opt-Out Effective Date of Bulk API
and/or finished Product for such Royalty Product (such inventory, the “Existing
Inventory”). In addition, the Non-Opt-Out Party shall have the right to purchase
the other half of the Existing Inventory from the Opt-Out Party by reimbursing
the Opt-Out Party for the Manufacturing Costs with respect to such Existing
Inventory. The Non-Opt-Out Party shall notify the Opt-Out Party within [*] after
the Effective Opt-Out Date whether the Non-Opt-Out Party elects to exercise such
right to purchase the other half of the Existing Inventory;
               (vii) the Opt-Out Party shall, as promptly as commercially
practicable, assign to the Non-Opt-Out Party all right, title and interest in
and to the Marks owned by the Opt-Out Party that were used or intended to be
used with the Royalty Products (excluding any such Marks that include, in whole
or part, any corporate name or logo of the Opt-Out Party or its Affiliates or
permitted sublicensees), including any goodwill associated therewith. For the
avoidance of doubt, only those Marks that have been (A) identified as the single
designated lead candidate Mark for a non-commercialized Royalty Product, or
(B) actually used in connection with a Commercialized Royalty Product, shall be
assigned. The Non-Opt-Out Party shall be responsible for recording such
assignment in the Territory with the appropriate Governmental Authority and will
bear all costs associated with such assignment and recordation. The Opt-Out
Party shall cooperate in facilitating such assignment and recordation by timely
executing all necessary documents provided to it by the Non-Opt-Out Party;
               (viii) in lieu of the Product Profit payments it would have
received if the Opt-Out Party had not exercised its Opt-Out Option or the
Opt-Out Party had not been deemed to have exercised its Opt-Out Option under
Section 14.2(b) with respect to such Royalty Product, the Opt-Out Party shall
receive from the Non-Opt-Out Party royalties on the Net Sales of the Royalty
Product(s) as provided for under Section 9.5;
               (ix) the Opt-Out Party shall use Diligent Efforts to effect the
assignment or the granting of a sublicense or equivalent right of access to the
Non-Opt-Out Party, whether through novation or sublicensing of such contracts or
otherwise, of any and all rights under any contract between the Opt-Out Party
and any Third Party that are reasonably necessary for the Non-Opt-Out Party to
continue with Development or Commercialization of such Royalty Product, and the
Non-Opt-Out Party shall reasonably cooperate in connection therewith, provided
that if such assignment, novation or sublicense is not permissible, the Parties
shall discuss in good faith potential alternatives that would enable the
Non-Opt-Out Party to exercise at the Non-Opt-Out Party’s expense (on a
pass-through basis) the rights and perform the obligations of the Opt-Out Party
under such contracts with respect to such Royalty Product while minimizing the
continuing obligations of the Opt-Out Party under such contract with respect to
such Royalty Product, and, unless the Non-Opt-Out Party informs the Opt-Out
Party in writing that [*], the Opt-Out Party shall [*]; and
               (x)
                    a. in the event of an Opt-Out pursuant to Section 7.2 or
Section 8.5, the Non-Opt-Out Party shall reimburse the Opt-Out Party for [*] of
the reasonable
*Confidential Treatment Requested.

45



--------------------------------------------------------------------------------



 



expenses incurred by the Opt-Out Party in the course of performing its transfer
obligations pursuant to Sections 7.5(b)(iii), 7.5(b)(iv), 7.5(vi)(2) and
7.5(vii), provided that any request for reimbursement of such expenses is
accompanied by invoices, and/or such other appropriate supporting documentation
evidencing in reasonable detail the expenses for which reimbursement is allowed
under this Section 7.5(b)(x); and
               b. in the event of an Opt-Out pursuant to Section 7.3, the
Non-Opt-Out Party shall reimburse the Opt-Out Party for [*] of the reasonable
expenses incurred by the Opt-Out Party in the course of performing its transfer
obligations pursuant to Sections 7.5(b)(iii), 7.5(b)(iv), 7.5(vi)(2) and
7.5(vii), provided that any request for reimbursement of such expenses is
accompanied by invoices, and/or such other appropriate supporting documentation
evidencing in reasonable detail the expenses for which reimbursement is allowed
under this Section 7.5(b)(x).
8. LICENSES.
     8.1 License to Facet. Subject to the terms and conditions of this
Agreement, Trubion, effective as of the Signing Date, hereby grants to Facet an
exclusive license (exclusive even as to Trubion, except to the extent necessary
for Trubion to perform its obligations and exercise its rights under this
Agreement), with the right to grant sublicenses in accordance with the
provisions of Section 8.3, under the Trubion Patent Rights and Trubion Know-How,
to research Develop, use, make, Manufacture, import, export distribute, market,
offer for sale, sell and Commercialize Products, in the Field, in the Territory
in accordance with the terms of this Agreement. Notwithstanding the foregoing,
the rights granted to Facet under this Section 8.1 shall terminate with respect
to an Opt-Out Product effective (a) as of the Opt-Out Effective Date for such
Product if Facet exercises or is deemed to have exercised its Opt-Out Option,
and (b) [*]. For clarity, the rights granted to Facet under this Section 8.1
shall remain in full force and effect if Trubion is deemed to have exercised its
Opt-Out Option pursuant to Section 14.2(b).
     8.2 Licenses to Trubion.
          (a) Subject to the terms and conditions of this Agreement, Facet,
effective as of the Signing Date, hereby grants to Trubion a license, with the
right to grant sublicenses in accordance with the provisions of Section 8.3,
under the Facet Patent Rights and the Facet Know-How, which license shall be
non-exclusive, except with respect to Facet’s interest in Joint Patent Rights
for which such license shall be co-exclusive, solely for the purpose of, and
limited to, Trubion’s exercise of its rights and performance of its obligations
under this Agreement, to Develop, use, make, Manufacture, import, export,
distribute, market, offer for sale, sell and Commercialize Collaboration
Products, in the Field, in the Territory in accordance with the terms of this
Agreement.
          (b) Subject to the terms and conditions of this Agreement, Facet,
effective as of the date of the delivery or deemed delivery of Trubion’s Pursuit
Notice with respect to an Opt-Out Product, hereby grants to Trubion an
exclusive, royalty-bearing license, with the right to grant sublicenses in
accordance with the provisions of Section 8.3, under the Facet Applied
Technology, to Develop, use, make, Manufacture, import, export, distribute,
market, offer for
*Confidential Treatment Requested.

46



--------------------------------------------------------------------------------



 



sale, sell and Commercialize such Royalty Product, in the Field, in the
Territory in accordance with the terms of this Agreement.
     8.3 Sublicensing.
          (a) No Sublicensing. Except as set forth in Sections 8.3(b) and
8.3(c), neither Party shall sublicense any of the rights granted to it under
this Agreement to any Third Party without the prior written consent of the other
Party, provided that either Party may sublicense such rights: (i) to its
Affiliates, further provided that any such sublicense to an Affiliate shall
immediately terminate if and when such entity ceases to be an Affiliate of such
Party, and (ii) subject to Sections 3.5(a) and 3.5(b), to subcontractors or
consultants to perform such Party’s assigned Development, Manufacturing or
Commercialization responsibilities under this Agreement with respect to
Collaboration Products, further provided that (A) such Party remains responsible
for the work allocated to, and payment to, such subcontractors and consultants
to the same extent it would if it were doing such work itself, (B) such
sublicense shall be subject and subordinate to, and consistent with, the terms
and conditions of this Agreement, (C) such sublicense shall not in any way
diminish, reduce or eliminate any of such Party’s obligations under this
Agreement, and (D) such Party uses Diligent Efforts to include in such
sublicense agreement a provision which permits such Party to provide a copy of
such sublicense agreement to the other Party, which copy may be redacted to
exclude confidential information not related to the applicable Collaboration
Product. Unless prohibited by the terms of the sublicense, such Party shall
provide the other Party with a copy of each such sublicense agreement entered
into after the Signing Date within [*] after the execution thereof, which
agreement may be redacted to exclude confidential information not related to the
applicable Collaboration Product.
          (b) Joint Sublicense. The Parties acknowledge that they may, upon
mutual agreement, both grant sublicenses to a Third Party with respect to a
particular Collaboration Product, including with respect to a particular country
or indication.
          (c) Upon Opt-Out. At any time after its delivery or deemed delivery of
a Pursuit Notice with respect to a particular Royalty Product, the Non-Opt-Out
Party may grant to one or more Third Parties sublicenses of some or all of the
rights granted to it under Section 8.1 or 8.2(b), as applicable, but only with
respect to such Royalty Product; provided that the Non-Opt-Out Party shall
execute a written agreement with each such permitted sublicensee, which
sublicense (i) shall be subject and subordinate to, and consistent with, the
terms and conditions of this Agreement, (ii) shall not in any way diminish,
reduce or eliminate any of the Non-Opt-Out Party’s obligations under this
Agreement, (iii) shall require each such permitted sublicensee to comply with
all applicable terms of this Agreement, including to keep books and records, and
(iv) shall permit the Non-Opt-Out Party to audit (either directly or through an
independent auditor) such books and records. The Non-Opt-Out Party shall provide
the Opt-Out Party with a copy of each such sublicense agreement within [*] after
the execution thereof. Such copy may be redacted to exclude confidential,
non-Royalty Product-related information and financial information (other than
such financial information that is necessary for assessing the obligations to
the Opt-Out Party under this Agreement). Upon the Opt-Out Party’s request and at
the Opt-Out Party’s expense, the Non-Opt-Out Party shall exercise its right to
conduct an audit of a sublicensee’s books and records pertaining to the sale of
the applicable Royalty Product under any such sublicense agreement at the next
time that conducting such an audit is permissible
*Confidential Treatment Requested.

47



--------------------------------------------------------------------------------



 



under such sublicense agreement. The Non-Opt-Out Party shall provide the Opt-Out
Party with a copy of the report of the findings made in any such audit. If such
audit reveals that such sublicensee has understated its Net Sales by [*] or
more, the Non-Opt-Out Party shall be responsible for the reasonable
out-of-pocket costs of the Opt-Out Party in conducting the audit. The
Non-Opt-Out Party shall remain responsible for its obligations hereunder and for
the performance of its sublicensees (including, without limitation, making all
payments due to the Opt-Out Party by reason of any Net Sales of Royalty
Product), and shall ensure that any such sublicensees comply with all relevant
provisions of this Agreement. In the event of any uncured material breach by any
sublicensee under a sublicense agreement that would constitute a material breach
of the Non-Opt-Out Party’s obligations under this Agreement, the Non-Opt-Out
Party will promptly inform the Opt-Out Party in writing and shall take such
action which in the Non-Opt-Out Party’s reasonable business judgment will
address such default; provided, however, any such uncured material breach by
such sublicensee of an obligation that would constitute a material breach of the
Non-Opt-Out Party’s obligations under this Agreement shall be deemed an uncured
material breach of the Non-Opt-Out Party hereunder unless the Non-Opt-Out Party
cures such material breach within the time provided under Section 14.2.
     8.4 No Implied Rights. Except as expressly provided in this Agreement,
neither Party shall be deemed by estoppel or implication to have granted the
other Party any license or other right with respect to any intellectual property
of such Party.
     8.5 Exclusivity. Except for the Development and Commercialization of
Products pursuant to the terms of this Agreement, during the Term neither Party
shall Develop or Commercialize any protein therapeutic, including any [*], that
binds to the CD37 Antigen [*] (a “Competing Program”). In the event that, due to
a Change of Control of a Party, such Party, or its successor in interest, is
conducting a Competing Program during the Term of this Agreement, then such
Party, or its successor in interest, shall either (a) exercise its Opt-Out
Option with respect to all Collaboration Products by providing an Opt-Out Notice
to the other Party; or (b) divest such Competing Program to a Third Party, in
each case within [*] of such Change of Control.
     8.6 [*]. Each Party shall promptly bring to the attention of the JSC (or
the other Party if there is no JSC in place at the time) any [*] that such Party
wishes to Develop and Commercialize during the Term. Upon the recommendation of
the JSC (or the mutual agreement of the Parties if there is no JSC in place at
the time), the Parties shall negotiate in good faith an agreement to Develop and
Commercialize such [*] on commercially reasonable terms.
     8.7 Third Party Licenses. If the JPC determines that it is advisable or
necessary to obtain a license (“Future Third Party License”) to any intellectual
property right that is owned or controlled by a Third Party and is reasonably
necessary or useful to the Development, Manufacture, or Commercialization of a
Collaboration Product, the JPC shall so advise the JSC. If the JSC determines to
seek a license, the JSC shall designate a Party to negotiate the terms on which
such a Third Party license would be granted and to serve as the primary point of
contact with the applicable Third Party licensor following the execution of the
license agreement. Upon approval of the terms of such Future Third Party License
by the JSC, the designated Party may execute such Future Third Party License and
any payments that become due pursuant to a Future Third Party License agreement
executed pursuant to this Section 8.7 will be treated as
*Confidential Treatment Requested.

48



--------------------------------------------------------------------------------



 



Development Costs or Commercialization Costs, as applicable, if incurred prior
to the Opt-Out Effective Date or after the Opt-Out Effective Date but with
respect to a Collaboration Product. If a Party delivers or is deemed to have
delivered a Pursuit Notice for a Collaboration Product, any payments arising
under a Future Third Party License from the Development, Manufacturing or
Commercialization of the applicable Royalty Product shall be paid by such
Non-Opt-Out Party, subject to Section 9.5(e)(iii).
9. CONSIDERATION.
     9.1 Upfront Payment. Facet shall pay to Trubion Twenty Million Dollars
($20,000,000.00) within ten (10) days after the Signing Date, which payment
shall be non-refundable and non-creditable.
     9.2 Equity Investment. Facet and Trubion have entered into the Stock
Purchase Agreement attached hereto as Exhibit C, pursuant to which Facet will
purchase from Trubion and Trubion will sell to Facet Ten Million Dollars
($10,000,000.00) of newly issued shares of common stock of Trubion at a purchase
price per share equal to One Hundred Thirty-Five Percent (135%) of the average
closing price of a share of common stock of Trubion over the sixty (60) trading
days prior to the Signing Date provided that such purchase price (including the
35% premium) shall not be greater than $[*]/share or lower than $[*]/share of
common stock of Trubion.
     9.3 Development Milestone Payments. Facet shall make milestone payments
(each a “Milestone Payment”) to Trubion based on the first achievement of each
milestone event in the Field, in the Territory for each Product as set forth in
this Section 9.3. No Milestone Payment shall be made twice with respect to the
same Product. For the purposes of this Section 9.3, two Products are deemed the
“same Product” if one Product contains, as its active pharmaceutical ingredient,
[*]. Facet shall pay to Trubion the amounts set forth below, within [*] after
the first achievement of the corresponding milestone event with respect to the
Product. Each Milestone Payment is non-refundable and non-creditable against any
other payments due hereunder, provided that if the Development of a Product is
abandoned, any Milestone Payments made with respect to such abandoned Product
may be credited against the corresponding Milestone Payments payable on a
Product which achieves such milestones after the abandonment of the other
Product. For the purposes of this Section 9.3, the “[*]” of a Clinical Trial
shall occur upon [*], “[*]” and “[*]” shall be [*] or, [*]. Notwithstanding
anything to the contrary in this Agreement, if Trubion is deemed pursuant to
Section 14.2(b) to have exercised its Opt-Out Option with respect to all
Products on account of an uncured material breach by Trubion, the amount of the
milestone payments due pursuant to this Section 9.3 with respect to milestone
events achieved by all Products after Facet has provided Trubion with written
notice of continuation in accordance with Section 14.2(b) shall be reduced by
[*].
*Confidential Treatment Requested.

49



--------------------------------------------------------------------------------



 



          Milestone Milestone Event   Payment
[*]
  $[*]
 
   
[*]
  $[*]
[*]
  $[*]
 
   
[*]
  $[*]
 
   
[*]
  $[*]
 
   
[*]
  $[*]
[*]
  $[*]
 
   
[*]
  $[*]
[*]
  $[*]
 
   
[*]
  $[*]
 
   
[*]
  $[*]
 
   
[*]
  $[*]
 
   
[*]
  $[*]
[*]
  $[*]
[*]
  $[*]

     9.4 Sharing of Product Profit.
          (a) Allocation. Facet and Trubion shall share equally in Product
Profit (which, for the avoidance of doubt, includes sharing of losses in a given
period if the calculation of Product Profit for such period is negative) arising
from the sale of each Collaboration Product in the Field in the Territory.
          (b) FTE Records and Calculations. Each Party shall record its FTE
effort for the Commercialization of each Collaboration Product to the extent
that such FTE efforts are included in Commercialization Costs that are, or may
in the future be, shared under this Agreement, and shall report such FTE effort
to the JCC, on a Calendar Quarterly basis, in each case in a manner that
allocates such FTE effort to the extent practicable to each applicable
Collaboration Product. Except to the extent provided herein, each Party shall
calculate and maintain records of FTE effort incurred by it in the same manner
as used for other products commercialized by such Party in accordance with a
methodology approved by the JSC. The JFC shall facilitate any reporting
hereunder.
          (c) Commercialization Costs Accounts. Each Party shall charge all
Commercialization Costs as incurred by it or its Affiliates on its books and
records in connection with each Commercialization Plan. Each Party shall provide
the other Party with an interim
*Confidential Treatment Requested.

50



--------------------------------------------------------------------------------



 



quarterly report of monthly estimates for the current Calendar Quarter charges
within [*] after the end of the second calendar month in each Calendar Quarter.
          (d) Other Expenses. Any expenses incurred by a Party for
Commercialization activities that do not fall within the definitions of
Commercialization Costs shall be borne solely by such Party unless the JSC
determines otherwise. In addition, each Party shall bear all costs incurred
pursuant to the Commercialization Plan, that exceed the portion of the
Commercialization Budget allocated to the Party with respect to the relevant
Calendar Quarter by more than [*] unless otherwise approved by the JSC.
          (e) Pre-existing Obligations. Unless otherwise determined by the JSC,
any manufacturing obligations in existence prior to the Signing Date, such as
manufacturing capacity reservation or other obligations described in
Section 6.3, other than those disclosed in writing by the obligated Party prior
to the Signing Date and specifically agreed upon by the Parties, will not be
considered Commercialization Costs and will not be subject to expense sharing.
          (f) Reporting. Within [*] after the end of each Calendar Quarter,
commencing with the first Calendar Quarter in which the Parties are implementing
a Commercialization Plan for a particular Collaboration Product, each Party
shall report to the JCC and the JFC its gross sales and Commercialization Costs
for such Collaboration Product in the Territory. In addition, each Party shall
provide the JCC and the JFC with a monthly statement on a Product-by-Product and
country-by-country basis of the amount of gross sales of Collaboration Products.
          (g) Payment. Within [*] after receipt of such reports, the JFC shall
provide for such Collaboration Product a consolidated financial statement
setting forth the Product Profit for such Collaboration Product and calculating
each Party’s fifty percent (50%) share of such Product Profit. Thereafter the
following remittance obligations shall apply for such Collaboration Product
depending on whether such Product Profit is positive or negative:
               (i) If there is positive Product Profit for such Calendar
Quarter, then one Party shall make a payment to the other Party within [*]
following delivery of the financial statement referenced above in an amount that
will cause each Party to have received an equal share of the Product Profit for
such Calendar Quarter.
               (ii) If there is negative Product Profit for such Calendar
Quarter, then one Party shall make a payment to the other Party so that each
Party will bear an equal share of the Product Profit for such Calendar Quarter.
Such payment shall be made within [*] following delivery of the financial
statement referenced above.
          (h) Records. Each Party shall keep detailed records of the
Commercialization Costs it incurs, including all supporting documentation for
such expenses, and remits for payment. Each Party shall keep such records for at
least [*] after the date that such expense was incurred.
     9.5 Royalties.
          (a) Base Royalties.
*Confidential Treatment Requested.

51



--------------------------------------------------------------------------------



 



               (i) Trubion Royalties. Subject to Section 9.5(e), if Trubion has
exercised its Opt-Out Option pursuant to Section 7.2, Facet shall pay Trubion
royalties on the Net Sales of Royalty Products during the applicable Royalty
Period as follows:

      Date of Trubion Opt-Out Notice:   Royalty Rate:
[*]
  [*]
[*]
  [*]
[*]
  [*]

               (ii) Facet Royalties. Subject to Section 9.5(e) if Facet has
exercised its Opt-Out Option pursuant to Section 7.2 Trubion shall pay Facet
royalties on the Net Sales of Royalty Products during the applicable Royalty
Period as follows:

      Date of Facet Opt-Out Notice:   Royalty Rate:
[*]
  [*]
[*]
  [*]

          (b) Royalties after Opt-Out due to Competing Program. Subject to
Section 9.5(e), if the Opt-Out Party exercised its Opt-Out Option pursuant to
Section 8.5 (i.e., due to a Competing Program following a Change of Control of
the Opt-Out Party), the Non-Opt-Out Party shall pay the Opt-Out Party royalties
on the Net Sales of Royalty Products during the applicable Royalty Period, as
follows:

      Date of Opt-Out Notice:   Royalty Rate:
[*]
  [*]
[*]
  [*]

          (c) Royalties after Opt-Out Following Change of Control. Subject to
Section 9.5(e), if the Opt-Out Party exercised its Opt-Out Option pursuant to
Section 7.3 following a Change of Control of the Non-Opt-Out Party, the
Non-Opt-Out Party (or its successor in interest) shall pay the Opt-Out Party
royalties on the Net Sales of Royalty Products during the applicable Royalty
Period, as follows:
*Confidential Treatment Requested.

52



--------------------------------------------------------------------------------



 



      Date of Opt-Out Notice:   Royalty Rate:
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

          (d) Royalties after Opt-Out Following Uncured Breach.
               (i) Trubion Royalties. Subject to Section 9.5(e), if Trubion is
deemed pursuant to Section 14.2(b) to have exercised its Opt-Out Option with
respect to all Products on account of an uncured material breach by Trubion,
Facet shall pay Trubion royalties on the Net Sales of Royalty Products during
the applicable Royalty Period, as follows:

      Date of Trubion Deemed Opt-Out:   Royalty Rate:
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

               (ii) Facet Royalties. Subject to Section 9.5(e), if Facet is
deemed pursuant to Section 14.2(b) to have exercised its Opt-Out Option with
respect to all Products on account of an uncured material breach by Facet,
Trubion shall pay Facet royalties on the Net Sales of Royalty Products during
the applicable Royalty Period, as follows:

      Date of Facet Deemed Opt-Out:   Royalty Rate:
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

*Confidential Treatment Requested.

53



--------------------------------------------------------------------------------



 



          (e) Reduced Royalty Rate.
               (i) If a Royalty Product is generating Net Sales in a country
during the applicable Royalty Period at a time when there is no Valid Claim
covering such Royalty Product in such country of sale within the Trubion Patent
Rights or the Facet Applied Patent Rights, then the royalty rate applicable to
Net Sales of such Royalty Product in such country shall be reduced by [*] of the
applicable royalty rate set forth in Section 9.5(a)-(d).
               (ii) If a Royalty Product is generating Net Sales in a country
during the applicable Royalty Period at a time when a competing product is being
actively marketed and sold in such country, then the royalty rate applicable to
Net Sales of such Royalty Product in such country shall be reduced by [*] of the
applicable royalty rate set forth in Section 9.5(a)-(d). For purposes of this
Section 9.5(e)(ii), “competing product” shall mean a third party protein
therapeutic that [*].
               (iii) The Non-Opt-Out Party may, subject to Section 9.5(e)(iv),
deduct from the royalties it would otherwise owe to the Opt-Out Party pursuant
to this Section 9.5 for Third Party licenses entered into after the Signing
Date, including Future Third Party Licenses, an amount equal to [*] of the
amounts paid to Third Parties in consideration for intellectual property rights
that the Non-Opt-Out Party reasonably believes are necessary in connection with
the Development, Manufacture or Commercialization of a Royalty Product in the
Field in the Territory.
               (iv) During the Royalty Period, the operation of Sections [*]
individually or in combination shall not reduce by more than [*] the royalties
that would otherwise have been due under in Section 9.5(a)-(d).
          (f) Expiration of Royalty Period. After the expiration of the Royalty
Period for any Royalty Product in any country in the Territory, no further
royalties shall be payable in respect of sales of such Royalty Product in such
country and thereafter the licenses granted to the Non-Opt-Out Party under
Section 8.1 or 8.2, as applicable, with respect to such Royalty Product in such
country shall be fully paid-up, perpetual, irrevocable, royalty-free,
non-exclusive licenses.
          (g) Cumulative Royalties. The obligation to pay royalties under
Section 9.5 shall be imposed only once with respect to a single unit of a
Royalty Product, regardless of how many Valid Claims included within the Trubion
Patent Rights, or Facet Applied Patent Rights would, but for this Agreement, be
infringed by the Manufacture, use, import, offer for sale or sale of such
Royalty Product in the countr(y)ies in the Territory of such Manufacture, use or
sale.
          (h) Royalty Product Reports and Payments. During the Royalty Period,
within [*] after the end of each Calendar Quarter, the Non-Opt-Out Party shall
deliver to the Opt-Out Party a report setting forth for such Calendar Quarter
the following information, on a Royalty Product-by-Royalty Product and
country-by-country basis: (a) the gross sales amount
*Confidential Treatment Requested.

54



--------------------------------------------------------------------------------



 



(by the Non-Opt-Out Party, its Affiliates and permitted sublicensees) for each
Royalty Product sold in the Field in the Territory, on a country-by-country
basis; (b) the Net Sales for each Royalty Product; and (c) the royalty amount
due hereunder for the sale of each Royalty Product. No such reports shall be due
for any Royalty Product before the First Commercial Sale of such Royalty Product
in the Territory. The total royalty due for the sale of Royalty Products during
such Calendar Quarter shall be remitted at the time such report is made.
     9.6 Taxes and Withholding. All payments due from one Party to another under
this Agreement will be made without any deduction or withholding for or on
account of any tax unless such deduction or withholding is required by
applicable Laws to be assessed against the receiving Party. If the paying Party
is so required to deduct or withhold, the paying Party will (a) promptly notify
the receiving Party of such requirement, (b) pay to the relevant authorities the
full amount required to be deducted or withheld promptly upon the earlier of
determining that such deduction or withholding is required or receiving notice
that such amount has been assessed against the receiving Party, (c) promptly
forward to the receiving Party an official receipt (or certified copy) or other
documentation reasonably acceptable to the receiving Party evidencing such
payment to such authorities, and (d) otherwise reasonably cooperate with the
receiving Party in connection with the receiving Party’s attempts to obtain
favorable tax treatment and credit therefor (where appropriate) in accordance
with applicable Laws.
     9.7 Currency. All amounts payable and calculations hereunder shall be in
Dollars. Conversion of sales recorded in local currencies to Dollars will be
performed in a manner consistent with a Party’s normal practices used to prepare
its financial statements and consistent with GAAP, provided that such practices
use a widely accepted source of published exchange rates (and are approved by
the JCC as applicable).
     9.8 Interest on Past Due Payments. If either Party fails to pay any payment
due under this Agreement on or before the date such payment is due, as provided
in this Agreement, such late payment shall bear interest, to the extent
permitted by applicable Law, at [*], effective for the first date on which
payment was delinquent and calculated on the number of days such payment is
overdue or, if [*] as the Parties agree.
     9.9 Maintenance of Records; Audits; Consolidation.
          (a) Record Keeping. Each Party shall keep accurate books and accounts
of record in accordance with GAAP in connection with the Development,
Manufacture and Commercialization of Products, and the calculation of payments
to be made under this Agreement in sufficient detail to permit accurate
determination of all amounts necessary for verification of royalties and other
payments to be paid from one Party to another under this Agreement. Each Party
shall maintain such records for a period of at least [*] after the end of the
Calendar Year in which they were generated.
          (b) Audits. Upon thirty (30) days prior written notice, a Party (the
“Auditing Party”) may conduct and the other Party (the “Audited Party”) shall
permit an independent certified public accounting firm of nationally recognized
standing selected by the Auditing Party and reasonably acceptable to the Audited
Party, to examine, at the Auditing Party’s sole expense, the relevant books and
records of the Audited Party as may be reasonably necessary to verify the
*Confidential Treatment Requested.

55



--------------------------------------------------------------------------------



 



accuracy of (a) reports for Development Costs, (b) Manufacturing Costs,
(c) Commercialization Costs and (d) the reports submitted by the Audited Party
in accordance with this Agreement in connection with the payment of royalties
and other amounts hereunder. An examination by the Auditing Party under this
Section 9.9(b) shall occur not more than once in any Calendar Year and shall be
limited to the pertinent books and records for any Calendar Year ending not more
than [*] before the date of the request. The accounting firm shall be provided
access to such books and records at the Audited Party’s facility(ies) where such
books and records are normally kept and such examination shall be conducted
during the Audited Party’s normal business hours. The Audited Party may require
the accounting firm to sign a standard non-disclosure agreement before providing
the accounting firm access to the Audited Party’s facilities or records. Upon
completion of the audit, the accounting firm shall provide both the Audited
Party and the Auditing Party a written report disclosing whether the reports
submitted by the Audited Party are correct or incorrect, whether the amounts
paid are correct or incorrect, and in each case, the specific details concerning
any discrepancies. No other information shall be provided to the Auditing Party.
          (c) Underpayments/Overpayments. If such accounting firm concludes that
additional royalties or other payments were due to the Auditing Party, the
Audited Party shall pay to the Auditing Party the additional amounts within [*]
of the date the Audited Party receives such accountant’s written report so
concluding. If an underpayment exceeds [*] of the amounts that were to be paid
to the Auditing Party, the Audited Party also shall reimburse the Auditing Party
for all costs and reasonable out-of-pocket expenses incurred in conducting the
audit. If such accounting firm concludes that the Audited Party overpaid the
Auditing Party, the Auditing Party, within [*] of the date the Auditing Party
receives such account’s report so concluding, will refund such overpayments to
the Audited Party less the reasonable out-of-pocket costs incurred by the
Auditing Party in conducting the audit.
          (d) Confidentiality. All financial information of the Audited Party
with respect to a Royalty Product which is subject to review under this
Section 9.9 shall be deemed to be the Audited Party’s Confidential Information
subject to the provisions of Article 11, and the Auditing Party shall not
disclose such Confidential Information to any Third Party or use such
Confidential Information for any purpose other than verifying payments to be
made by the Audited Party with respect to such Royalty Product; provided,
however, that such Confidential Information may be disclosed by the Auditing
Party to Third Parties only to the extent necessary to enforce the Auditing
Party’s rights under this Agreement. All financial information of the Audited
Party with respect to a Collaboration Product which is subject to review under
this Section 9.9 shall be deemed to be the Confidential Information of both
Parties subject to the provisions of Article
          (e) Consolidation. In the event that a Party is, in the opinion of its
independent registered accounting firm, reasonably required to consolidate or
otherwise report in the financial statements of such Party (the “Consolidating
Party”), all or a portion of the financial performance of the other Party (the
“Consolidated Party”) for any financial reporting periods, then the
Consolidating Party shall promptly notify the Consolidated Party of such
determination in writing, and the Consolidated Party agrees to cooperate and
promptly provide reasonable access to its books and records in order for the
Consolidating Party to fulfill its financial reporting obligations.
*Confidential Treatment Requested.

56



--------------------------------------------------------------------------------



 



10. INTELLECTUAL PROPERTY.
     10.1 Ownership of Collaboration Inventions.
          (a) The JPC shall, within a reasonable time after the Signing Date,
establish and oversee a mutually agreeable procedure for (i) identifying and
disclosing all inventions and Know-How generated by one or both Parties, their
Affiliates or their respective employees, agents, or independent contractors in
the course of conducting activities under this Agreement (“Collaboration
Inventions”); and (ii) determining inventorship of each such Collaboration
Invention, provided that such determination shall be made in accordance with
United States patent laws.
          (b) Each Party shall solely own all Collaboration Inventions invented
solely by its and/or its Affiliates’ respective employees, agents and/or
independent contractors.
          (c) All Collaboration Inventions invented jointly by one or more
employees, agents, or independent contractors of Trubion and/or its Affiliates
and one or more employees, agents, or independent contractors of Facet and/or
its Affiliates (collectively, “Joint Inventions”) shall be owned jointly by the
Parties in accordance with joint ownership interests of co-inventors under
United States patent laws (that is, each Party shall have full rights to
license, assign and exploit such Joint Inventions (and any patents arising
therefrom) anywhere in the world, without any requirement of gaining the consent
of, or accounting to, the other Party), subject to the licenses granted herein
and subject to any other intellectual property held by such other Party.
          (d) This Agreement is intended by the Parties to be entered into
pursuant to 35 U.S.C. 103(c), as such section may be amended from time to time.
For clarity, Collaboration Inventions are intended by the Parties to be subject
to 35 U.S.C. 103(c)(1) and this Agreement is intended by the Parties to be
deemed a “joint research agreement” as defined in 35 U.S.C. 103(c)(3), as such
sections may be amended from time to time.
     10.2 Disclosure of Inventions. Each Party shall promptly disclose to the
JPC all Collaboration Inventions, including all invention disclosures or other
similar documents submitted to such Party by its, or its Affiliates’ employees,
agents or independent contractors describing Collaboration Inventions.
     10.3 Prosecution of Patents.
          (a) Trubion Core Patent Rights. Except as otherwise provided in this
Section 10.3, as between the Parties, Trubion shall have the sole right and
authority to prepare, file, prosecute (including any oppositions, interferences,
reissue proceedings, reexaminations and post-grant proceedings) and maintain the
Trubion Core Patent Rights in any jurisdiction in the Territory, provided that
decisions regarding any claims within the Trubion Core Patent Rights that claim
[*] and do not claim [*] shall be made by the JPC. Trubion shall provide Facet
(i) a reasonable opportunity to review and comment on such filing and
prosecution efforts regarding the Trubion Core Patent Rights in the Territory;
(ii) a copy of each material communication received from any patent authority in
the Territory regarding the Trubion Core Patent Rights, and (iii) drafts of any
material filings or material responses to be made to such patent authorities a
*Confidential Treatment Requested.

57



--------------------------------------------------------------------------------



 



reasonable amount of time in advance of submitting such filings or responses. If
Trubion determines in its sole discretion to abandon, cease prosecution or not
maintain any Trubion Core Patent Right anywhere in the Territory, then Trubion
shall provide Facet written notice of such determination at least [*] before any
deadline for taking action to avoid abandonment (or other loss of rights) and
shall provide Facet with the opportunity to prepare, file, prosecute and
maintain such Trubion Core Patent Right in the affected countries of the
Territory on behalf of Trubion. If Facet desires Trubion to file, in a
particular jurisdiction in the Territory, a Trubion Core Patent Right that
claims priority to (or is based on the subject matter of) another Trubion Core
Patent Right, Facet shall provide written notice to Trubion requesting that
Trubion file such patent application in such jurisdiction. If Facet provides
such written notice to Trubion, Trubion shall either (i) file and prosecute such
patent application and maintain any patent issuing thereon in such jurisdiction,
or (ii) notify Facet that Trubion does not desire to file such patent
application and provide Facet with the opportunity to file and prosecute such
patent application and maintain any patent issuing thereon on behalf of Trubion.
Facet’s rights under this Section 10.3 with respect to any Trubion Core Patent
Right licensed to Trubion by a Third Party shall be subject to the rights of
such Third Party to file, prosecute, and/or maintain such Trubion Core Patent
Right. Facet shall be responsible for [*] of the out-of-pocket costs incurred by
Trubion in the course of preparing, filing, prosecuting and maintaining the
Trubion Core Patent Rights and such costs shall not be included in Development
Costs or Commercialization Costs. If Facet provides written notice to Trubion
that Facet is no longer interested in maintaining a license to a particular
Trubion Core Patent Right in a particular country, Facet will not be responsible
for any portion of the costs incurred by Trubion after the date of such notice
in connection with the preparation, filing, prosecution or maintenance of such
Trubion Core Patent Right in such country, and the license granted to Facet
under such Trubion Core Patent Right in such country shall terminate upon the
delivery of such notice. If Facet assumes responsibility for any Trubion Core
Patent Rights, then all costs incurred by Facet in the course of preparing,
filing, prosecuting and maintaining such Trubion Core Patent Rights shall be
borne by Facet, without reimbursement by Trubion, and such costs shall not be
included in Development Costs or Commercialization Costs. If Trubion has
exercised or is deemed to have exercised its Opt-Out Option in respect of all
Products under this Agreement pursuant to Section 7.2, 7.3, 8.5 or 14.2(b),
following the Opt-Out Effective Date, all costs incurred by Trubion in the
course of preparing, filing, prosecuting and maintaining the Trubion Core Patent
Rights shall be borne solely by Trubion. If Facet has exercised or is deemed to
have exercised its Opt-Out Option in respect of all Products under this
Agreement pursuant to Section 7.2, 7.3, 8.5 or 14.2(b), following the Opt-Out
Effective Date, all costs incurred by Trubion in the course of preparing,
filing, prosecuting and maintaining the Trubion Core Patent Rights shall be
borne solely by Trubion and Facet shall not have any rights pursuant to this
Section 10.3(a) with respect to the Trubion Core Patent Rights; provided,
however, if Facet notifies Trubion in writing within [*] following the Opt-Out
Effective Date, with respect to one or more Trubion Core Patent Rights, that
Facet will continue to be responsible for [*] of the out-of-pocket costs
incurred by Trubion in the course of preparing, filing, prosecuting and
maintaining such Trubion Core Patent Right(s), then Facet will continue to have
all rights set forth in this Section 10.3(a) with respect to such Trubion Core
Patent Right(s).
*Confidential Treatment Requested.

58



--------------------------------------------------------------------------------



 



          (b) Trubion Product Patent Rights, Facet Product Patent Rights and
Joint Patent Rights.
               (i) This Section 10.3(b)(i) shall apply if neither Party has
exercised its Opt-Out Option, or is deemed to have exercised its Opt-Out Option
under Section 14.2(b). Decisions regarding the preparation, filing, prosecution,
and maintenance of Trubion Product Patent Rights, Facet Product Patent Rights
and Joint Patent Rights, as well as any claims within the Trubion Core Patent
Rights that claim [*] and do not claim [*], in any jurisdiction in the Territory
shall be made by the JPC. The JPC shall designate a Party (the “Implementing
Party”) to be responsible, using its in-house counsel or outside patent counsel
reasonably acceptable to the other Party, to implement the decisions of the JPC
regarding the preparation, filing, prosecution, and maintenance of such Patent
Rights, provided that Trubion shall be the Implementing Party for Trubion
Product Patent Rights and Facet shall be the Implementing Party for Facet
Product Patent Rights. The Implementing Party shall provide the JPC (i) a
reasonable opportunity to review and comment on such prosecution efforts
regarding such Patent Rights in the Territory, (ii) a copy of each material
communication received from any patent authority in the Territory regarding such
Patent Rights, and (iii) drafts of any material filings or material responses to
be made to such patent authorities a reasonable amount of time in advance of
submitting such filings or responses. Each Party shall be responsible for fifty
percent (50%) of the out-of-pocket costs incurred by the Parties in the course
of preparing, filing, prosecuting and maintaining such Patent Rights and such
costs shall be included in Development Costs if incurred prior to First
Commercial Sale of a Collaboration Product or Commercialization Costs if
incurred after First Commercial Sale of a Collaboration Product.
               (ii) This Section 10.3(b)(ii) shall apply if a Party has
exercised its Opt-Out Option, or is deemed to have exercised its Opt-Out Option
under Section 14.2(b), the Non-Opt-Out Party has delivered or is deemed to have
delivered a Pursuit Notice, and the Parties are not actively Developing or
Commercializing any Collaboration Products. Subject to this Section 10.3(b)(ii),
the Non-Opt-Out Party shall make and implement decisions regarding the
preparation, filing, prosecution, and maintenance of Trubion Product Patent
Rights, Facet Product Patent Rights and Joint Patent Rights, as well as any
claims within the Trubion Core Patent Rights that claim [*] and do not claim
[*], in any jurisdiction in the Territory. The Non-Opt-Out Party shall provide
the Opt-Out Party: (i) a reasonable opportunity to review and comment on such
prosecution efforts regarding such Patent Rights in the Territory; (ii) a copy
of material communications from any patent authority in the Territory regarding
such Patent Rights; and (iii) drafts of any material filings or material
responses to be made to such patent authorities a reasonable amount of time in
advance of submitting such filings or responses. If the Non-Opt-Out Party
determines to abandon, cease prosecution or not maintain any such Patent Right
anywhere in the Territory, then it shall provide the Opt-Out Party written
notice of such determination at least [*] before any deadline for taking action
to avoid abandonment (or other loss of rights) and shall provide the Opt-Out
Party with the opportunity to assume the preparation, filing, prosecution and
maintenance of such Patent Right in the affected countries of the Territory.
Each Party shall be responsible for one hundred percent (100%) of the costs it
incurs in the course of preparing, filing, prosecuting and maintaining such
Patent Rights and such costs shall not be included in Development Costs or
Commercialization Costs.
               (iii) If a Party has exercised its Opt-Out Option and the
Non-Opt-Out Party has delivered a Pursuit Notice, but the Parties still are
actively Developing or Commercializing one or more Collaboration Products (i.e.
Products for which neither Party has exercised its Opt-Out Option), then (i) the
provisions of Section 10.3(b)(ii) shall apply to (1) all
*Confidential Treatment Requested.

59



--------------------------------------------------------------------------------



 



Joint Patent Rights, Trubion Product Patent Rights and Facet Product Patent
Rights that claim [*] and [*] in each case in all jurisdictions in the Territory
and (2) all claims within the Trubion Core Patent Rights that claim [*] and do
not claim [*], and (ii) the provisions of Section 10.3(b)(i) shall apply to
(1) any other Joint Patent Right, Trubion Product Patent Rights and Facet
Product Patent Rights and (2) all claims within the Trubion Core Patent Rights
that claim [*] and do not claim [*].
          (c) Divisional Patent Application. At the request of Facet or at
Trubion’s election, Trubion shall file a continuation or divisional patent
application of any Trubion Core Patent Right that contains a claim that claims
[*] and does not claim [*], including U.S. Patent Application Serial Number [*],
if permitted by applicable Laws, shall pursue in such continuation or divisional
patent applications claims specifically directed to one or more Products and
shall not pursue in such continuation or divisional patent applications any
claims specifically directed to the product known [*] or any other product that
is not a Product. Such continuation or divisional patent applications shall be
deemed Trubion Product Patent Rights.
          (d) Patents Licensed from Third Parties. If either Party licenses
after the Signing Date any Patent Rights from a Third Party and such Patent
Rights qualify as Trubion Patent Rights or Facet Product Patent Rights, then
each Party’s rights under this Section 10.3 with respect to such Patent Rights
shall be subject to the rights of such Third Party to prosecute, maintain and
extend such Patent Rights.
     10.4 Infringement Actions.
          (a) Notification of Litigation. In the event of the institution of any
suit by a Third Party against either Trubion or Facet or otherwise, in respect
of patent infringement involving the manufacture, use, sale, license, offer for
sale, marketing, import or export of a Product within the Field anywhere in the
Territory, any Party sued or to whom notice or knowledge of such proceeding
shall arise, shall promptly notify the other Party in writing.
          (b) Information and Settlement. Each Party shall keep the other Party
informed of the status of any patent infringement litigation or settlement
thereof concerning the Products within the Field in the Territory.
     10.5 Enforcement of Patent Rights.
          (a) Notice and Consultation. If either Facet or Trubion becomes aware
of any infringement, anywhere in the Territory, of any issued patent within the
Trubion Patent Rights, Facet Product Patent Rights, Facet Collaboration Patent
Rights, or Joint Patent Rights, which infringing activity adversely affects or
is reasonably expected to adversely affect any Product, it will promptly notify
the other Party in writing to that effect and the Parties will consult with each
other regarding any actions to be taken with respect to such infringing
activity.
          (b) Enforcement of Patent Rights Before Opt-Out. If neither Party has
exercised or is deemed to have exercised its Opt-Out Option, the Parties shall
have the joint right, but neither Party shall be obligated, to take action to
obtain a discontinuance of infringement or bring suit against a Third Party
infringer of (1) the Trubion Patent Rights, Facet Collaboration Patent Rights,
or Facet Product Patent Rights, [*] or (2) the Joint Patent Rights,
*Confidential Treatment Requested.

60



--------------------------------------------------------------------------------



 



[*]. If both Parties wish to so enforce such Patent Rights, Trubion and Facet
shall be jointly responsible for, and shall bear equally, all the costs and
expenses of any such suit brought by them. Any recoveries obtained by the
Parties as a result of any proceeding against such Third Party infringer shall
be allocated as follows:
               (i) [*]; and
               (ii) [*].
If one Party elects not to participate in the infringement action and the
Parties have not obtained a discontinuance of the infringement of such Patent
Rights, then the other Party shall have the right, but not the obligation, to
bring suit against such Third Party infringer of (3) the Trubion Patent Rights,
Facet Collaboration Patent Rights or Facet Product Patent Rights, [*] or (4) the
Joint Patent Rights, [*]; provided in each case that the pursuing Party shall
bear all of the expenses of such suit. The other Party will cooperate with the
pursuing Party in any such suit and shall have the right to consult with the
pursuing Party and to participate in and be represented by independent counsel
in such litigation at its own expense. Any recoveries obtained by the pursuing
Party as a result of any such proceeding against a Third Party infringer shall
be allocated as follows:
               (iii) [*];
               (iv) [*];
          (c) Enforcement of Patent Rights After Opt-Out. If a Party has
exercised or is deemed to have exercised its Opt-Out Option with respect to a
Collaboration Product under this Agreement and the Non-Opt-Out Party has
delivered or is deemed to have delivered a Pursuit Notice and is pursuing the
resulting Royalty Product, the Non-Opt-Out Party shall have the first right, but
not the obligation, to take action to obtain a discontinuance of infringement or
bring suit against a Third Party infringer of (1) the Trubion Patent Rights,
Facet Collaboration Patent Rights or Facet Product Patent Rights that are
licensed to the Non-Opt-Out Party, [*] or (2) the Joint Patent Rights, [*]. If
the Non-Opt-Out Party does not wish to enforce such Patent Rights, it shall
timely notify the Opt-Out Party in writing and the Opt-Out Party shall have the
right, but not the obligation, to take action to obtain a discontinuance of
infringement or bring suit against a Third Party infringer of (3) the Trubion
Patent Rights, Facet Collaboration Patent Rights or Facet Product Patent Rights
that are licensed to the Non-Opt-Out Party, [*] or (4) the Joint Patent Rights,
[*]. The pursuing Party shall bear all of the expenses of such suit. The other
Party will cooperate with the pursuing Party in any such suit and shall have the
right to consult with the pursuing Party and to participate in and be
represented by independent counsel in such litigation at its own expense. Any
recoveries obtained by the Parties as a result of any proceeding against such
Third Party infringer shall be allocated as follows:
               (i) [*]; and
               (ii) The remainder of the recovery will be allocated as follows:
                    a. [*];
                    b. [*].
*Confidential Treatment Requested

61



--------------------------------------------------------------------------------



 



          (d) Patents Licensed from Third Parties. If either Party licenses any
Patent Rights from a Third Party and such Patent Rights qualify as Trubion
Patent Rights or Facet Product Patent Rights, then each Party’s rights under
this Section 10.5 with respect to such Patent Rights shall be subject to the
rights of such Third Party to enforce such Patent Rights against infringers.
     10.6 Patent Term Extensions.
          (a) All Products. The Parties hereto shall cooperate with each other
and provide reasonable assistance to each other to obtain a patent term
extension, or its equivalent anywhere in the Territory, including under 35
U.S.C. Section 156 and its foreign counterparts, of any Trubion Patent Right,
Facet Collaboration Patent Rights or Facet Product Patent Right with respect to
a Product. Subject to Section 10.6(b), to the extent reasonably and legally
required in order to obtain any such extension in a particular country, each
Party shall make available to the other a copy of the necessary documentation to
enable such other Party to use the same for the purpose of obtaining the
extension in such country.
          (b) Collaboration Products. The JPC shall make all patent term
extension decisions with respect to a Collaboration Product. Each Party shall
consult with the other Party before applying for or obtaining any patent term
extension or related extension of rights, including supplementary protection
certificates and similar rights for any Trubion Patent Rights, Facet
Collaboration Patent Rights or Facet Product Patent Rights with respect to a
Collaboration Product. Neither Party shall proceed with such an extension until
the Parties have agreed to a strategy therefor (with any disagreements on such
strategy to be resolved by the JPC).
          (c) Royalty Products. The Non-Opt-Out Party shall make all elections
with respect to obtaining such patent term extension with respect to a Royalty
Product for all Joint Patent Rights, Trubion Product Patent Rights and Facet
Product Patent Rights that (i) claim [*] and (ii) are licensed to the
Non-Opt-Out Party.
     10.7 Trademarks.
          (a) The JCC shall decide on a Product-by-Product basis which Party
shall be responsible for the selection, registration, maintenance and defense of
all Marks for use in connection with the sale or marketing of a Collaboration
Product in the Field in the Territory. Such Party shall own such Marks and shall
grant the other Party a license with respect thereto to conduct its obligations
pursuant to the Commercialization Plan. The Parties shall share equally all
Trademark Costs, which shall be Development Costs if incurred prior to the First
Commercial Sale of such Collaboration Product and Commercialization Costs if
incurred thereafter. All uses of such Marks shall be reviewed by the JCC and
shall comply with all applicable Laws and regulations (including, without
limitation, those laws and regulations particularly applying to the proper use
and designation of trademarks in the applicable countries).
          (b) The Non-Opting-Out Party shall be responsible for the selection,
registration, maintenance and defense of all Marks for use in connection with
the sale or marketing of the applicable Royalty Product in the Field in the
Territory, as well as all
*Confidential Treatment Requested

62



--------------------------------------------------------------------------------



 



Trademark Costs associated therewith. Such Party shall own such Marks. All uses
of such Marks shall comply with all applicable Laws and regulations (including,
without limitation, those laws and regulations particularly applying to the
proper use and designation of trademarks in the applicable countries).
          (c) Neither Party shall, without the other Party’s prior written
consent, use any Mark or Marks that include, in whole or part, any corporate
name or logo of the other Party, or marks confusingly similar thereto, in
connection with such Party’s marketing or promotion of Products under this
Agreement, except as may be expressly authorized in a co-promotion agreement
between the Parties pursuant to Section 5.11 and except to the extent required
to comply with applicable Laws and regulations.
11. CONFIDENTIALITY.
     11.1 Confidentiality.
          (a) During the Term and [*] thereafter, each Party shall not use or
reveal or disclose to Third Parties any Confidential Information of the other
Party without first obtaining the written consent of the other Party, except as
may be otherwise provided in, or required in order for a Party to fulfill its
obligations or exercise its rights under this Agreement. This confidentiality
obligation shall not apply to such information that (i) is or becomes a matter
of public knowledge (other than by breach of this Agreement by the receiving
Party), (ii) the receiving Party can establish was already known to it or was in
its possession, other than under an obligation of confidentiality, at the time
of disclosure, (iii) is disclosed to the receiving Party, without any
restrictions on further disclosure, by a Third Party having the right to do so
and that did not obtain such information from the disclosing Party, or (iv) is
subsequently independently developed or discovered by employees or agents of the
receiving Party or its Affiliates who have had no access to such Confidential
Information. [*]. The Parties shall take reasonable measures to assure that no
unauthorized use or disclosure is made by others to whom access to such
information is granted.
          (b) Each Party may disclose Confidential Information of the other
Party to the extent such disclosure is reasonably necessary in any of the
following situations:
               (i) filing or prosecuting Trubion Patent Rights, Facet Product
Patent Rights or Joint Patent Rights;
               (ii) regulatory filings and other filings with Governmental
Authorities (including Regulatory Authorities), including filings with the SEC
or FDA, with respect to a Product;
               (iii) prosecuting or defending litigation;
               (iv) complying with applicable Laws and regulations, including
regulations promulgated by securities exchanges, court order, and administrative
subpoena or order;
*Confidential Treatment Requested

63



--------------------------------------------------------------------------------



 



               (v) disclosure to its Affiliates, employees, agents,
sublicensees, and independent contractors, to the extent necessary for the
purposes of enabling the receiving Party to fulfill its obligations under this
Agreement, provided, the receiving Party shall be responsible for breaches of
the confidentiality obligations by such Affiliate, employees, agents, and
independent contractors, and provided further that, each disclosee must be bound
by obligations of confidentiality and non-use at least as equivalent in scope as
those set forth in this Article 11 (except with a minimum duration of [*] for
independent contractors) prior to any such disclosure; and
               (vi) disclosure of the material terms of this Agreement and/or of
any collaboration results or status reports (including unblinded data from any
Clinical Trials) to any bona fide potential or actual investor, investment
banker, acquirer, merger partner, sublicensee, or other potential or actual
financial or commercial partner; provided that each disclosee must be bound by
obligations of confidentiality and non-use at least as equivalent in scope as
those set forth in this Article 11 (except with a minimum duration of [*]) prior
to any such disclosure.
          (c) In the event it is necessary for a Party to disclose Confidential
Information of the other Party to comply with a court order or administrative
subpoena or order, such Party must first use its reasonable efforts to obtain an
order preserving the confidentiality of the information and must give the other
Party timely notice of the contemplated disclosure to allow the other Party to
intervene to preserve the confidentiality of the information by, for example,
seeking an appropriate protective order.
     11.2 Scientific Information. During the Term, each Party will submit to the
other Party for review and approval all proposed academic, scientific and
medical publications and public presentations relating to Products within the
Field for review in connection with preservation of patent rights and/or to
determine whether any of such other Party’s Confidential Information should be
modified or deleted. Written copies of such proposed publications and
presentations shall be submitted to the non-publishing Party no later than [*]
before submission for publication or presentation and the non-publishing Party
shall provide its comments with respect to such publications and presentations
within [*] of its receipt of such written copy. The publishing Party shall delay
the submission for publication or presentation for a period of up to [*] in the
event the non-publishing Party can demonstrate reasonable need for such delay,
including without limitation, the preparation and filing of patent applications.
By mutual agreement, this period may be further extended. In addition, upon the
non-publishing Party’s request, the publishing Party shall delete from the
proposed submission any Confidential Information of the non-publishing Party;
provided, however, [*]. Trubion and Facet will each comply with standard
academic practice regarding authorship of scientific publications and
recognition of contribution of other parties in any publications relating to
Products within the Field. Notwithstanding the rest of this Section 11.2, the
Opt-Out Party may not publish any academic, scientific or medical publications
or make any public presentations regarding the Royalty Product without the prior
written consent of the Non-Opt-Out Party.
     11.3 SEC Filings. Before disclosing this Agreement or any of the terms
hereof pursuant to this Section 11.3, the Parties will consult with each other
and agree upon the terms of this Agreement to be redacted in making any such
disclosure. The Parties shall separately submit confidential treatment request
to the SEC but file the same redacted Agreement in such filings.
*Confidential Treatment Requested

64



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, either Party may disclose the terms of this
Agreement and any Confidential Information related to this Agreement, including,
without limitation, clinical data, to the extent required, in the reasonable
opinion of such Party’s legal counsel, to comply with applicable Laws,
including, without limitation, the rules and regulations promulgated by the
United States Securities and Exchange Commission (“SEC”), including comment
letters received from the SEC related to SEC periodic reports and other filings.
.
     11.4 Public Announcements. The Parties will make a joint public
announcement of this Agreement substantially in the form of the draft press
release reviewed and approved by them prior to the signing of this Agreement. No
other public announcement or other disclosure to Third Parties concerning the
terms of this Agreement shall be made, either directly or indirectly, by either
Party, except as may be legally required or as may be required for financial
reporting purposes, without first obtaining the written approval of the other
Party and agreement upon the nature and text of such announcement or disclosure.
     11.5 Non-Solicitation. Without the prior written consent of the other
Party, each of Trubion and Facet agrees that during the Term and for [*]
thereafter, neither it nor any of its Affiliates will directly or indirectly
solicit for purposes of hiring any person employed by the other Party or any of
its Affiliates or who was employed by the other Party or any of its Affiliates
within the then prior [*], or in any manner seek to induce any such person to
leave his or her employment; provided, however, that nothing in this
Section 11.5 shall prohibit Facet or Trubion, as the case may be, from hiring
any employees of the other who respond to general employment solicitations not
targeted at employees of a Party or any of its Affiliates, including general
advertisements.
12. REPRESENTATIONS AND WARRANTIES.
     12.1 Representations of Trubion. Trubion represents and warrants as of the
Signing Date that (i) it is a corporation or entity duly organized and validly
existing under the laws of the state or other jurisdiction of its incorporation
or formation, (ii) the execution, delivery and performance of this Agreement by
Trubion has been duly authorized by all requisite corporate action and does not
require any shareholder action or approval, (iii) it has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
and to grant the licenses granted by it to the other Party pursuant to this
Agreement, and (iv) the execution, delivery and performance by Trubion of this
Agreement and its compliance with the terms and provisions of this Agreement
does not and will not conflict with or result in a breach of any of the terms
and provisions of or constitute a default under (A) any agreement or instrument
binding or affecting it or the subject matter of this Agreement; (B) the
provisions of its charter or operative documents or bylaws; or (C) any order,
writ, injunction or decree of any court or governmental authority entered
against it or by which any of its property is bound except where such conflict,
breach or default would not materially impact (I) Trubion’s ability to meet its
obligations hereunder or (II) the rights granted to Facet hereunder.
     12.2 Additional Representations of Trubion. In addition, except as
disclosed in Schedule 12.2, Trubion hereby represents and warrants as of the
Signing Date that:
*Confidential Treatment Requested

65



--------------------------------------------------------------------------------



 



          (a) it has provided a complete and accurate list of all Third Party
vendor contracts and Third Party licenses in effect as of the Signing Date to
which Trubion or a Trubion Affiliate is a Party (i) that are reasonably
necessary for the Development, Manufacture or Commercialization of TRU-016 or
any other Product in the Field in the Territory in accordance with the terms of
this Agreement or (ii) pursuant to which Development, Manufacture or
Commercialization services are being provided or have been ordered as of the
Signing Date with respect to TRU-016 or any other Product in the Field in the
Territory, all such contracts and licenses are in full force in accordance with
their terms except as would not reasonably be expected to, individually or in
the aggregate, materially impair the ability of the Parties to exercise the
rights and perform the obligations under this Agreement and Trubion is not in
breach of any material term thereof;
          (b) except for the intellectual property licensed to Trubion pursuant
the license agreements listed in Schedule 12.2(b), it owns all right, title and
interest in and to all of the Trubion Patent Rights and Trubion Know-How; such
license agreements do not and will not require Trubion to make any royalty
payments or other payments (other than services fees or other payments not
expressly identified as fees for the use of intellectual property rights) to the
applicable Third Party licensors in consideration for the exercise of the rights
licensed to Trubion as of the Signing Date under such licenses;
          (c) it does not own and has not licensed any intellectual property
that in each case would otherwise qualify as Trubion Patent Rights or material
Trubion Know-How that is reasonably necessary for the Development, Manufacture,
use, importation or Commercialization of Products in the Field under the terms
of this Agreement, but for the fact that such intellectual property is not
licensable to Facet hereunder and therefore not Controlled by Trubion (and, due
solely to such lack of Control despite owning or holding a license thereto, does
not meet the definition of Trubion Patent Rights or Trubion Know-How);
          (d) it has not received any written notice asserting or alleging that
the research or Development of any Product by or on behalf Trubion prior to the
Signing Date infringed or misappropriated the intellectual property rights of
any Third Party;
          (e) to Trubion’s knowledge, the Development, Manufacture and
Commercialization after the Signing Date of TRU-016 can be carried out in the
manner reasonably contemplated as of the Signing Date without (i) infringing any
Patent Rights owned or controlled by a Third Party or (ii) misappropriating any
Know-How owned or controlled by a Third Party; provided, however, that Trubion
is not making any representation or warranty pursuant to this Section 12.2(e)
with respect to [*] or [*] ;
          (f) to Trubion’s knowledge, there is no unauthorized use, infringement
or misappropriation of any of the Trubion Patent Rights or Trubion Know-How by
any person;
          (g) to Trubion’s knowledge, it has not used in the Development of
TRU-016 any employee, agent or independent contractor who has been debarred by
any Regulatory Authority, or is the subject of debarment proceedings by a
Regulatory Authority;
*Confidential Treatment Requested

66



--------------------------------------------------------------------------------



 



          (h) there are no actions or proceedings (including any inventorship
challenges or interferences) pending or, to the knowledge of Trubion, threatened
with respect to (i) any of the Trubion Patent Rights and Trubion Know-How or
(ii) the Development or Manufacture of TRU-016;
          (i) it has made available to Facet a complete and accurate copy of any
IND and other related Regulatory Materials for TRU-016 and has not omitted any
material data from such IND or Regulatory Materials; and
          (j) no Regulatory Authority has, to Trubion’s knowledge, commenced or
threatened to initiate any action or proceeding to refuse to file, reject, not
approve, or withdraw any Regulatory Material related to the Product(s), nor has
Trubion received any notice to such effect; and to Trubion’s knowledge, Trubion
is not in violation of any applicable Laws that could reasonably be expected to
form the basis for such an action; and
          (k) Trubion believes in good faith, based upon due inquiry, that the
Development, Manufacture and Commercialization after the Signing Date of TRU-016
can be carried out in the manner reasonably contemplated as of the Signing Date
without infringing (taking into account the provisions of 35 U.S.C.
Section 271(e)) [*] or [*], provided that, in the case of [*], due inquiry means
due inquiry given the length of time since the date Trubion was made aware of
[*].
     12.3 Representations of Facet. Facet represents and warrants as of the
Signing Date that (i) it is a corporation or entity duly organized and validly
existing under the laws of the state or other jurisdiction of its incorporation
or formation, (ii) the execution, delivery and performance of this Agreement by
Facet has been duly authorized by all requisite corporate action and does not
require any shareholder action or approval, (iii) it has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
and to grant the licenses granted by it to the other Party pursuant to this
Agreement, and (iv) the execution, delivery and performance by Facet of this
Agreement and its compliance with the terms and provisions of this Agreement
does not and will not conflict with or result in a breach of any of the terms
and provisions of or constitute a default under (A) any agreement or instrument
binding or affecting it or the subject matter of this Agreement; (B) the
provisions of its charter or operative documents or bylaws; or (C) any order,
writ, injunction or decree of any court or governmental authority entered
against it or by which any of its property is bound except where such conflict,
breach or default would not materially impact (I) Facet’s ability to meet its
obligations hereunder or (II) the rights granted to Trubion hereunder.
     12.4 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTIONS 12.1,
12.2 AND 12.3, THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, AND PARTICULARLY THAT PRODUCTS WILL BE
SUCCESSFULLY DEVELOPED HEREUNDER, AND IF PRODUCTS ARE DEVELOPED, WITH RESPECT TO
SUCH PRODUCTS, THE PARTIES DISCLAIM ALL IMPLIED WARRANTIES OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
*Confidential Treatment Requested

67



--------------------------------------------------------------------------------



 



     12.5 Mutual Covenant. Each Party covenants to the other Party that it shall
at all times comply in all material respects with all applicable Laws relating
to its activities under this Agreement.
13. LIABILITY AND INDEMNIFICATION.
     13.1 Limitation on Liability. Except for breaches of Section 8.5 or
Article 11, neither Party shall be liable to the other Party under this
Agreement for any indirect, incidental, punitive, exemplary, special or
consequential damages of any kind whatsoever sustained as a result of a breach
of this Agreement; provided, however, that this limitation will not reduce or
affect the Parties’ obligations in respect of Third Party claims under
Section 13.2 or Section 13.3.
     13.2 Mutual Indemnification. Each Party shall defend, indemnify and hold
harmless the other Party and its Affiliates and their officers, directors,
shareholders, employees, agents, representatives, successors and assigns from
and against all Third Party claims, complaints, recall obligations and
liabilities, or lawsuits for damages (collectively referred to as “Claims”)
arising out of (i) any negligent act or omission, or willful wrongdoing by the
indemnifying Party, its Affiliate or sublicensees in the performance of this
Agreement, (ii) the failure by the indemnifying Party, its Affiliate or
sublicensees to comply with any applicable Law or governmental requirement,
and/or (iii) any breach of any representation or warranty of the indemnifying
Party contained in this Agreement. The indemnifying Party shall not be obligated
under this Section 13.2 to the extent that the Claim was the result of the
non-performance, negligence or willful misconduct of the indemnified Party or
anyone acting on behalf of the indemnified Party, including its Affiliates and
sublicensees, and its and their officers, directors, shareholders, employees,
agents, representatives, successors and assigns.
     13.3 Indemnification After Opt-Out. In addition to its obligations under
Section 13.2, if a Party has exercised or is deemed to have exercised its
Opt-Out Option with respect to a Product and the Non-Opt-Out Party has delivered
or is deemed to have delivered a Pursuit Notice with respect thereto, the
Non-Opt-Out Party shall defend, indemnify and hold harmless the Opt-Out Party
and its Affiliates and their officers, directors, shareholders, employees,
agents, representatives, successors and assigns from and against all Claims
arising out of the Development, manufacture, use, handling, storage, promotion,
use, sale, license, offer for sale, marketing, import or export of such Royalty
Product (other than to the extent the Opt-Out Party is responsible for the Claim
under Section 13.2) on or after the Opt-Out Effective Date. The Non-Opt-Out
Party shall not be obligated under this Section 13.3 to the extent that the
Claim was the result of the nonperformance, negligence or willful misconduct of
the Opt-Out Party or anyone acting on behalf of the Opt-Out Party, including its
Affiliates or sublicensees, and their officers, directors, shareholders,
employees, agents, representatives, successors and assigns.
     13.4 Limitations on Indemnification. The obligations to indemnify, defend,
and hold harmless set forth in Sections 13.2 and 13.3 shall be contingent upon
the Party seeking indemnification (the “Indemnitee”): (i) notifying the
indemnifying Party of a claim, demand or suit within ten (10) days of receipt of
same; provided, however, that Indemnitee’s failure or delay in providing such
notice shall not relieve the indemnifying Party of its indemnification
obligation except to the extent the indemnifying Party is prejudiced thereby;
(ii) allowing the indemnifying Party and/or its insurers the right to assume
direction and control of the defense of any such

68



--------------------------------------------------------------------------------



 



claim, demand or suit; (iii) using its [*] to cooperate with the indemnifying
Party and/or its insurers, at the indemnifying Party’s expense, in the defense
of such claim, demand or suit; and (iv) agreeing not to settle or compromise any
claim, demand or suit without prior written authorization of the indemnifying
Party. The Indemnitee shall have the right to participate in the defense of any
such claim, demand or suit referred to in this Section 13.4 utilizing attorneys
of its choice, at its own expense, provided, however, that the indemnifying
Party shall have full authority and control to handle any such claim, demand or
suit.
     13.5 Other Third Party Claims. In the event of the institution after the
Signing Date of any suit by a Third Party against either Trubion or Facet, in
respect of the Development, Manufacture, use, handling, storage, promotion, use,
sale, license, offer for sale, marketing, import or export of a Collaboration
Product within the Field anywhere in the Territory for such activities during
the Term for which neither Party is responsible under Section 13.2 or
Section 13.3 the Parties shall cooperate and jointly control the defense and
settlement of the suit and all out-of-pocket litigation expenses incurred by the
Parties in the defense or settlement of the suit as well as all damages awarded
against a Party or agreed to by the Parties in a settlement shall be considered
Development Costs, if incurred prior to the First Commercial Sale of such
Collaboration Product, or Commercialization Costs, if incurred after the First
Commercial Sale of such Collaboration Product, or [*].
     13.6 Insurance. During the Term and for a period of [*] after the Term, or,
in the case of a Party that has exercised or is deemed to have exercised its
Opt-Out Option in respect of all Products under this Agreement until [*] after
the final Opt-Out Effective Date, each Party shall obtain and/or maintain,
respectively, at its sole cost and expense, product liability insurance in
amounts, respectively, which are reasonable and customary in the pharmaceutical
industry for companies of comparable size and activities at the respective place
of business of each Party; provided that such amounts shall not be less than [*]
before the first dosing of the first patient in the initial Phase III Clinical
Study (or the transition to the pivotal phase of a Phase II/III Clinical Study)
of a Product and shall not be less than [*] thereafter. Such product liability
insurance shall insure against all liability, including personal injury,
physical injury, or property damage arising out of the manufacture, sale,
distribution, or marketing of the Collaboration Products and the Royalty
Products (solely in the event that the policy holder is the Non-Opt-Out Party
with respect thereto) in the Territory. Each Party shall provide written proof
of the existence of such insurance to the other Party upon request.
14. TERM AND TERMINATION.
     14.1 Term. This Agreement shall become effective on the Signing Date and,
unless earlier terminated pursuant to this Article 14, shall expire on a
Product-by-Product and country-by-country basis (a) in respect of Royalty
Products, upon expiration of the Royalty Period for the Royalty Product in the
country and (b) in respect of Collaboration Products, at such time as Facet and
Trubion and their Affiliates and permitted sublicensees have all stopped selling
the Collaboration Product in the country and the Commercialization Plan does not
contemplate future sales of the Collaboration Product in the country (the
“Term”). If the Term or license has not been earlier terminated, upon the
expiration of the Term on a Product-by-Product and country-by-country basis, the
licenses granted to each Party hereunder shall, with respect to such
*Confidential Treatment Requested

69



--------------------------------------------------------------------------------



 



Product(s) and country(ies), upon and after such expiration, become
nonexclusive, royalty-free, paid-up and irrevocable.

     14.2 Termination by Either Party for Breach.
          (a) Breach. Subject to Section 14.2(c), each Party shall have the
right to terminate this Agreement upon written notice to the other Party if the
other Party materially breaches its obligations under this Agreement and, after
receiving written notice from the non-breaching Party identifying such material
breach in reasonable detail, fails to cure such material breach within [*] from
the date of such notice (or within [*] from the date of such notice in the event
such material breach is solely based upon the breaching Party’s failure to pay
any amounts due hereunder); provided that if such material breach is not
reasonably subject to cure within the [*] period from notice, then the breaching
Party shall have an additional [*] to effect such cure if it is undertaking
Diligent Efforts to cure such breach and shall have provided a written plan
reasonably acceptable to the non-breaching Party to cure such breach within such
additional period. Notwithstanding anything to the contrary in this Agreement,
the breaching Party shall not have the right to exercise its Opt-Out Option
pursuant to Section 7.2 and Facet shall not have the right to terminate the
Agreement under Section 14.3 during the period between its receipt of the notice
of a material breach and its cure of such material breach or the resolution of
any dispute with respect thereto pursuant to Section 14.2(c); provided that if
such dispute is resolved in the favor of such alleged breaching Party, such
Party shall be entitled to exercise its Opt-Out Option pursuant to Section 7.2
or, in the case of Facet, its right to terminate the Agreement under
Section 14.3 within [*] of such resolution if it was deprived of the ability to
exercise its Opt-Out Option on account of this sentence.
          (b) Continuation. If the non-breaching Party has the right to
terminate this Agreement under Section 14.2(a), then, instead of terminating
this Agreement, the non-breaching Party may elect to continue this Agreement by
notice to the breaching Party, provided, however, if the non-breaching Party
elects to continue this Agreement, upon written notice of continuation from the
non-breaching Party, then the breaching Party shall be deemed to have exercised
its Opt-Out Option and the notice pursuant to this Section 14.2(b) shall be
deemed an “Opt-Out Notice” and a “Pursuit Notice” with respect to all Products
under this Agreement regardless of whether such breach related to any particular
Product and the provisions of Section 7.5 shall apply with respect to all
Products under this Agreement and the breaching Party shall bear [*] of the
reasonable expenses incurred by the non-breaching Party in the course of
performing its transfer obligations pursuant to Sections 7.5(b)(iii),
7.5(b)(iv), 7.5(vi)(2) and 7.5(vii). The preceding sentence shall not in any
event limit in any manner the non-breaching Party’s other remedies for an
uncured material breach of this Agreement.
          (c) Disputed Breach. If the alleged breaching Party disputes in good
faith the existence or materiality of a breach specified in a notice provided by
the other Party in accordance with Section 14.2(a), and such alleged breaching
Party provides the other Party notice of such dispute and its intention to seek
arbitration or judgment by a court pursuant to Article 15 within such [*] period
(or [*] period for failure to make any payment), then the non-breaching Party
shall not have the right to terminate this Agreement under Section 14.2(a)
unless and until an arbitrator or court, in accordance with Article 15, has
determined that the alleged breaching Party has materially breached this
Agreement and that such Party fails to cure such
*Confidential Treatment Requested

70



--------------------------------------------------------------------------------



 



breach within [*] following such decision of such arbitrator or court (except to
the extent such breach involves the failure to make a payment when due, which
breach must be cured within [*] following such decision of such arbitrator or
court). It is understood and agreed that during the pendency of such dispute,
all of the terms and conditions of this Agreement shall remain in effect and the
Parties shall continue to perform all of their respective obligations hereunder.
     14.3 Termination by Facet at Will. Facet shall have the right to terminate
this Agreement in its entirety upon [*] prior written notice to Trubion,
provided that, within eighteen (18) months after the Signing Date, such notice
shall only be effective if accompanied by the payment of a termination fee equal
to Ten Million Dollars ($10,000,000.00). Notwithstanding anything to the
contrary in this Agreement, Facet shall have no right to terminate this
Agreement pursuant to the preceding sentence after Facet has been deemed to have
exercised its Opt-Out Option on account of an uncured breach pursuant to
Section 14.2(b).
     14.4 Effects of Termination by Facet at Will. Upon termination of this
Agreement by Facet under Section 14.3, the following shall apply (in addition to
any other rights and obligations under this Agreement with respect to such
termination):
          (a) Licenses. The licenses granted in Article 8 shall terminate.
Notwithstanding the foregoing, Facet hereby grants to Trubion, effective only
upon such termination, a [*] license, [*], under the [*] to Develop, make, have
made, use, import, export, offer for sale, sell and Commercialize any Products
that are in active clinical development or are Commercialized as of the date of
termination for the Field in the Territory, provided that [*]. In all cases
where any element of the Facet Applied Technology is licensed to Facet by a
Third Party, as a condition precedent for a license to be granted to Trubion
pursuant to this Section 14.4(a), Trubion shall be required to agree in writing
within [*] of the effective date of termination to pay any payments, including
royalties on sales by Trubion or its permitted sublicensees, that accrue and
become payable to such Third Party licensor after the effective date of the
license to Trubion. Facet will not be obligated to maintain any Third Party
license agreement in effect unless Trubion timely exercises its rights as
provided in the foregoing sentence or to grant sublicenses under this
Section 14.4(a), if Facet is prohibited from granting such sublicenses under its
agreement(s) with its licensor(s), but shall be required to use Diligent Efforts
to obtain permission to grant such a sublicense from any such licensor(s).
          (b) Marks. Facet shall, as promptly as commercially practicable,
assign to Trubion all of Facet’s right, title and interest in and to the Marks
used or to be used with the Products (excluding any such Marks that include, in
whole or part, any corporate name or logo of Facet or its Affiliates or
permitted sublicensees), including any goodwill associated therewith. For the
avoidance of doubt, only those Marks which have been (i) identified prior to the
effective date of termination of this Agreement as the single designated lead
candidate Mark for a non-commercialized Product, or (ii) actually used in
connection with a Commercialized Product, shall be assigned. Trubion shall be
responsible for recording such assignment in the Territory with the appropriate
Governmental Authority and will bear all costs associated with such assignment
and recordation. Facet shall cooperate in facilitating such assignment and
recordation by timely executing all necessary documents provided to it by
Trubion.
*Confidential Treatment Requested

71



--------------------------------------------------------------------------------



 



          (c) Regulatory Materials. Facet shall transfer and assign to Trubion
in the form and format in which such materials are maintained by Facet in the
ordinary course of business, all Regulatory Materials for Products in the
Territory that are Controlled by Facet or its Affiliates or permitted
sublicensees.
          (d) Transition Assistance. Facet shall, [*], provide Transition
Assistance for the purpose of transferring or transitioning to Trubion, (i) in
the form and format in which such Facet Applied Know-How is maintained by Facet
in the ordinary course of business, all Facet Applied Know-How not already in
Trubion’s possession, and (ii) at Trubion’s request, all then-existing Third
Party agreements relating solely to Products hereunder and that Facet is able,
using Diligent Efforts to, assign to Trubion, in each case, to the extent
reasonably necessary for Trubion to continue researching, Developing,
Manufacturing, or Commercializing Products, provided, however, that Facet shall
be required to assign any such agreement solely to the extent assignment is
permitted by such agreement, and Facet is not required to pay any consideration
or commence litigation in order to effect an assignment of any such agreement to
Trubion.
          (e) Remaining Inventories. Trubion shall have the right to purchase
from Facet [*] (less any portion of the cost previously shared by Trubion as a
Development Cost or Commercialization Cost) any or all of the inventory of Bulk
API and/or Products held by or for Facet or its Affiliates as of the effective
date of termination pursuant to the terms of this Agreement or the Commercial
Supply Agreement, as applicable. Trubion shall notify Facet within [*] after the
effective date of termination whether Trubion elects to exercise such right.
     14.5 Effect of Termination by Trubion for Uncured Breach. Upon termination
of this Agreement by Trubion under Section 14.2(a), the licenses granted under
Article 8 shall terminate. Notwithstanding the foregoing, Facet hereby grants
Trubion, effective only upon such termination, a [*] license, [*], under [*], to
Develop, make, have made, use, import, export, offer for sale, sell and
Commercialize any Products that are [*]. In addition, Facet shall comply with
Section 14.4(c).
     14.6 Other Remedies. Termination or expiration of this Agreement for any
reason shall not release either Party from any liability or obligation that
already has accrued prior to such expiration or termination, nor affect the
survival of any provision of this Agreement to the extent it is expressly stated
to survive such termination. Termination or expiration of this Agreement for any
reason shall not constitute a waiver or release of, or otherwise be deemed to
prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, that a Party may have hereunder or that may arise out of
or in connection with such termination or expiration.
     14.7 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Trubion and Facet are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section 101
of the United States Bankruptcy Code. The Parties agree that each Party, as
licensee of certain rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the United States Bankruptcy
Code. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a Party (such Party, the “Bankrupt Party”)
under the United States Bankruptcy Code, (a) the other Party shall be
*Confidential Treatment Requested

72



--------------------------------------------------------------------------------



 



entitled to a complete duplicate of (or complete access to, as appropriate) any
intellectual property licensed to such other Party and all embodiments of such
intellectual property, which, if not already in such other Party’s possession,
shall be promptly delivered to it (x) upon any such commencement of a bankruptcy
proceeding upon such other Party’s written request therefor, unless the Bankrupt
Party elects to continue to perform all of its obligations under this Agreement
or (y) if not delivered under clause (x), following the rejection of this
Agreement by the Bankrupt Party upon written request therefor by the other Party
and (b) the Bankrupt Party shall not interfere with the other Party’s rights to
intellectual property and all embodiments of intellectual property, and shall
assist and not interfere with the other Party in obtaining intellectual property
and all embodiments of intellectual property from another entity. The
“embodiments” of intellectual property includes all tangible, intangible,
electronic or other embodiments of rights and licenses hereunder, including all
compounds and products embodying intellectual property, Products, filings with
Regulatory Authorities and related rights and Trubion Know-How in the case that
Trubion is the Bankrupt Party and Facet Applied Know-How in the case Facet is
the Bankrupt Party.
     14.8 Continuing Rights and Obligations. Termination or expiration of this
Agreement shall not affect rights or obligations of the Parties under this
Agreement that have accrued prior to the date of termination or expiration of
this Agreement. Notwithstanding anything to the contrary, the following
provisions shall survive and apply after expiration or termination of this
Agreement: [*]. In addition, the other applicable provisions of Article 9 shall
survive to the extent required to make final reimbursements, reconciliations or
other payments with respect to Product Profits, Net Sales and costs and expenses
incurred or accrued prior to the date of termination or expiration. Furthermore,
any other provision required to interpret or to enforce the Parties’ remaining
rights and obligations under this Agreement shall also survive, but only to the
extent required for the full observation and performance of this Agreement. All
provisions not surviving in accordance with the foregoing shall terminate upon
expiration or termination of this Agreement and be of no further force and
effect.
15. DISPUTE RESOLUTION; LIABILITY.
     15.1 General. Any controversy, claim or dispute arising out of or relating
to this Agreement shall be settled, if possible, through good faith negotiations
between the Parties. If, however, the Parties are unable to settle such dispute
after good faith negotiations, the matter shall be referred to the Executive
Officers to be resolved by negotiation in good faith as soon as is practicable
but in no event later than [*] after referral.
     15.2 Failure of Executive Officers to Resolve Dispute. If the Executive
Officers are unable to settle the dispute after good faith negotiation in the
manner set forth above or in Section 2.7, the matter (a) shall be resolved in
accordance with Section 15.3, and (b) either Party may seek injunctive or other
equitable relief in any court in any jurisdiction where appropriate.
     15.3 Arbitration. Matters under Section 15.2 which are to be resolved
through binding arbitration shall be settled by traditional arbitration or, for
matters specifically identified in Section 2.7(c)(a), baseball arbitration, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect, except to the extent such rules are
inconsistent with this Section 15.3. The proceedings and decisions of the
arbitrators shall be
*Confidential Treatment Requested

73



--------------------------------------------------------------------------------



 



confidential, final and binding on the Parties, and judgment upon the award of
such arbitrator(s) may be entered in any court having jurisdiction thereof.
          (a) The arbitration shall take place in [*].
          (b) Traditional arbitration shall be conducted by an arbitration panel
consisting of three (3) independent arbitrators, and the award or decision shall
be rendered by a majority of the members of the arbitration panel. Each
arbitrator shall have not less than fifteen (15) years of experience in the
biotechnology or pharmaceutical industry and subject matter expertise with
respect to the matter subject to arbitration. Each Party shall appoint one
arbitrator, and the third arbitrator shall be selected jointly by the two
arbitrators appointed by the Parties, unless the Parties otherwise agree as to
the identity of the third arbitrator. If the two arbitrators appointed by the
Parties are unable to agree upon the third arbitrator within [*] of any request
for arbitration, such arbitrator shall be selected by the AAA. Any arbitrator
chosen hereunder shall have educational training and industry experience
sufficient to demonstrate a reasonable level of scientific, financial, medical
and industry knowledge relevant to the particular dispute. The written decision
of the arbitrators shall state the panel’s findings of material facts and the
grounds for its conclusions and shall be final, conclusive and binding on the
Parties and enforceable by any court of competent jurisdiction.
          (c) Baseball Arbitration will be conducted by one (1) arbitrator who
shall be reasonably acceptable to the Parties and who shall be appointed in
accordance with AAA rules. If the Parties are unable to select an arbitrator
within [*] of the notice that initiated the baseball arbitration, then the
arbitrator shall be appointed in accordance with AAA rules. Any arbitrator
chosen hereunder shall have educational training and industry experience
sufficient to demonstrate a reasonable level of scientific, financial, medical
and industry knowledge relevant to the particular dispute. Within [*] after the
selection of the arbitrator, each Party shall submit to the arbitrator and the
other Party a proposed resolution of the dispute that is the subject of the
arbitration, together with any relevant evidence in support thereof (the
“Proposals”). Within [*] after the delivery of the last Proposal to the
arbitrator, each Party may submit a written rebuttal of the other Party’s
Proposal and may also amend and re-submit its original Proposal. The Parties and
the arbitrator shall meet within [*] after the Parties have submitted their
final Proposals (and rebuttals, if any), at which time each Party shall have [*]
to argue in support of its Proposal. The Parties shall not have the right to
call any witnesses in support of their arguments, nor compel any production of
documents or take any discovery from the other Party in preparation for the
meeting. Within [*] after such meeting, the arbitrator shall select one of the
final Proposals so submitted by one of the Parties as the resolution of the
dispute, but may not alter the terms of either final Proposal and may not
resolve the dispute in a manner other than by selection of one of the submitted
final Proposals. If a Party fails to submit a Proposal within the initial [*]
time frame set forth in the fourth sentence of this Section 15.3(c), the
arbitrator shall select the Proposal of the other Party as the resolution of the
dispute. Any time period set forth in this Section 15.3(c) may be extended by
mutual agreement of the Parties.
          (d) Each Party shall bear its own costs and expenses (including legal
fees and expenses) relating to the arbitration proceeding, except that the fees
of the arbitrator(s) and other related costs of the arbitration shall be shared
equally by the Parties, unless the arbitrator(s) determine(s) that a Party has
incurred unreasonable expenses due to vexatious or bad faith
*Confidential Treatment Requested

74



--------------------------------------------------------------------------------



 



positions taken by the other Party, in which event the arbitrator(s) may make an
award of all or any portion of such expenses so incurred.
          (e) The arbitrator(s) shall be required to render their decision in
writing and to comply with, and their award shall be limited by, any express
provisions of this Agreement relating to damages or the limitation thereof. No
arbitrator shall have the power to award punitive damages under this Agreement
regardless of whether any such damages are contained in a Proposal, and such
award is expressly prohibited.
     15.4 Patent and Trademark Disputes. Notwithstanding Section 15.2, any
dispute, controversy or claim relating to the scope, validity, enforceability or
infringement of any Patent Rights or trademark rights covering the manufacture,
use, importation, offer for sale or sale of Products shall be submitted to a
court of competent jurisdiction in the country in which such Patent Rights or
trademark rights were granted or arose.
16. MISCELLANEOUS.
     16.1 Assignment. Except as provided in subsections (a) and (b) below,
neither this Agreement nor any interest hereunder shall be assignable by either
Party, without the prior written consent of the other Party, which consent shall
not be unreasonably withheld or delayed. This Agreement shall be binding upon
the successors and permitted assigns of the Parties, and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. In addition to the foregoing, each Party may assign its right, in
whole or part, to receive payments under this Agreement. Any assignment not in
accordance with this Section 16.1 shall be void. Notwithstanding anything to the
contrary in this Agreement, in the event that a Party undergoes an acquisition
by a Third Party, no intellectual property rights of the Third Party assignee,
acquiror or successor of such Party or any Affiliate of such Third Party shall
be included in the subject matter licensed hereunder, to the extent that such
intellectual property rights were held by the Third Party prior to the
acquisition, or are created outside of any activities under this Agreement by
personnel who were not employees of the acquired Party at the time of the
acquisition. Notwithstanding anything to the contrary in this Agreement, in the
event that a Party makes an assignment pursuant to subsection (b) below to a
Third Party, no intellectual property rights of the Third Party assignee or any
Affiliate of such Third Party shall be included in the subject matter licensed
hereunder, to the extent that such intellectual property rights were held by the
Third Party prior to the assignment, or are created outside of any activities
under this Agreement by personnel who were not employees of the assigning Party
at the time of the assignment.
          (a) Each Party may assign all of its rights and delegate all of its
obligations under this Agreement without the other Party’s consent to an
Affiliate or to a successor to substantially all of the business of such Party
to which this Agreement relates, whether in merger, sale of stock, sale of
assets or other transaction.
          (b) Each Party may assign all of its rights and delegate all of its
obligations under this Agreement without the other Party’s consent to a Third
Party who is not a successor to such Party as described in Section 16.1(a), if
such Third Party is not a CD37 Competitor,

75



--------------------------------------------------------------------------------



 



provided that: (i) before commencing negotiations with such a Third Party for
such an assignment, the assigning Party shall notify the other Party, and the
Parties shall have [*] to negotiate in good faith a non-binding term sheet
setting forth the principal terms and conditions under which the assigning Party
would assign such rights and delegate such obligations to the other Party. If
the Parties agree on such non-binding term sheet within the [*]-period, then the
Parties shall have an additional time period, not to exceed [*] from the receipt
of the notice from the assigning Party, to enter into a definitive agreement
based on the terms of the non-binding term sheet. Notwithstanding anything to
the contrary above, the assigning Party shall at all times be free to engage in
concurrent negotiations with one or more Third Parties but shall not conclude an
assignment with a Third Party during the [*] period described above during which
the Parties are negotiating the term sheet and/or during the [*] period
described above during which the Parties are negotiating the definitive
agreement; and (iii) the assigning Party shall also assign or otherwise grant a
license to such Third Party assignee to all of its Patent Rights and Know-How
under its Control that are specific to the Products, and grant to such Third
Party assignee all other rights and deliver to such Third Party assignee all
information and materials in each case that is reasonably necessary for such
Third Party assignee to perform the assigning Party’s obligations under this
Agreement.
     16.2 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
     16.3 Government Approvals. Trubion and Facet will cooperate and use
respectively Diligent Efforts to make all registrations, filings and
applications, to give all notices and to obtain as soon as practicable all
governmental or other consents, transfers, approvals, orders, qualifications
authorizations, permits and waivers, if any, and to do all other things
necessary or desirable for the consummation of the transactions as contemplated
hereby.
     16.4 Force Majeure. Neither Party shall be liable to the other for delay or
failure in the performance of the obligations on its part contained in this
Agreement if and to the extent that such failure or delay is due to
circumstances beyond its control which it could not have avoided by the exercise
of reasonable diligence. It shall notify the other Party promptly should such
circumstances arise, giving an indication of the likely extent and duration
thereof, and shall use all Diligent Efforts to resume performance of its
obligations as soon as practicable; provided, however, that neither Party shall
be required to settle any labor dispute or disturbance.
     16.5 Correspondence and Notices.
          (a) Ordinary Notices. Correspondence, reports, documentation, and any
other communication in writing between the Parties in the course of ordinary
implementation of this Agreement shall be delivered by hand, or sent by
facsimile transmission, email or airmail to the employee or representative of
the other Party who is designated by such other Party to receive such written
communication.
          (b) Extraordinary Notices. Extraordinary notices and other
communications hereunder (including without limitation, any notice of force
majeure, breach, termination, change of address, etc.) shall be in writing and
shall be deemed given if delivered personally or by
*Confidential Treatment Requested.

76



--------------------------------------------------------------------------------



 



facsimile transmission (receipt verified), mailed by registered or certified
mail (return receipt requested), postage prepaid, or sent by nationally
recognized express courier service, to the Parties at the following addresses
(or at such other address for a Party as shall be specified by like notice;
provided, however, that notices of a change of address shall be effective only
upon receipt thereof):
All correspondence to Facet shall be addressed as follows:
Facet Biotech Corporation
1500 Seaport Blvd.
Redwood City, CA 94063
Attn: Chief Executive Officer
Fax: (650) 454-2000
with a copy to:
Facet Biotech Corporation
1500 Seaport Blvd.
Redwood City, CA 94063
Attn: General Counsel
Fax: (650) 454-2000
and a copy to:
Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Attn: Glen Sato
Fax: (650) 849-7400
All correspondence to Trubion shall be addressed as follows:
Trubion Pharmaceuticals, Inc.
2401 4th Avenue
Suite 1050
Seattle, Washington 98121
Attn: President & CEO
Fax: (206) 838-0503
with a copy to:
Trubion Pharmaceuticals, Inc.
2401 4th Avenue
Suite 1050
Seattle, Washington 98121
Attn: General Counsel
Fax: (206) 838-0503

77



--------------------------------------------------------------------------------



 



and a copy to: Fenwick & West LLP
1191 Second Avenue
10th Floor
Seattle, WA 98101
Attn: Alan C. Smith
Fax: (206) 389-4511
     16.6 Representation by Legal Counsel. Each Party hereto represents that it
has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting of this Agreement. In
interpreting and applying the terms and provisions of this Agreement, the
Parties agree that no presumption shall exist or be implied against the Party
which drafted such terms and provisions.
     16.7 Amendment. No amendment, modification or supplement of any provision
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party.
     16.8 Waiver. Except as expressly limited by the terms of this Agreement, no
failure on the part of any Person to exercise any power, right, privilege or
remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right privilege or remedy shall preclude any
other or further exercise thereof or of any other power, right, privilege or
remedy. No provision of this Agreement shall be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by either of the Parties of any breach of any
provision of this Agreement by the other Party shall not be construed to be a
waiver of any succeeding breach of such provision or a waiver of the provision
itself.
     16.9 Severability. If any clause or portion thereof in this Agreement is
for any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible. In any
such event, this Agreement shall be construed as if such clause of portion
thereof had never been contained in this Agreement, and there shall be deemed
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable Law.
     16.10 Construction
          (a) The descriptive headings of this Agreement are for convenience
only, and shall be of no force or effect in construing or interpreting any of
the provisions of this Agreement.
          (b) Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be applied in the construction or
interpretation of this Agreement.

78



--------------------------------------------------------------------------------



 



          (c) Except as otherwise indicated, all references in this Agreement to
“Articles”, “Sections,” “Exhibits” and “Schedules” are intended to refer to
Articles and Sections of this Agreement, and Exhibits and Schedules to this
Agreement.
     16.11 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of California, without regard
to conflict of law principles thereof.
     16.12 Entire Agreement of the Parties. This Agreement constitutes and
contains the complete, final and exclusive understanding and agreement of the
Parties and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether oral or written, among
the Parties respecting the subject matter of this Agreement and thereof. For
clarity, the rights and obligations of the Parties on and after the Signing Date
with respect to disclosures made under the Non-Disclosure Agreement that relate
to the subject matter of this Agreement shall be solely as set forth in this
Agreement but the Non-Disclosure Agreement shall remain in full force and effect
with respect to all other disclosures made thereunder.
     16.13 Independent Contractors. Both Parties are independent contractors
under this Agreement. Nothing herein contained shall be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party. Neither Party shall have any express or implied power to
enter into any contracts or commitments or to incur any liabilities in the name
of, or on behalf of, the other Party, or to bind the other Party in any respect
whatsoever.
     16.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
Party but all such counterparts taken together shall constitute one and the same
agreement. Any signature page delivered by facsimile or electronic image
transmission shall be binding upon the Parties and shall be treated as if
originals. Any Party that delivers a signature page by facsimile or electronic
image transmission shall deliver an original counterpart to any other Party that
requests such original counterpart.
[SIGNATURE PAGE FOLLOWS]

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, duly authorized representatives of the Parties have
duly executed this Agreement as of the Signing Date.

                              FACET BIOTECH CORPORATION       TRUBION
PHARMACEUTICALS, INC.
 
                           
By
  /s/ Faheem Hasnain       By   /s/ Peter A. Thompson            
 
                           
 
                           
Name:
  Faheem Hasnain       Name:   Peter A. Thompson            
 
                           
Title:
  President and Chief Executive Officer       Title:   President and Chief
Executive Officer            

80



--------------------------------------------------------------------------------



 



List of Exhibits

     
Exhibit A
  – TRU-016 Description
Exhibit B
  – Initial Development Plan
Exhibit C
  – Stock Purchase Agreement
 
    List of Schedules

 
   
Schedule 1.132
  – Trubion Core Patent Rights
Schedule 1.134
  – Trubion Product Patent Rights
Schedule 3.7
  – Pre-existing Obligations
Schedule 12.2
  – Disclosure Schedule

81



--------------------------------------------------------------------------------



 



Exhibit A (TRU-016 Description)
[*]
*Confidential Treatment Requested.

82



--------------------------------------------------------------------------------



 



Exhibit B (Initial Development Plan)
[*]
*Confidential Treatment Requested.

83



--------------------------------------------------------------------------------



 



EXHIBIT C (Stock Purchase Agreement)
[*]
*Confidential Treatment Requested.

84



--------------------------------------------------------------------------------



 



Schedule 1.132 (Trubion Core Patent Rights)
[*]
*Confidential Treatment Requested.

85



--------------------------------------------------------------------------------



 



Schedule 1.134 (Trubion Product Patent Rights)
[*]
*Confidential Treatment Requested.

86



--------------------------------------------------------------------------------



 



Schedule 3.7 (Pre-existing Obligations)
[*]
*Confidential Treatment Requested.

87



--------------------------------------------------------------------------------



 



Schedule 12.2 (Disclosure Schedule)
[*]
*Confidential Treatment Requested.

88